           Exhibit 56




Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 1 of 196
                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF
                               NORTH CAROLINA



                                            |
STUDENTS FOR FAIR ADMISSIONS, INC.,         |       Case 1:14-cv-00954-LCB-JLW

Plaintiff,                                  |
v.                                          |
                                            |
UNIVERSITY OF NORTH CAROLINA, et al., |

Defendants.                                 |




                 EXPERT REPORT OF CAROLINE M. HOXBY, PH.D.
                                 January 12, 2018

     CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER




     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 2 of 196
                                                     Table of Contents
I.       Introduction ......................................................................................................................... 2
         A.         Plaintiff’s Allegations ..............................................................................................2
         B.         Assignment and Summary of Opinions ...................................................................3
         C.         Qualifications ...........................................................................................................5
II.      UNC’s Current Admissions Program ................................................................................. 6
         A.    Brief Background on UNC Undergraduate Population and
         Admissions...........................................................................................................................6
         B.         Goals of UNC’s Admissions Program .....................................................................7
         C.         UNC’s Admissions Process ...................................................................................10
III.     Empirical Analysis of UNC’s Admissions Process .......................................................... 13
         A.         Connect Carolina Data ...........................................................................................14
         B.         UNC Admissions Cannot Be Explained by a Formula..........................................15
         C.     UNC Admissions Cannot Be Explained by Separate Formulas
         Within Ethnic or Racial Groups .........................................................................................25
         D.    School Group Review Does Not Appear to be Used to
         Implement Quotas or Racial Balancing .............................................................................25
         E.         UNC’s Admissions Process Does Not Use Quotas ...............................................28
IV.      Considerations for Analysis of Race-Blind Alternatives .................................................. 34
         A.         Empirical Considerations in Analyzing Race-Blind Alternatives .........................36
         B.     A Framework for Considering the Effect of Race-Blind
         Alternatives ........................................................................................................................38
         C.         Measuring Losses to the University’s Mission ......................................................41
         D.         Baseline for All the Alternative Race-Blind Plans ................................................43
         E.     Two Issues that Affect All the Alternative Race-Blind Plans:
         Test-Retaking and Application/Matriculation Probabilities ..............................................44
V.       Socioeconomic Status-Based Race-Blind Admissions Plans Would Not Achieve UNC’s
         Actual Level of Diversity and Academic Preparedness ................................................... 47
         A.         Effectiveness of Socioeconomic Proxies for Race or Ethnicity ............................47
         B.         Analysis of Socioeconomic Status-Based Admissions Plans ................................56
VI.      Class Rank (Top X Percent) Admissions Plans Would Not Achieve UNC’s Actual Level
         of Diversity and Academic Preparedness ......................................................................... 77
VII.     Geography-Based Admissions Plans Would Not Achieve UNC’s Actual Level of
         Diversity and Academic Preparedness.............................................................................. 83
         A.         Allen-Based Plan ...................................................................................................84




       Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 3 of 196
        B.        Plan Based on Admissions Model and Race Prediction ........................................90
VIII.   Including Out-of-State, Private School, and Home-Schooled Students in Alternative
        Admissions Plans .............................................................................................................. 94
        A.        Out-of-State Students .............................................................................................95
        B.        Private School and Home-Schooled Students in North Carolina ..........................96
IX.     The Magnitude of the Effect of Race-Blind Alternatives Would Likely Impact UNC .... 97
        A.        What Is Required of a World-Class Research University .....................................97
        B.        Universities Must Compete for Students, Faculty, and Funding ...........................98
X.      Changing UNC’s Recruiting Efforts Could Not Realistically Substitute for Considering
        Race in Admissions......................................................................................................... 100




      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 4 of 196
I.         Introduction


1.         I have been retained by counsel for Defendants in the litigation Students For Fair
Admissions, Inc. v. University of North Carolina, et al., No. 14-cv-954-LCB-JLW (M.D.N.C.).
Among other things, I have been retained to consider so-called “race-neutral alternatives.” A
race-neutral (or, as I prefer, race-blind) admissions plan is an admissions plan that does not
consider the race or ethnicity of an applicant in making admissions decisions. Counsel has asked
me to consider against the backdrop of Plaintiff’s allegations and the applicable governing
framework whether there are workable race-neutral alternatives available to UNC that would
allow UNC to maintain the diversity achieved through its current admissions program without
sacrificing its current academic standards.

       A. Plaintiff’s Allegations

2.         I begin by framing the allegations that Students for Fair Admissions (“Plaintiff” or
“SFFA”) makes in the Complaint. Although not my exclusive frame of reference, I consider
these allegations throughout this report. Plaintiff alleges that Defendants “have employed and
are employing racially and ethnically discriminatory policies and procedures in administering the
undergraduate admissions program at the University of North Carolina at Chapel Hill” (“UNC”
or “the University”) in violation of the Equal Protection Clause of the Fourteenth Amendment to
the United States Constitution.” 1 Among these allegations, Plaintiff claims that UNC “is using
race in admissions decisions when race-neutral alternatives can achieve diversity.” 2 Plaintiff
also alleges that “[t]here is now overwhelming evidence that race-neutral alternatives render
reliance on racial preferences unnecessary.” 3
3.         Further, SFFA claims that UNC does not use race as part of a holistic evaluation but
instead that race is “a dominant factor” in admissions decisions. 4 SFFA also contends that the
use of race by UNC to pursue a critical mass of underrepresented minorities (“URMs”) “is
nothing more than racial balancing in that it necessarily seeks to ensure a proportional number of

1
  Students for Fair Admissions, Inc. v. University of North Carolina, Case No. 1:14-cv-954, The Middle District of North
Carolina, dated November 17, 2014, (“Complaint,”), p. 1.
2
  Complaint, ¶ 5.
3
    Complaint, ¶ 5.
4
    Complaint ¶ 51.




                                        Confidential – Subject to Protective Order                                         2


       Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 5 of 196
students of certain races or ethnicities in the entering class.” 5 On such an account, this claimed
use of race in admissions would amount to UNC targeting certain quotas for URMs in its
matriculating class.
4.         Plaintiff makes several more specific allegations with respect to race-neutral alternatives
that it claims are available to UNC.
                   i.      First, Plaintiff alleges that a top-ten percent plan similar to the plan of the
                           University of Texas at Austin would increase the percentage of nonwhite and
                           underrepresented students and would increase the average high-school GPA
                           of UNC’s admitted students. 6
                  ii.      Second, Plaintiff alleges that “[g]iven this strong correlation between
                           socioeconomic status and race in UNC-Chapel Hill’s applicant pool, UNC-
                           Chapel Hill could easily maintain or increase its racial diversity by
                           emphasizing socioeconomic indicators instead of race” and that “an
                           admissions plan emphasizing additional socioeconomic factors would have no
                           impact on academic quality of the student body.” 7
                 iii.      Third, Plaintiff claims that “UNC-Chapel Hill can achieve student body
                           diversity by bringing more highly qualified, socioeconomically disadvantaged
                           minorities into its applicant pool.” 8
                 iv.       Fourth, Plaintiff alleges that UNC can achieve student body diversity without
                           using racial preferences by eliminating certain aspects of its admissions
                           process, such as (i) awareness of a student’s having a parent who is a UNC
                           alumnus or alumna or (ii) its Early Action program. 9

      B. Assignment and Summary of Opinions

5.         Counsel for UNC has asked me to address Plaintiff’s allegations regarding UNC’s current
use of race in its holistic evaluation of applicants to UNC (including the allegation that race is
used as a dominant factor) as well as to evaluate potential race-neutral alternatives.
6.         My opinions may be summarized as follows:

                   i.      Empirical analysis establishes that UNC admissions decisions cannot be
                           explained using a formula containing verifiable student characteristics. Thus,

5
    Complaint ¶ 219.
6
    Complaint ¶¶ 80–81.
7
    Complaint ¶¶ 111–12.
8
    Complaint ¶ 125.
9
  Complaint ¶¶ 141, 145. Plaintiff claims that UNC has an “early admission program” and defines it as “a practice in which
schools allow students to submit their application in the early Fall if they apply to only one school or promise to attend the school
if admitted” (Complaint, ¶142). As I discuss below, this is not an accurate representation of UNC’s Early Action program.




                                          Confidential – Subject to Protective Order                                               3


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 6 of 196
                            the decisions are consistent with a holistic review of candidates. Moreover, an
                            applicant’s race 10 does not determine UNC admissions decisions in a common
                            and systematic way and it is not a dominant factor in admissions. Similarly,
                            eliminating any preference for children of alumni, or the Early Action cycle
                            would not, in itself, be a “workable race-neutral strategy.” (Section III)

                            a. Using UNC admissions data, I have employed a variety of statistical
                               analyses and tools to determine what role race is playing in UNC’s
                               admissions decisions. My empirical analyses further show that:
                            b. UNC does not appear to be implementing any sort of racial quotas through
                               its “School Group Review” process.
                            c. To the extent that the racial composition of the UNC class remained
                               relatively stable across the period 2011-12 to 2014-15, I find that such a
                               pattern is consistent with the racial composition of North Carolina high
                               school students (and, in particular, high-achieving North Carolina high
                               school students) remaining relatively stable over this period. The time
                               pattern of the racial composition of the UNC class does not imply that
                               UNC was using any sort of racial quotas or engaging in so-called racial
                               balancing in admissions.

                   ii.      Because UNC has a stated goal of enrolling a racially diverse student body,
                            the use of a race-blind admissions policy would necessarily reduce UNC’s
                            ability to both meet its diversity goals and maintain the level of academic
                            preparedness of its admitted students. (Sections IV - VIII)

                            a. Using data on all North Carolina public school students, I find that
                               plausible race-neutral, or race-blind, alternative admissions procedures
                               would not have allowed UNC to maintain the levels of academic
                               preparedness and minority representation of its entering classes in 2015. I
                               consider race-blind plans based on (1) socioeconomic status, (2) class rank
                               in high school, and (3) geography, and I find that all of these plans would
                               result in a predicted set of admitted students and a predicted entering class
                               with lower academic preparedness, fewer URMs, or both, relative to the
                               students UNC was actually able to admit and enroll.

                   iii.     The reduction in academic achievement under hypothetical race-neutral plans
                            is large enough to materially reduce UNC’s fulfilment of its mission to
                            provide world-class educational and research opportunities to North
                            Carolinians. Its standing would fall relative to that of other highly selective
                            colleges and universities, with the consequence that it would find it harder to
                            recruit talented students and distinguished faculty. (Section IX)

                   iv.      Based on my expertise in the study of high-achieving low-income students, I
                            find that, contrary to Plaintiff’s assertion, UNC is unlikely to be able to

10
     I will use the term “race” throughout to refer to race and ethnicity.



                                             Confidential – Subject to Protective Order                       4


       Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 7 of 196
                        achieve its student body diversity goals solely by improving its recruitment of
                        socioeconomically disadvantaged, high-achieving minority students.
                        (Section X)

      C. Qualifications

7.         I am the Scott and Donya Bommer Professor in Economics at Stanford University, the
Director of the Economics of Education Program at the National Bureau of Economic Research,
and a Senior Fellow of the Hoover Institution and the Stanford Institute for Economic Policy
Research. I have published extensively on the economics of education, including in the top
economics journals and education journals. I was a presidential appointee to the National Board
of Education Sciences and I serve on advisory committees for government agencies, the
Brookings Institution, and organizations with an interest in education policy. I have received
several awards and honors for my research, including the Smithsonian Institution's Ingenuity
Award, the Thomas B. Fordham Prize for Distinguished Scholarship in Education, Global
Leader of Tomorrow from the World Economic Forum, Carnegie Scholar, an Alfred P. Sloan
Research Fellowship, a John M. Olin Fellowship, and a National Tax Association Award.
8.         Much of my research focuses specifically on higher education. I have published papers
on students’ choices among colleges and universities, selectivity of American colleges and
universities, the cost and value-added of college, and low-income students’ college application
and attendance behavior, among other topics. I have received several grants as principal
investigator on the Expanding College Opportunities project, a project focused on the college-
going behavior of low-income, high achieving students. A copy of my current curriculum vitae
and prior testimony is attached as Appendix B.
9.         Plaintiff cites some of my research in the Complaint. 11 I address their interpretation of
my work later in this report.
10.        I have been assisted in this matter by staff of Cornerstone Research, who worked under
my direction, and I have relied upon the materials listed in Appendix C. I am being compensated
at a rate of $637.50 per hour. My compensation is not contingent in any manner upon the nature
of my findings or on the outcome of this litigation.



11
     Complaint ¶ 126.



                                    Confidential – Subject to Protective Order                          5


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 8 of 196
II.        UNC’s Current Admissions Program


11.        As the starting point for my analysis of UNC’s admissions program, I first consider the
University’s current admissions progress and desired objectives. My understanding of UNC’s
admission process is based on my review of documents that describe UNC’s undergraduate
admission goals and policies, documents provided to application readers as part of their training,
UNC’s applicant level data, and my discussion with UNC undergraduate admissions employees,
including the Director of Admissions Stephen Farmer. 12 I do not endeavor to provide a
comprehensive description of UNC’s undergraduate admissions process, but rather to provide a
high-level overview of that process and describe the features that are relevant for reaching my
opinions in this matter.

       A. Brief Background on UNC Undergraduate Population and Admissions

12.        UNC is the flagship public university in North Carolina. It was chartered in 1789 and
enrolled its first students in 1795; it was the nation’s first public university. 13 As of 2017, there
are approximately 18,500 undergraduate students and 11,000 graduate students enrolled at the
University. 14 For the entering class of first-year students in the Fall of 2017, the University
received 40,918 applications, admitted 9,709 applicants, and enrolled 4,355 students. 15 As of
2017, approximately 32 percent of UNC’s applicants and 83 percent of the matriculating class
are North Carolina residents. Each institution in the University of North Carolina system is
required to limit the proportion of out-of-state students in the entering first-year class to no more
than 18 percent of the class (meaning that in-state students must comprise at least 82 percent of
the class). 16 UNC’s 2017 entering class is 61 percent female and 39 percent male. The
racial/ethnic composition of the 2017 entering class is: 17


12
     I met with Stephen Farmer and the UNC undergraduate admissions staff on December 10, 2015.
13
     See, e.g., “About UNC,” The University of North Carolina at Chapel Hill, https://www.unc.edu/about.
14
   “Facts & Figures, May 2017,” The University of North Carolina at Chapel Hill, http://uncnews.unc.edu/facts-about-
carolina/facts-figures/.
15
   “Class Profile,” The University of North Carolina at Chapel Hill, https://admissions.unc.edu/apply/class-profile-2.
16
   Sec. 700.1.3, “Out-of-State Undergraduate Enrollment,” UNC Policy Manual, available at
http://www.northcarolina.edu/apps/policy/index.php?pg=vs&id=450&added=1.
17
   “Class Profile,” The University of North Carolina at Chapel Hill, https://admissions.unc.edu/apply/class-profile-2. Note that
the racial/ethnic categories presented here may not exactly match the racial/ethnic categories identified in the various data used in
my analyses.



                                          Confidential – Subject to Protective Order                                               6


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 9 of 196
                   i.   Asian/Asian-American: 16 percent

                  ii.   African-American/black: 10 percent

                 iii.   Caucasian/white: 71 percent

                  iv.   Hispanic/Latino/Latina: 8 percent

                  v.    Native American or Alaskan Native: 2 percent

                  vi.   Native Hawaiian or Pacific Islander: 0.2 percent

       B. Goals of UNC’s Admissions Program

13.          UNC’s mission is, among other things, to “serve as a center for research, scholarship, and
creativity and to teach a diverse community of undergraduate, graduate, and professional
students to become the next generation of leaders.” 18 To achieve that mission, UNC’s admission
policies “mandate comprehensive and individualized evaluations for all candidates, and
articulate a broad range of criteria to be used in these evaluations,” including:

       •     educational preparation,

       •     life experiences,

       •     factors that may contribute to diversity of presence,

       •     demonstrated ability and motivation to overcome disadvantage or discrimination,

       •     desire and ability to extend knowledge-based services to enhance the quality of life of all
             citizens, and

       •     motivation and potential to make a positive contribution to the educational environment
             of the University. 19

14.          As UNC’s policies articulate, the University believes that diversity is “essential to the
fulfillment of the University’s educational and service missions.” 20 As such, the race/ethnicity
and national origin of applicants, which are some of the many aspects of diversity UNC aims to




18
     UNC0079430; UNC0000010 (2016-17 Reading Document).
19
     Ibid.
20
     Ibid.




                                     Confidential – Subject to Protective Order                          7


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 10 of 196
foster, may be considered as “one part of the comprehensive, holistic, and individualized review
afforded to each candidate.” 21
15.          As part of the diversity goals of the University, it also “aims to enroll critical masses of
students who identify themselves as members of groups the University deems
underrepresented.” 22 For UNC, “the term ‘underrepresented’ means those groups whose
percentage enrollment within the undergraduate student body is lower than their percentage
within the general population in North Carolina.” 23 As of the 2016-17 admission cycle, the
University considers students identifying themselves as members of the following racial/ethnic
groups underrepresented: African-American; Native American or Alaska Native; Hispanic,
Latino, or Latina. 24 For the sake of brevity, throughout the remainder of this report, I will refer
to African-American or black students as “African American;” Native American or Alaska
Native students as “Native American;” Hispanic, Latino, or Latina students as “Hispanic;”
Caucasian or white students as “white;” Asian or Asian-American students as “Asian;” and
Native Hawaiian or Pacific Islander students as “Pacific Islander.”
16.          UNC also aims to admit students whose academic preparedness and performance will
contribute to the University’s “commitment to excellence as one of the world’s great research
universities.” 25 As such, UNC evaluates applicants on, among other things, academic
performance, academic program, and standardized testing. These are just some of the many
criteria of “fit” that UNC has considered relevant to its goal of admitting a class whose
“collective strengths will foster excellence within the University community; enhance the
education of everyone within it; provide for the leadership of the educational, governmental,
scientific, business, humanistic, artistic, and professional institutions of the state and nation; and
enrich the lives of all the people of North Carolina.” 26 In my report I use the term “fit” to refer




21
     Ibid.
22
   Ibid. I was not retained to define or otherwise assess critical mass, including whether the University has achieved it. Thus,
any attempts to define critical mass are beyond the scope of this report.
23
   Ibid. This framework was established in the 1981 consent decree between the University of North Carolina system and the
United States Department of Health, Education, and Welfare.
24
   Ibid.
25
     Ibid.
26
     Ibid.




                                          Confidential – Subject to Protective Order                                               8


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 11 of 196
to how well an applicant to UNC “fits” the criteria that UNC has defined as relevant to its
mission.
17.          To achieve these goals, UNC states that it engages in a holistic undergraduate admissions
process. 27 In the case of an admissions process, “holistic” translates into the admission staff
assessing an applicant as a whole person or, put another way, as an individual. A holistic
admissions process is one that requires judgment based upon the totality of the information
known about an applicant. In a holistic process, application readers are trained to consider all
information in qualitative terms as part of making an admissions decision.
18.          UNC states that its process is holistic in that “the relative weight or credit assigned to any
individual criterion may vary from candidate to candidate” and that “[c]andidates for admissions
are evaluated on everything the admissions process reveals about them and not on the basis of
formulas or preset scoring requirements.” 28 The race or ethnicity and national original of
applicants may be considered within this process. UNC states that race or ethnicity and national
origin may be potentially used at any stage in the admissions process, but always as only one part
of the comprehensive, holistic, and individualized review afforded to each candidate. 29 UNC
also notes that “[a]t no point in the process are candidates of different racial or ethnic
backgrounds reviewed in separate groups,” “[n]or does the University have explicit or implicit
quotas for any particular racial or ethnic group, or for underrepresented students as a whole, or
for students of color as a whole.” 30 Under UNC’s policy, any student “may—or may not—
receive a ‘plus’ in the admissions decision process depending on the individual circumstances
revealed in the student’s application,” but such a “plus” is not “automatically awarded, ... [is] not
considered in terms of numeric points, ... [and] does not automatically result in an offer of
admission.” 31




27
     Ibid.
28
     Ibid.
29
     Ibid.
30
     Ibid.
31
     Ibid.




                                     Confidential – Subject to Protective Order                           9


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 12 of 196
       C. UNC’s Admissions Process

19.          As part of UNC’s evaluation of an admissions file, applicants are judged on “more than
forty criteria,” grouped into the following eight categories: academic program, academic
performance, standardized testing, extracurricular activities, special talent, essay, background,
and personal. 32
20.          When reviewing an application, a reader is instructed to use his or her individual
judgement to create summary “ratings” for each applicant along five dimensions, roughly
corresponding to some of the application criteria listed above: “Program,” “Performance,”
“Extracurriculars,” “Essays,” and “Personal Qualities.”

                     i.   The “Program” summary rating is intended to be an overall assessment of the
                          rigor, breadth, and pattern of courses taken by the applicant in high school. 33

                   ii.    The “Performance” summary rating is intended to be an overall assessment of
                          the applicant’s academic performance in high school. 34

                   iii.   The “Extracurriculars” summary rating is intended to be an overall assessment
                          of the applicant’s contributions through extracurricular activities of all sorts. 35

                   iv.    The “Essays” summary rating is intended to be an overall assessment of the
                          strength of the applicant’s essays, along multiple dimensions. 36

                    v.    The “Personal Qualities” summary rating is intended to an overall assessment
                          of multiple qualities of an applicant such as intellectual curiosity, contribution
                          to diversity, strength of character, impact on others, exceptional achievement,
                          and overcoming adversity. 37

21.          Admission readers are also expected to identify and summarize applicants’ “special
talent.” These special talents include athletics, music, dramatic arts, etc. The department with
which an applicant’s special talents are associated (e.g., the athletic department for student

32
     Ibid. p. 6.
33
     Ibid. p. 6.
34
     Ibid. p. 6.
35
   UNC’s admissions policy documents describe these criteria as “engagement outside the classroom; persistence of
commitment; demonstrated capacity for leadership; contributions to family, school, and community; work history; unique or
unusual interests.” Ibid.
36
   UNC’s admissions policy documents describe these criteria as “idea, organization, voice, vocabulary, sentence structure and
grammar; evidence of self-knowledge and reflection; insightfulness; unique or unusual perspectives.” UNC0000010 (2016-17
Reading Document). See also UNC0079290.
37
   UNC0326625.




                                         Confidential – Subject to Protective Order                                          10


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 13 of 196
athletes) is able to make a certain number of recommendations to the admission office based on
its judgment of the applicant’s special talents.
22.      Although the reader generates a numeric summary rating in each of these five categories,
none of the summary ratings is based on a formula. Even when creating the Program and
Performance summaries, readers are instructed to use their individual judgment to make an
overall assessment. 38 That is, a student’s high school transcript data could not be fed into a
computer that could generate the Performance summary ratings created by readers. The
“Extracurriculars,” “Essays,” and “Personal Qualities” summaries require even more individual
judgement and overarching assessment on the part of the reader. For instance, readers are
trained to consider all of student’s extracurricular activities, which may be diverse and not easily
compared, to come up with overall summary. Readers are trained to consider these activities in
context because not all students have access to the same range of extracurricular opportunities.
A student from a small rural high school may have different opportunities, say, than a student
from large urban high school.
23.      UNC states that it trains each reader so that, after reviewing an application and assigning
summary ratings, each reader considers the student “as a full person” in order to come to a
provisional admit/reject decision. To explain how he or she came to that provisional decision,
each reader provides comments about his or her overall assessment of the applicant.
24.      If an application receives a second reading, then a so-called “second reader”—who is a
more experienced member of the admission office staff—arrives at a separate provisional
decision. This second and separate provisional decision may overrule the decision made by the
first reader. The second reader may also provide comments explaining why the decision was
made.
25.      Once a provisional decision has been put forward for each applicant, UNC engages in a
process it calls “school group review” (or “SGR”). This process is conducted by experienced
members of the admission staff. UNC explained that SGR is meant to serve a few purposes: (i)
to allow the University to adjust the total number of offers of admission to try to avoid over- or
under-enrollment, (ii) to bring attention to individual applicants who may require another review
based upon how decisions regarding them compare to decisions regarding other applicants in

38
   See, e.g., UNC0000022. For example, the “Program” summary rating for an applicant depends in part on the “professional
judgment” of the reader in identifying post-AP coursework.



                                       Confidential – Subject to Protective Order                                           11


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 14 of 196
their high school class, and (iii) to correct inadvertent errors (e.g. an applicant being
inadvertently marked as “deny” when the provisional decision was actually “admit”). 39 As part
of this process, all applicants from the same high school are displayed together, listed in order of
their high school class rank. Placing applicants in the context of their own high school
classmates is intended to draw attention to inadvertent errors and provisional decisions that
appear anomalous. For instance, admissions staff might re-review data on an applicant who was
rejected despite being much more highly ranked than classmates who were accepted. This is not
to say that UNC intends SGR to be a process in which provisional decisions that are reviewed
are routinely reversed. UNC states that the goal of SGR is not to overturn holistic review. 40
Rather, the admission staff seek to understand the decisions fully and wish to have one last
opportunity to review them. Following school group review, UNC admissions decisions
generally become final. 41
26.         The process described above is used for both Early Action and Regular Decision
admissions. UNC first-year applicants can apply either by a non-binding “Early Action”
deadline of October 15 or by the “Regular Decision” deadline of January 15. 42 Applicants who
apply Early Action receive one of three decisions: admit, deny, or defer. Applicants who
receive the “defer” decision during the Early Action admission process have their application
read again as part of the Regular Decision admission process. 43
27.         Students who are admitted under the non-binding Early Action program do not need to
make their matriculation decisions before the spring deadline—they face the same deadline faced
by students admitted in the Regular Decision process. I note that the Complaint appears to
wrongly conflate UNC’s Early Action program with a binding early decision program, which
UNC does not have. 44 Students who are admitted under the non-binding Early Action program

39
     UNC0079438.
40
   UNC0079438: “Consistent with the University’s admission policy, the SGR committee members are mindful that admissions
decisions are not based on any single criteria, formula, or scoring requirement. The evaluation of candidates during the SGR
process retains the holistic, individual, and comprehensive review characteristics necessary to achieve the University’s
admissions goals.”
41
   Decisions may change after SGR if an application is withdrawn or if new information on the applicant becomes available.
42
     “Deadlines,” The University of North Carolina at Chapel Hill, http://admissions.unc.edu/apply/deadlines/.
43
   See “Admissions,” The University of North Carolina at Chapel Hill, http://admissions.unc.edu/counselors-and-
colleagues/frequently-asked-questions/.
44
   Complaint, ¶ 144 (“socioeconomically disadvantaged students and minorities face a disadvantage under early admission
programs because they… lack the economic resources to commit to a school so early in the process.”)




                                           Confidential – Subject to Protective Order                                     12


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 15 of 196
have ample opportunity to assess their financial aid offers before making their matriculation
decision. 45


III.      Empirical Analysis of UNC’s Admissions Process


28.       Plaintiff alleges that “[a]lthough UNC-Chapel Hill claims to use an applicant’s race and
ethnicity only as one of many factors within its ‘holistic’ system, statistical and other evidence
establishes that race is a dominant factor in admissions decisions to the detriment of white and
Asian-American applicants.” 46 Elsewhere, Plaintiff claims UNC uses race as a “dispositive
factor.” 47
29.       I evaluate this allegation that race is serving as the dominant factor through an empirical
analysis of UNC’s admissions process. If Plaintiff is correct, then the data will show that
admissions decisions are formulaic and predicted by race. From a statistical perspective, this
means that, if Plaintiff is correct, there exists a statistical formula of admissions decisions that
accurately predicts outcomes and in which the race factor plays a dominant role. If no such
formula can be derived, then that establishes that race is not a dominant factor and that the
process is holistic.
30.       Specifically, I perform two analyses: (1) whether UNC’s admission decisions can be
explained using a formula based on the information and data available to the admission staff
during their review of applications and (2) whether an applicant’s race or ethnicity is the
dominant factor in admission decisions. In order to evaluate whether UNC assigns a numerical
or otherwise formulaic plus factor to racial or ethnic groups, my analyses first consider whether
race and ethnicity are additive factors and then consider whether they are multiplicative factors. 48




45
   “If you’re applying as a first-year student, you’ll choose one of our two deadline plans—Early Action or Regular Decision.
We offer two deadlines simply because we want to give you more options. Neither of our deadlines results in a binding decision,
and both have the same May 1 enrollment deadline,” (See http://admissions.unc.edu/apply/deadlines/).
46
   Complaint, ¶ 51; see also Complaint, ¶¶ 54, 56. From here on, I use the phrase “dominant factor” but observe that Plaintiff
means “dominant” in the sense of being dispositive.
47
   Complaint, ¶ 54.
48
     UNC0079430.




                                        Confidential – Subject to Protective Order                                           13


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 16 of 196
Because I consider both additive and multiplicative factors, my evaluation would find nearly any
plausible formulaic use of factors, were they in use. 49 (Section III.B.)
31.        In subsequent analysis I also evaluate whether the data show that UNC is applying a
separate formula for each racial/ethnic group that explains UNC’s admission decisions within
that group. (Section III.C.)
32.        In short, I find that, consistent with the University’s stated approach, UNC’s admissions
decisions are not explained by a formula. UNC’s admission process is too holistic to be
embodied by a model, even if that model is flexible and complex. Furthermore, I find that an
applicant’s race/ethnicity is not the dominant factor in whether an applicant is admitted or
rejected. I arrive at these results based on my analysis of the data from six application cycles:
2011-12, 2012-13, 2013-14, 2014-15, 2015-16, and 2016-17.
33.        Plaintiff further claims that UNC uses race in admissions to achieve certain quotas of
URMs 50 or that the SGR process is used for racial balancing or to achieve implicit quotas. 51 I
empirically evaluate these allegations using UNC admissions data and data on North Carolina
public high school students. I first consider whether the SGR process favors particular racial or
ethnic groups, so as to systematically change the overall decisions made or substantially increase
the number of URMs admitted. (Section III.D.) I then evaluate whether the UNC admissions
process – considered in its entirety – appears to implement quotas. (Section III.E.)
34.        I find that the empirical evidence does not support a conclusion that SGR operates to fill
quotas, achieve racial balancing, or to change the admissions outcome on the basis of an
applicant’s race. Furthermore, the empirical evidence also does not support a conclusion that
UNC is attempting to implement racial quotas via any other means.

      A. Connect Carolina Data

35.        In order to perform my analysis, I received data on UNC applicants for the six classes
entering each fall between 2012 and 2017 (that is, the admissions processes that took place from


49
   A factor is additive if each applicant with that factor (e.g., a certain race or ethnicity) receives the same increase in admissions
probability regardless of the applicant’s other qualifications. A factor is multiplicative if it acts as a scaling factor on one or more
characteristics of an applicant (e.g., multiplying the applicant’s SAT score by 1.2).
50
   Complaint, ¶ 219.
51
     Complaint, ¶¶ 48–49, 52.




                                           Confidential – Subject to Protective Order                                                14


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 17 of 196
the 2011-12 school year through the 2016-17 school year). 52 These data contain the information
stored in UNC’s application management system, called Connect Carolina, for each applicant. 53
The data contain, among other things, information on the applicant’s standardized test scores,
GPA, class rank, race/ethnicity, gender, North Carolina residency status, high school, and the
five numeric ratings given to the applicant (described above). The data also includes the
applicants’ status, such as admitted and matriculated. The data include both in-state and out-of-
state applicants and include applicants from all types of high schools (public, private, and home
schools). For each student who was a North Carolina resident and who attended public schools, I
received a potential match to the student’s ID in the North Carolina Education Research Data
Center (NCERDC) data. 54 I describe the NCERDC data in paragraph 77 below. The match may
be imperfect and there are some students for whom a match was not provided because UNC
could not make a match in which it felt reasonable confidence.

      B. UNC Admissions Cannot Be Explained by a Formula

36.      If UNC’s admissions process is holistic, from a statistical perspective, that means it is not
formulaic. That is, there should not be a formula that accurately determines whether an applicant
is accepted or rejected, even if that formula uses all of the information available to the
admissions staff.
37.      To assess whether UNC admissions is holistic, I examine whether one can accurately
predict the decision (admit/reject) using the information that is available to the admissions staff
as a result of an individual’s application. I do so based on “verifiable measures.”
38.      A “verifiable measure” is one that a reader at UNC or elsewhere would, with an
application in front of them, report in the same way. For instance, a student’s SAT “combined”
(mathematics plus verbal) score and class rank are verifiable measures. In particular, I consider
all verifiable measures observable within the Connect Carolina data that are do not reflect
subjective judgment from a reader. Examples are:

52
   UNC0379828-9, UNC001463-4, UNC0349041, UNC0349251. I also received more limited data on UNC applicants for the
classes entering in 2010 and 2011 (UNC0379826-7).
53
   The comment fields that reviewers populate as part of the application review are not included. As I discuss below, because
these comments reflect holistic evaluation, it would not be appropriate to use them in an analysis of whether UNC’s admissions
can be predicted formulaically.
54
   UNC0379834-7. The NCERDC ID is itself encrypted. That is, it is not information like a name or social security number that
would allow an individual student to be identified.



                                        Confidential – Subject to Protective Order                                         15


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 18 of 196
                    i.     a student’s test scores,
                   ii.     class rank,
                  iii.     high school grades,
                  iv.      high school coursework,
                   v.      sex,
                  vi.      being an in-state student,
                 vii.      other indicators of a student’s residential location such as North Carolina
                           county,
                viii.      having a parent who is a UNC alumnus or alumna,
                  ix.      having a parent who is a UNC faculty or staff member,
                   x.      applying in the Early Action cycle (as opposed to the Regular Decision cycle),
                  xi.      playing a sport in high school,
                 xii.      intended major,
                xiii.      parents’ educational attainment,
                 xiv.      U.S. citizenship status,
                 xv.       being a foreign student,
                 xvi.      using a Fee Waiver rather than paying the application fee, 55 and
                xvii.      the student’s GPA relative to other applicants from the same high school. This
                           last measure is relevant to the school group review process, as described
                           above.

39.         The summary ratings (Program, Performance, Extracurricular Activities, Essays, and
Personal Qualities) should not be included in any analysis of whether a decision is formulaic.
This is because, as discussed earlier, readers are trained to apply their individual judgement so
that each rating represents their overall assessment of some aspect of a student. Thus, even if I
could add up the summary ratings and predict the admissions decision accurately (which, in fact,
I cannot), I would not have shown that the admissions decision was formulaic. Instead, I would
have to demonstrate that I could derive each of the summary ratings via a formula based on
verifiable measures. A decision based on ratings that cannot themselves be explained by
formulas is not a formulaic decision.

55
     I considered the array of socioeconomic factors available in the Connect Carolina data.



                                           Confidential – Subject to Protective Order                    16


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 19 of 196
40.       Furthermore, if I could derive each of the ratings via its own formula and if the resulting
formulaic ratings were then added up via some other formula to make admissions decisions, then
I could derive an overarching formula based on verifiable measures that would predict
admissions decisions accurately. I would not have to test separately whether each rating was
formulaic. I could test them all simultaneously by testing whether the admissions decision was
formulaic. 56
41.       In statistics, an accepted way to assess whether a decision (here, admit/reject) is
formulaic is via choice or decision regressions. 57 A regression analysis is a statistical procedure
used to measure the formulaic relationship between multiple factors. A regression has two
“sides”: (i) the “dependent variable” or outcome we are trying to explain and (ii) the
“explanatory factors” or factors that might explain the outcome. There can be many explanatory
factors and they can work together, simultaneously, to explain the outcome. For instance, one
might use a regression in an attempt to explain why some students made the softball team and
others did not (the outcome). Each student’s speed and visual acuity could be considered as




56
    To the extent that such summary ratings could be formulaically determined, they will, by necessity, be based on the same
available verifiable measures that I utilize in predicting the overall admissions decision. Thus, by including these measures in my
overall analysis I am implicitly accounting for the possibility that the summary ratings are also formulaically determined.
Comments provided by application reviewers are also not verifiable measures.
57
    An important consideration that affects my choice of analysis methods is “overfitting.” In statistics, overfitting is defined as
“the production of an analysis which corresponds too closely or exactly to a particular set of data, and may therefore fail to. . .
predict future observations reliably.” See Oxford English Dictionaries,
https://en.oxforddictionaries.com/definition/us/overfitting. For example, there might only be one Native American applicant for
the 2015 class who has a combined SAT score of 1160, has a GPA of 3.5, has a class rank at the 10th percentile, is male, and is a
North Carolina resident. Suppose that he were admitted by UNC. An overfit model would produce estimates that said that all
Native Americans with his SAT score, GPA, class rank, sex, and residency would be admitted—with a probability of 100
percent. This is because the overfit model would simply have identified this particular combination of characteristics with a
particular admissions outcome (“admit”) based on an individual student. The model would appear to have fit the data but would
really just be singling him out. Crucially, if the same model were used on applicant data for the next application cycle, it would
do a poor job of predicting outcomes because it is based on a sample size of one. While this is a specific example designed to
illustrate the problem, overfitting is a general and potentially serious statistical problem for analyzing this type of data because
the number of well-qualified URM students is limited in any given admissions cycle. I assiduously avoid overfitting by
employing regressions that I have validated to ensure that they predict about equally well “out-of-sample” as “in-sample.” By
this, I mean that the regressions should fit the data on which they have not been estimated about as well as they fit the data on
which they have been estimated. Later in the report, it will be extremely important for me to prevent overfitting when testing
alternative admissions models that employ, say, a socioeconomic index or a geography-based index. Any such index, if
legitimate and not overfit, must be fit on one set of data (e.g. one admissions cycle’s data) and then be used on another set of data
(i.e. another admissions cycle’s data). If an index is employed otherwise, it is illegitimate in context of predicting potential UNC
admissions outcomes the UNC context where overfitting is a potentially serious problem. Put another way, any socioeconomic
or geography-based index must make similar predictions out-of-sample as it does in-sample. The regressions I have employed
and validated do so. For the purposes of my analysis, I do not employ the alternative approach known as “machine learning”
because the UNC admissions data are insufficiently “big” to allow for the out-of-sample validation or “discipline” that is crucial
for making this technique work. It is my view that any legitimate machine learning-derived formula must fit out-of-sample data
as well as it fits in-sample data.




                                          Confidential – Subject to Protective Order                                              17


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 20 of 196
explanatory factors. These factors could work together so that the analysis might show, for
example, that only students who were both fast and visually acute made the team.
42.       In the case of UNC admissions, the outcome is being admitted to UNC. The explanatory
factors are all of the verifiable measures described above. The regressions can simultaneously
take account of many dimensions of “fit” such as all of these verifiable measures. Furthermore,
such regressions can take account of all “fit” factors in a flexible way. Such a regression
analysis will statistically show which explanatory factors are associated with admission to UNC
and the extent to which all of the explanatory factors (and each individually) can formulaically
explain UNC admissions decisions. For example, if having a higher SAT score is an important
factor that makes a student more likely to be admitted to UNC, regression analysis would capture
that by reporting a positive “coefficient” on the SAT score. The coefficient would furthermore
be “statistically significant” with a high level of “confidence.” Furthermore, statistical measures
such as “R-squared” (or “R2”), which I discuss below, can establish overall whether the
formulaic regression model does a good job of explaining admissions decisions.
43.       Regressions can also show whether a specific variable is an additive or multiplicative
factor. 58 For instance, regressions could show that 100, 200, or 300 points were effectively
added to the combined SAT score of a certain group of applicants. This would be the discovery
of an additive factor. Regressions could also reveal that any given verifiable measure (e.g. the
SAT combined score) is effectively multiplied by 1.1, 1.2 or 1.3 for some group of applicants.
This would be the discovery of a multiplicative factor. Note that the factors could be different for
different verifiable measures. For instance, regressions can allow the discovery that, for a certain
group of students, the SAT combined score is effectively multiplied by 1.1 but the GPA is
effectively multiplied by 1.5.
44.       The most widely accepted way to summarize whether a regression model (or formula
based on one) explains a decision such as admit/reject is “R-squared”. R-squared is a statistical
measure that indicates how well the factors included in the regression explain the outcome.
Roughly speaking, it is the percentage share of the admit/reject decision that a formula can

58
   A statistical method widely regarded as appropriate for assessing a yes/no decision such as admit/reject is the Probit model.
This model assumes that factors that are not used by the statistician but potentially used by the admission staff are distributed
according to a normal distribution. Probit models can make flexible use of the verifiable measures listed above. The main
alternative to the Probit model is the Logit model which assumes that the factors not used by the statistical model but available to the
admission staff are distributed according to a natural logarithmic distribution. In the case of UNC admission, the Logit model
produces findings that are similar to the Probit model.



                                           Confidential – Subject to Protective Order                                                18


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 21 of 196
predict. For instance, if the regression discovered a formula with an R-squared of 1.00, I could
use the formula to predict the admissions decision and the prediction would be correct 100
percent of the time. However, if the regression discovered a formula with an R-squared of only
0.50, predictions based on that formula would be correct only 50 percent of the time. Likewise,
a regression that had an R-squared of 0.25 would produce a formula that predicted the
admissions decision correctly only 25 percent of the time.
45.       Thus, if the UNC admission process is based on a formula, the R-squared of some
regression based on verifiable admission data will be 1.00 or 100 percent. If the UNC admission
process is holistic, no regression based on verifiable admission data will produce an R-squared of
1.00 or 100 percent. For instance, if after trying many regressions (i.e. many possible
configurations of factors that might explain admissions), the regression with the highest R-
squared has an R-squared of only 0.50 or 50 percent, then a formula can predict the admissions
decision correctly at most 50 percent of the time. That is, with an R-squared of 0.50, a formulaic
model does not come close to explaining all admissions decisions. Rather, such an R-squared
indicates that half of the variation in admissions decisions cannot be explained by a formula and
must be due to readers appraising the candidate in a manner that is non-formulaic, that is specific
to the candidate as an individual, that requires a reader to use his or her judgement, and/or that
includes overall assessment.
46.       R-squared can also be used to assess which factors drive the formula. For purposes of
analyzing UNC’s admissions process, R-squared can be divided into the portion of R-squared
explained by (i) race or ethnicity factors and (ii) all other verifiable factors (test scores, grades,
and so on). 59 For instance, an analysis might indicate that 20 percent of the part of the admission
decision that is explained by a formula is due to race/ethnicity factors and 80 percent is due to
other factors (test scores, grades, etc.). Thus, if 100 percent of the decision is formulaic, a 20/80
division would suggest that race or ethnicity factors explain 20 percent of the overall admissions
decision. However, if only 40 percent of the decision can be explained by a formula altogether, a




59
   I use the “Shapley Decomposition” to divide the R-squared into contributions from each of the individual factors in the model.
See Chavez Juarez, Florian, “SHAPLEY2: Stata module to compute additive decomposition of estimation statistics by regressors
or groups of regressors,” Statistical Software Components S457543, Boston College Department of Economics, revised June 17,
2015.



                                         Confidential – Subject to Protective Order                                             19


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 22 of 196
20/80 division would suggest that race or ethnicity explain only 8 percent (0.4 times 0.2) of the
overall admissions decision.

               1.      Using Race or Ethnicity Indicators as Additive Factors

                       a)      UNC’s Admissions Process Is Not Formulaic

47.    Exhibit 1 Table 1 shows the R-squared and the Shapley Decomposition of R-squared for
models of the UNC admissions process in which race or ethnicity indicators are allowed to be
additive factors. Exhibit 1 Table 1 starts by assessing whether a model that uses college aptitude
(SAT/ACT) scores and additive race/ethnicity factors explains the admissions decisions actually
observed from UNC’s applicant data from the 2013-14, 2014-15, 2015-16, and 2016-17
admissions cycles. Exhibit 1 Table 1 then goes on to consider more and more complex
admission models that include not only aptitude scores and additive race/ethnicity but,
increasingly, the other verifiable measures that an admissions officer might consider. In Exhibit
1, Table 1, each row is a different regression model. The second column lists the incremental
explanatory factors added to the regression model in each row. Row 1 shows the results
considering only SAT or ACT combined/composite scores, while the results in row 9 use those
scores as well as class rank, GPA, sex, NC residency, whether the applicant has an alumni
parent, whether the applicant is the child of UNC faculty/staff, and several other factors.




                                Confidential – Subject to Protective Order                          20


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 23 of 196
                                                Exhibit 1 Table 1 (Excerpt) 60
                                           Analyzing UNC's Admissions Process:
                                             Race/Ethnicity as Additive Factors
                                                                      (A)       (B)         (C)            (D)         (E)= (B) x (A)    (F)= (C) x (A)


                                                                                                       Share of R2
                                                                                                          due to
                                                                              Share of               variables other      Share of
                                                                             R2 due to   Share of          than          admission          Share of
                                                                             combined    R2 due to    race/ethnicity   decision due        admission
                                                                                test       race/     and combined      to combined      decision due to
Row                  Description of Specification [2]                 R2       scores    ethnicity     test scores      test scores      race/ethnicity
 (1)     SAT Combined, ACT Comp [3] [4]                              0.121    93.2%        6.8%            -               11.3%             0.8%
 (2)     (1) + SAT Subscores, ACT Subscores [3] [4] [5]              0.127    44.9%        7.0%          48.2%              5.7%             0.9%
 (3)     (1) + Class Rank, GPA                                       0.254    33.0%        3.5%          63.5%              8.4%             0.9%
 (4)     (3) + Sex                                                   0.254    32.8%        3.5%          63.7%              8.3%             0.9%
 (5)     (4) + NC Resident                                           0.364    29.3%        2.8%          67.9%             10.6%             1.0%
 (6)     (5) + Min Coursework, HS Sport, Faculty / Staff Child       0.398    28.3%        2.8%          69.0%             11.3%             1.1%
 (7)     (6) + Alum Parent, Early Action                             0.406    27.5%        3.0%          69.6%             11.2%             1.2%
 (8)     (7) + Parents' Education, Foreign Citizenship, Fee Waiver   0.409    26.9%        2.8%          70.2%             11.0%             1.2%
 (9)     (8) + Within-School GPA Rank (SGR)                          0.428    23.0%        2.8%          74.2%              9.8%             1.2%




48.          Exhibit 1 Table 1 demonstrates that if total college aptitude scores (SAT combined, ACT
comprehensive) and additive race/ethnicity factors are used to predict admission, a formula
explains only 12.1 percent of the admissions decision. 61 That is, R-squared of row 1, column A
is 0.121. This means that 87.9 percent of the admission decision is too holistic to be embodied
by the formula. If I add all of the SAT and ACT subscores (Math, English, Science, etc.) to the
regression (row 2), I find that a formula explains only 12.7 percent of the admission decision,
meaning that 87.3 percent of the decision is too holistic to be embodied by the formula.
49.          The same pattern continues as additional factors are added into the regression. If I add
class rank and high school grade point average (GPA) to the initial regression with SAT
combined and ACT comprehensive scores, a formula explains only 25.4 percent of the admission
decision, meaning that 74.6 percent is too holistic to be embodied by the formula. (See Exhibit 1
Table 1, row 3.) If I add a sex indicator variable to the model, it makes no difference. (See
Exhibit 1 Table 1, row 4.) If I add being a North Carolina resident, a formula explains only 36.4
percent of the admission decision, meaning that 63.6 percent is too holistic to be embodied by
the formula. (See Exhibit 1 Table 1, row 5.) If I add indicators for whether a student has
completed the minimum high school coursework suggested by UNC, whether the student played
a sport in high school, and whether a student is a child of a UNC faculty/staff member a formula


60
     See Exhibit 1 for full results, sources, and notes.
61
     I consider race and ethnicity as multiplicative factors in Section III.B.2 below.



                                                     Confidential – Subject to Protective Order                                                       21


       Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 24 of 196
explains only 39.8 percent of the admissions decision, meaning that 60.2 percent of the decision
is too holistic to be embodied by the formula. (See Exhibit 1 Table 1, row 6.)
50.    If I add indicators for whether a student is a child of a UNC alumni, or applied in the
Early Action cycle, 59.4 percent of the admissions decisions remain too holistic to be embodied
by the formula. (See Exhibit 1 Table 1, row 7: 1.00 minus 0.406 = 0.594 or 59.4 percent.) It is
worthwhile pausing here to note that the data show that any preferences for children of alumni
and applying in the Early Action cycle are not important as a statistical matter. If having an
alumni parent, or applying in the Early Action cycle, influenced an applicant’s chance of
admission substantially, we would expect the R-squared to increase by a greater amount than
what it actually does—from 0.398 (39.8 percent) to 0.406 (40.6 percent)—when these factors are
included. This small increase shows that eliminating any preference for children of alumni, or
the Early Action cycle would not, in itself, make much difference to a workable race-neutral
strategy.
51.    If I then add socioeconomic indicators such as parents’ educational attainment, the
student’s foreign status, and use of an application Fee Waiver (an indicator that the student
comes from a low-income family), a formula explains only 40.9 percent of the admissions
decision, meaning that 59.1 percent of the decision is too holistic to be embodied by the formula.
If I then add a student’s GPA rank within the applicants from his or her own high school,
information used in the school group review process, a formula explains only 42.8 percent of the
admissions decision, meaning that 57.2 percent of the decision is too holistic to be embodied by
the formula. Adding additional verifiable factors (such as a student’s intended major or his home
county) to the regression makes almost no difference.
52.    In conclusion, I could not discover or construct a formula with additive racial factors that
explained much more than 43 percent of the admissions decision, suggesting that about 57
percent of it is too holistic to be contained in a formula, even if that formula takes advantage of
all available verifiable information. I conclude that, even if I knew all of the verifiable
characteristics of all applicants and kept pressing them into a more and more complex formula
with additive factors, I would predict applicants’ admissions outcomes wrongly more than 50
percent of the time. In my opinion, this data analysis demonstrates that UNC’s admissions
process is holistic, qualitative, and examines students as individuals.



                                Confidential – Subject to Protective Order                            22


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 25 of 196
                       b)        Race Is Not the Dominant Factor in an Applicant’s Admissions
                                 Decision

53.    Next, I use the regression results displayed in Exhibit 1 Table 1 to assess whether an
applicant’s race or ethnicity is the “dominant” factor in an admissions decision. Columns B
through F of Exhibit 1 Table 1 analyze this specific inquiry.
54.    As I mention above, R-Squared can be divided to show how each specific factor
contributes to the explanatory power of a model. Consider row 9 of Exhibit 1 Table 1 in which
nearly all verifiable measures are included in the regression. Column A shows the overall R-
squared based on the verifiable measures used: R-squared is only 0.428 meaning that only 42.8
percent of the admission decision is predicted by the model. (Exhibit 1 Table 1, row 9, column
A.) Columns B through F of this Table break out the specific impact of the measures included in
the regression. Of that 0.428, 2.8 percent is due to the race/ethnicity indicators, 23.0 percent is
due to test scores, and 74.2 percent is due to the other measures listed (class rank, grades, and so
on). (Exhibit 1 Table 1, row 9, columns B–D.) Because race/ethnicity factors account for only
2.8 percent of the 42.8 percent of admissions decisions that are predicted by the model,
applicants’ race and ethnicity predict only 1.2 percent (2.8 percent times 42.8 percent) of the
overall admissions decisions. This is shown in Column F.
55.    All of the other regressions result in the same conclusion. Column F of rows 1 through 8
of Exhibit 1 Table 1 show that, regardless of the regression used, an applicant’s race/ethnicity
never explains even 2 percent of admission decisions when race and ethnicity are allowed to be
additive factors in a formula.
56.    Thus, the empirical data from UNC’s applicant pools demonstrates that race and ethnicity
are not dominant factors in an applicant’s admissions decision.

               2.      Using Race or Ethnicity Indicators as Multiplicative Factors

57.    As discussed, for completeness, I also analyze regression models in which URM status
generates multiplicative, as opposed to additive, factors. These are shown in Exhibit 1 Table 2.
In these multiplicative-factor regressions, every variable is allowed to count differently for
applicants who are URMs. For instance, a student’s SAT combined score may count differently
for URMs versus others. A student’s status as a North Carolina resident may also count
differently for URMs versus others. A student’s participation in high school sports may also


                                  Confidential – Subject to Protective Order                          23


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 26 of 196
count differently for URMs versus others. Moreover, the multiplicative factor that allows each of
these variables (the SAT score, North Carolina residence, sports participation) to exercise a
different influence for URMs versus others is allowed to change from variable to variable. Thus,
the SAT combined score might be multiplied by 1.2 for URMs (versus 1.0 for others) but North
Carolina residence might be multiplied by 1.1 and sports participation might be multiplied by
0.9. The regression model allows for such variations.
                                           Exhibit 1 Table 2 (Excerpt) 62
                                      Analyzing UNC's Admissions Process:
                                      URM Status as a Multiplicative Factor

                                                                        (A)            (B)             (C)        (D)= (C) x (A)


                                                                                 Share of R2 due    Share of         Share of
                                                                                   to variables     R2 due to       admission
                                                                                    other than        race/      decision due to
Row                     Description of Specification [2]                R2        race/ ethnicity   ethnicity     race/ethnicity
 (1)      SAT Combined, ACT Comp [3] [4]                               0.118          91.4%           8.6%            1.0%
 (2)      (1) + SAT Subscores, ACT Subscores [3] [4] [5]               0.125          88.4%          11.6%            1.5%
 (3)      (1) + Class Rank, GPA                                        0.253          87.6%          12.4%            3.1%
 (4)      (3) + Sex                                                    0.253          87.6%          12.4%            3.1%
 (5)      (4) + NC Resident                                            0.371          88.8%          11.2%            4.2%
 (6)      (5) + Min Coursework, HS Sport, Faculty / Staff Child        0.406          88.5%          11.5%            4.7%
 (7)      (6) + Alum Parent, Early Action                              0.413          88.4%          11.6%            4.8%
 (8)      (7) + Parents' Education, Foreign Citizenship, Fee Waiver    0.417          87.3%          12.7%            5.3%
 (9)      (8) + Within-School GPA Rank (SGR)                           0.437          87.2%          12.8%            5.6%




58.         The results in Exhibit 1 Table 2 are consistent with my opinions based on the results in
Exhibit 1 Table 1. That is, even when allowing each explanatory factor to explain admissions
decisions in flexible multiplicative ways, the data do not generate a formula that explains much
more than 44 percent of the admission decision, suggesting that about 56 percent of the decision
is too holistic to be embodied in a formula. This result occurs even though the formula takes
advantage of numerous measures and allows URM status to be a different multiplicative factor
on each and every other variable (test scores, class rank, grades, residence, etc.) included in the
regression. 63, 64 I conclude that, even if I knew all of the verifiable characteristics of all

62
     See Exhibit 1 for full results, sources, and notes.
63
   As when using race and ethnicity as an additive factor, any preferences for children of alumni or applying in the Early Action
cycle are not important as a statistical matter. If such preferences were important, R-squared would not rise by such a small
amount as it does—from 0.406 (40.6 percent) to 0.413 (41.3 percent)—when parents’ alumni status or applying in the Early
Action cycle is considered.
64
   The models used in Exhibit 1 Table 2 allow URM status to generate multiplicative factors but do not allow each separate race
or ethnicity indicator to generate its own set of multiplicative factors. This is because the latter would be an example of
“overfitting” (which I discuss earlier in footnote 57). As I discussed earlier, the regression analyses I employ are designed to
avoid the overfitting problem—that is, predicting significantly better in-sample than out-of-sample.



                                             Confidential – Subject to Protective Order                                            24


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 27 of 196
applicants and used a complex multiplicative formula, I would predict applicants’ admissions
outcomes wrongly more than 50 percent of the time. This is a further demonstration that UNC
admissions decisions are made via appraisal processes that are holistic, qualitative, all-
embracing, and that examine students as individuals.

      C. UNC Admissions Cannot Be Explained by Separate Formulas Within Ethnic or
         Racial Groups

59.       As discussed above, UNC not only states that its admission process is holistic but also
that “[a]t no point in the process are candidates of different racial or ethnic backgrounds
reviewed in separate groups.” 65 I test this statement from an empirical perspective by analyzing
whether regression models can accurately predict the admissions decision if the models are
estimated separately for URMs and for non-minorities. That is, if admission staff were in fact
reviewing URMs and non-minority applicants separately and applying different, but formulaic,
standards to each group, the regression model for URMs would have high R-squared and the
regression model for non-minorities would have high R-squared. In other words, the two
estimated models might be quite different but each would have high R-squared, demonstrating
that the decisions were explained by a formula.
60.       I estimated separate regressions for URM applicants and non-minority applicants that
correspond to the regression specification in the bottom row of Exhibit 1 Table 1 in which nearly
all available verifiable measures are included in the regression model. The regression for
applicants who are URMs has an R-squared of 0.42. The regression for non-minority applicants
has an R-squared of 0.44. That is, even if the regression models are estimated separately for
URMs and non-minorities, about 56 to 58 percent of the admission decision is too holistic to be
embodied in a formula. 66

      D. School Group Review Does Not Appear to be Used to Implement Quotas or Racial
         Balancing

61.       As discussed above, Plaintiff specifically discusses the SGR process in the Complaint
and effectively implies that UNC uses it to engage in racial balancing, to achieve implicit quotas,
65
     UNC0079430.
66
  To avoid the overfitting issues described above, I do not run separate regressions for white, African American, Hispanic, or
Asian applicants.




                                         Confidential – Subject to Protective Order                                              25


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 28 of 196
and/or to manipulate outcomes of the holistic reading process. 67 If SGR were being used to meet
certain racial targets or outcomes, the data would indicate that provisional admissions decisions
were changed systemically in such a way that each post-SGR admitted class was closer to a
specific set of racial percentages than each pre-SGR admitted class. Put another way,
provisional admissions decisions that were changed in SGR would routinely move the admitted
class toward specific racial percentages.
62.        To evaluate the possibility that SGR has been used to implement racial quotas, I use
Connect Carolina and School Group Review data. I assess both Early Action and Regular
Decision admissions.

                    1.         School Group Review Data

63.        I received data on the provisional decision status of each applicant on the relevant days
during the period in which School Group Review was taking place in the 2013-14, 2014-15, and
2015-16 admissions cycles. 68 I combined these data with information on when School Group
Review took place during those admissions cycles, for both Early Action and Regular Decision
admissions. 69 It is my understanding that any change between an applicant’s provisional
decision before the period when SGR took place and an applicant’s provisional decision after
SGR took place is due to SGR.

                    2.         Analysis of Decision Changes During School Group Review


64.        At the outset, I explain the SGR process based on my understanding from my review of
documentation and my communications with the UNC admissions staff. After the staff makes
provisional accept/reject decisions, applicants from the same high school are reviewed together.
They are ordered according to their GPAs, and the provisional decisions are shown. Such
displays naturally focus attention on (i) provisionally rejected students who have a higher GPA
than their provisionally accepted classmates and (ii) provisionally accepted students who have a
lower GPA than their provisionally rejected classmates.

67
     Complaint ¶¶ 48–49, 52.
68
     UNC0379667–9, UNC0379671, UNC0379797–8.
69
   Defendants’ Responses and Objections to Plaintiff’s Second Interrogatories, Students for Fair Admissions, Inc., v. University
of North Carolina, et al., dated June 30, 2017, p. 6.



                                         Confidential – Subject to Protective Order                                            26


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 29 of 196
65.    SGR is used in both Early Action and Regular Decision admissions. Because the Regular
SGR process comes at the end of the entire admissions process, it also serves as an opportunity
for UNC to adjust the total number of offers of admission to avoid over- or under-enrollment.
Following SGR, UNC admissions decisions generally become final.
66.    I focus on the Regular Decision SGR process and examine all applicants, both in-state
and out-of-state. The reason for this focus is that, if UNC were using SGR to implement racial
quotas, this is the larger pool of applicants who would logically be the subjects and most
affected. Also, the logical time to enforce quotas would be at the end of the entire admissions
process to have the greatest influence on the final admitted class rather than the admitted class
after the Early Action deadline. For completeness, however, I also evaluate the Early Action
SGR process and the Regular Decision SGR process for in-state applicants only. My results for
Regular Decision and all applicants SGR are summarized in Exhibit 2 Table 1. My results for
my other analyses are found in Exhibit 2 Tables 3 through 5.
67.    Exhibit 2 Table 1 shows the admitted pool before and after SGR in 2013-14 (left-hand
panel), 2014-15 (middle panel), and 2015-16 (right-hand panel). My main observation is that
SGR hardly changes the racial and ethnic composition of the admitted pool, in any of the three
years. In no year does the percentage of any racial or ethnic group change by more than 1
percent. For instance, in 2014-15, SGR increased the white percentage from 60.0 percent to 60.1
percent, increased the Asian percentage from 20.5 percent to 20.7 percent, left the Hispanic
percentage unchanged at 8.5 percent, and lowered the African American percentage from 9.3
percent to 9.0 percent.
68.    Furthermore, the small changes in racial and ethnic percentages shown in Exhibit 2 Table
1 are not even consistent with the possibility of stable quotas. For instance, the slight
adjustments in 2013-14 move the admitted pool in the direction of 60 percent white (59.7 percent
to 60.5 percent), 20 percent Asian (19.2 percent to 19.4 percent), and 8 percent Hispanic (9.3
percent to 8.3 percent); there is no movement in African American, which is unchanged at 10.1
percent. Critically, the 2014-15 adjustments are not consistent with any attempt to maintain
these purported “quotas” because the changes in the percentages of white, Asian, and African
American students all move the admitted pool away from these “quotas.” (There is no change in
the Hispanic percentage in 2014-15.) Similarly, the 2015-16 adjustments also do not



                                Confidential – Subject to Protective Order                          27


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 30 of 196
consistently move the admitted pool in the direction of the purported “quotas.” The Asian
percentage moves very slightly away (20.4 percent to 20.9 percent); the African American and
Hispanic percentages move towards but the changes are small (9.4 percent to 9.2 percent and
10.1 percent to 10.0 percent, respectively).
69.        I also review the results to consider whether the SGR process is used to generally
increase the percentage of URMs within the admitted pool (rather than achieving a specific target
or quota). These results show that, in fact, SGR does not so. Exhibit 2 Table 2 shows that,
during the SGR process, the percentage of URM admitted applicants fell by 1.0 percent in 2013-
14, 0.3 percent in 2014-15, and by 0.4 percent in 2015-16.
70.        Overall, I conclude that the empirical evidence contradicts the claim that SGR operates in
a way to pursue quotas, achieve racial balancing, or to change the admissions outcome on the
basis of an applicant’s race. The Regular Decision SGR process changes the racial and ethnic
percentages of UNC’s class so trivially that it could not plausibly be a significant part of any
quota-implementing scheme. There is also no indication whatsoever that SGR increases the
percentage of URMs in UNC’s admitted applicant pool.
71.        Similarly, when I analyze the SGR processes among in-state Regular Decision applicants
(Exhibit 2 Table 3) and Early Action applicants (Exhibit 2 Tables 4 and 5), I find that the data do
not support a conclusion that these SGR processes are operating in a way to pursue quotas,
achieve racial balancing, or change admissions decisions on the basis of an applicant’s race.

      E. UNC’s Admissions Process Does Not Use Quotas

72.        The Complaint also suggests that the current UNC admissions process—considered in its
entirety—appears to implement quotas. 70 Therefore, in this section, I evaluate whether UNC
appears to use quotas, separate from the SGR process.
73.        To begin, I address whether stability in the racial and ethnic composition of the set of
applicants admitted by UNC is, in and of itself, evidence of implicit quotas. From a statistical
standpoint, such a conclusion would be unwarranted. The reason is that the population of
students in North Carolina (from which the admitted North Carolina applicants will ultimately be
drawn) is large. Therefore, if its racial and ethnic percentages are fairly stable and UNC


70
     Complaint, ¶ 219.



                                   Confidential – Subject to Protective Order                         28


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 31 of 196
admissions were to use any fairly stable admissions process, the resulting admitted class would
have fairly stable racial and ethnic percentages. The fact of stability would generate no evidence
regarding the use of quotas. What I have just stated is a consequence of the Law of Large
Numbers, one of the most fundamental principles of statistics.
74.       The Law of Large Numbers is what allows us to use statistics based on a large number of
data points to confidently infer something about a population or an unknown quantity. For
example, to determine if a coin is a “fair” coin (in the sense that it has a 50 percent probability of
landing on “heads”), one can flip the coin many times. If, after a large number of coin flips, 50
percent of the flips resulted in “heads,” then it is very likely that the coin is fair. In another
context, the Law of Large Numbers tells us that over a 162-game baseball season, during which a
batter amasses hundreds of at-bats, the batters that finish the season with the best batting
averages and on-base percentages are very likely to be the best batters as measured on those
dimensions.
75.       Applied to the current situation, the Law of Large Numbers says that if the admissions
staff were to draw students from a stable pool of possible students using a stable selection
process, the share of students who belonged to any racial or ethnic group would also be stable so
long as the number drawn was sufficiently large. For instance, if the pool of Asian students had
the same distribution of academic preparedness, personal qualities, geography, etc. each year and
a parallel statement could be made for all other racial and ethnic groups, then UNC’s admits
would have very similar racial and ethnic percentages each year—even without quotas or other
formulaic systems. 71
76.       Of course, the pool of possible UNC students is not perfectly stable from year-to-year.
However, as I demonstrate now, the pool’s stability is substantial. It varies about as little as does
the admitted class. I first examine the population of public school students in North Carolina,
then I analyze North Carolina resident applicants to UNC, and finally I analyze all applicants to
UNC, regardless of residency.




71
   The number that is sufficiently large depends on the variance of the distribution that generates the population. Because, in the
current instance, I am computing statistics like the percentage Asian, the number that is sufficiently large will depend on the
number of racial and ethnic groups and how evenly they are represented in the population from which the admissions process
draws.



                                          Confidential – Subject to Protective Order                                             29


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 32 of 196
                    1.        NCERDC Data


77.       Data on public school students in North Carolina are collected by the North Carolina
Education Research Data Center (NCERDC). I received data from NCERDC on North Carolina
public high school students during the school years 2007-08 through 2014-15. These data
include, among other things, information on the student’s high school, the student’s GPA,
grades, class rank, graduation status, and standardized test scores. These data contain
demographic information, such as the student’s age, sex, and race/ethnicity. The data also
contain information on whether the student qualified for a free or reduced price lunch under the
National School Lunch Program.

                    2.        North Carolina Public School Students


78.       Exhibit 3 Tables 1 through 3 show the pool of North Carolina public school students who
are reasonably well prepared for UNC by various measures including GPA, class rank, and
adjusted test scores. 72 Each table shows the pool in four consecutive years—2011-12 through
2014-15. It is important to note that these tables include all North Carolina public school
students—not just those who applied to UNC. Thus, these tables show the underlying population
from which UNC draws applicants and admits. 73 Here I discuss Table 1, which uses GPA as the
measure of academic preparedness, while Table 2, which uses class rank, and Table 3, which
uses adjusted test scores, have a similar structure. In all cases, I define “well-prepared” based on
the 20th percentile of UNC’s actual admitted applicants. For instance, if a prospective student’s
GPA is at or above the GPA of the 20th percentile student in UNC’s actual admitted class, the
prospective student is classified as well-prepared and appears in Exhibit 3 Table 1. Percentages
are rounded to whole numbers.
79.       Consider Exhibit 3 Table 1. Among students classified as well-prepared based on their
GPA, the percentage of students who are African American is in the narrow range between 6
percent and 7 percent in all four years (2011-12 to 2014-15). In all four years, the percentage of
students who are Asian falls between 8 percent and 9 percent; the percentage who are white falls

72
   I discuss adjusted test scores below. Briefly, the adjustment attempts to create parity between students who did and did not
retake college admissions tests.
73
   Of course, UNC also draws students from private schools and schools outside of North Carolina. I consider them below.



                                         Confidential – Subject to Protective Order                                               30


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 33 of 196
between 78 percent and 80 percent; and the percentage who are Hispanic is within 4 percent and
5 percent. The percentage who are Native American rounds to 1 percent in all four years, and
the percentage who are Pacific Islander rounds to 0 percent in all four years. Summing up, the
well-prepared (based on GPA) pool is very similar, racially and ethnically, from year to year.
80.    The result in Exhibit 3 Table 1 is not specific to using GPA as the measure of academic
preparedness. Exhibit 3 Tables 2 and 3 show that this result holds (the pool of well-prepared
North Carolina public school students is very similar, racially and ethnically, from year to year)
when using other measures of academic preparedness. I conclude that the pool of North Carolina
public school students exhibits a high degree of stability.

               3.      All North Carolina Applicants


81.    So far, using NCERDC data, I have examined the pool of North Carolina public school
students who are well-prepared, regardless of whether they apply to UNC. No equivalent source
of data exists for private school and home schooled students in North Carolina. Therefore, in
order to include North Carolina private school and home schooled students as well, I use data on
UNC applicants from 2011-12 through 2014-15. They are shown in Exhibit 3 Table 4. I include
all UNC applicants from North Carolina, regardless of the school they attended. I observe
similar results as those described above using all well-prepared North Carolina public school
students. Among UNC applicants from North Carolina in these years, the African American
percentage never falls outside a narrow 1 percent band (14-15 percent); the Native American
percentage never falls outside a narrow 1 percent band (1-2 percent); the Asian percentage never
falls outside a narrow 1 percent band (11-12 percent); the white percentage never falls outside a
narrow 1 percent band (66-67 percent); the Hispanic percentage always rounds to the same
whole number (6 percent), and the Pacific Islander percentage always rounds to the whole
number (0 percent). Notice that these narrow bands or ranges are of the same order of magnitude
(a few percent) as the ranges observed for all well-prepared North Carolina public school
students regardless of whether they apply (Exhibit 3 Tables 1 through 3). That is, not only is the
pool of well-prepared North Carolina public school students very similar racially and ethnically
from year to year, the broader pool of well-prepared in-state UNC applicants is also very similar
racially and ethnically from year to year.


                                Confidential – Subject to Protective Order                       31


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 34 of 196
               4.      Out-of-State Applicants


82.    Exhibit 3 Table 5 is analogous to the previous table except that it shows information on
all UNC applicants, regardless of whether they are from North Carolina. Again, this is a very
stable pool from year to year. In summary, even when out-of-state students are included, UNC’s
applicant pool still exhibits a high degree of stability. Its racial and ethnic percentages varied
over only small ranges within the four years I studied. These ranges are of the same order of
magnitude (a few percent) as the ranges observed for all North Carolina applicants and all well-
prepared North Carolina public school students.
83.    Having analyzed the stability in the racial and ethnic make-up of the pool of available
students, I now turn to investigating whether UNC’s admitted class has racial and ethnic
percentages that vary by the same order of magnitude.

               5.      Admitted Applicants


84.    Exhibit 3 Table 6 shows the racial and ethnic composition of the North Carolina resident
students whom UNC admitted in 2011-12 through 2014-15. These are the students drawn from
the North Carolina resident applicant pool shown in Exhibit 3 Table 4. Among admits in these
years, the African American percentage varies between 9 percent and 10 percent; the Native
American percentage varies between 1 percent and 2 percent; the Asian percentage always
rounds to the whole number of 13 percent; the white percentage varies between 70 percent and
71 percent; the Hispanic percentage varies between 5 percent and 6 percent; and the Pacific
Islander percentage always rounds to the whole number of 0 percent.
85.    The width of each of these ranges is very similar to the width of the same group’s range
in the applicant pool (Exhibit 3 Table 4). I observe next that UNC is not consistently narrowing
the range of variation as it would if it were implementing quotas. In fact, if I compare the year-
to-year variation in the racial and ethnic percentages in its admitted class to the year-to-year
variation in the percentages of its applicants, I find that the width of ranges is very similar in the
admitted class as in the applicant pool. This evidence is not consistent with UNC exercising a
capacity to make its admitted class more stable, racially and ethnically, than the applicant pool.




                                Confidential – Subject to Protective Order                           32


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 35 of 196
86.       Exhibit 3 Table 7 shows the racial and ethnic composition of all students, regardless of
state of residence, whom UNC admitted in 2011-12 through 2014-15. These are the students
drawn from the all-applicants pool shown in Exhibit 3 Table 5. Among admits in these years,
the African American percentage varies between 9 percent and 10 percent; the Native American
percentage always rounds to the whole number of 2 percent; the Asian percentage varies between
16 percent and 20 percent; the white percentage varies between 60 percent and 64 percent; the
Hispanic percentage always rounds to the whole number of 8 percent, and the Pacific Islander
percentage always rounds to the whole number of 0 percent. Observe that the width of each of
these ranges is very similar to the width of the same group’s range in the applicant pool (Exhibit
3 Table 5). This evidence is not consistent with UNC implementing stable racial and ethnic
quotas.
87.       It is worthwhile summarizing at this point because I have now compared data on
plausible applicants, actual applicants, and admits. It is these comparisons that would be most
likely to reveal if UNC were implementing quotas. Logically, the admissions staff, if enforcing
quotas, would make the admit pool’s racial and ethnic composition more stable than the
composition of the pool of actual applicants or plausible applicants. The data do not show this.
Instead, they show that all these pools are about equally stable. Thus, the data are consistent
with UNC employing a fairly stable admissions process from a fairly stable pool of applicants,
year after year.
88.       UNC does not fully control whether an applicant who is admitted ultimately decides to
enroll at the University. As a result, the period between admission and enrollment is unlikely to
be used to implement quotas. Nor am I aware of any allegations in the Complaint that focus
upon students’ enrollment decisions. Nevertheless, for completeness, I examine the variation in
the racial and ethnic percentages of UNC’s matriculating class.
89.       Exhibit 3 Table 8 shows the racial and ethnic composition of the North Carolina resident
students who matriculated at UNC in 2011-12 through 2014-15. These matriculants come from
the admitted applicants shown in Exhibit 3 Table 6, so the two tables can be compared. Among
matriculants in these years, the African American percentage varies between 9 percent and 10
percent; the Native American percentage varies between 1 percent and 2 percent; the Asian
percentage varies between 13 percent and 14 percent; the white percentage varies between 68



                                 Confidential – Subject to Protective Order                          33


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 36 of 196
percent and 71 percent; the Hispanic percentage varies between 5 percent and 7 percent; and the
Pacific Islander percentage always rounds to the whole number of 0 percent. Notice that the
width of each of these ranges is again similar to the width of the same group’s range in the
admitted pool (Exhibit 3 Table 6). Notice that UNC is not consistently narrowing the range of
variation as it would if it were implementing quotas. In fact, if I compare the year-to-year
variation in the racial and ethnic percentages in its matriculating class to its admitted class, I find
that for three racial groups, the range is wider in the matriculating class, and for three racial
groups, the ranges are the same width. This evidence contradicts the notion that UNC attempts
to make its matriculating class more stable, racially and ethnically, than its admitted pool.
90.        I also repeated the same analysis for both in-state and out-of-state applicants (Exhibit 3
Table 9). This analysis yields a similar conclusion as with respect to in-state applicants. Thus,
the data contradict the notion that UNC attempts to make its matriculating class more stable,
racially and ethnically, than its admitted pool.
91.        Overall, I find no evidence that UNC is attempting to implement racial and/or ethnic
quotas. It is my opinion that the racial and composition of its applicant pool and eventual student
body is fairly stable year-to-year because the underlying population of students from which UNC
draws is fairly stable year-to-year.


IV.        Considerations for Analysis of Race-Blind Alternatives


92.        In this section, and the sections that follow, I evaluate whether there is a workable race-
blind alternative available to UNC that would allow it to achieve racial and ethnic diversity while
maintaining its achieved levels of academic preparedness and overall goals. As discussed in
Section I.A., Plaintiff alleges that “[t]here is now overwhelming evidence that race-neutral
alternatives render reliance on race preferences unnecessary.” 74
93.        I focus on three types of alternative race-blind admissions plans: (1) plans that
incorporate criteria based on socioeconomic status (“SES”), (2) plans based on high school class
rank (“Top X percent” plans), and (3) plans based on geographic location. For each alternative




74
     Complaint, ¶ 5.



                                   Confidential – Subject to Protective Order                            34


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 37 of 196
admissions plan, I have sought to implement the plan as flexibly as possible and have tested the
robustness of my results to alternative ways of implementing the plan.
94.        In part, I choose these alternatives because they are described in the Complaint as
workable alternatives that UNC could use to achieve student body diversity and they are the
types of alternatives examined in academic research on this topic, including in the book cited by
Plaintiff, The Future of Affirmative Action. 75 For example, in the Complaint, Plaintiff states that
“increased utilization of…socioeconomic preferences, can promote diversity about as well as
racial preferences.” 76 This statement implicitly describes what I call a “socioeconomic status-
based” plan without providing specificity as to exactly what sort of plan would allegedly work at
UNC. In this report, I follow the research of Matthew Gaertner (cited by Plaintiff in the
Complaint 77) and his socioeconomic status-based plans described in The Future of Affirmative
Action. In Section V below, I estimate the outcome of his plans, adapting them to UNC’s
circumstances and the data available.
95.        In Section VI below, I similarly analyze plans based on high school class rank because
they are described in the Complaint as having “been successful in promoting community,
socioeconomic, and racial diversity.” 78 For instance, Texas uses a class rank-based plan to admit
students to its flagship universities.
96.        With respect to geography-based plans, Plaintiff cites the geography-based plan of
Danielle Allen 79 and I implement her plan (described in The Future of Affirmative Action) in the
UNC setting in Section VII below. I am not aware of any other specific proposals for a
geography-based plan that differs substantially from the Allen plan analyzed in this report.
97.        In each instance, I also consider whether practical modifications to the above general
types of plans could be made that would attain the same or better results in terms of racial/ethnic
diversity and academic preparedness.



75
   The Future of Affirmative Action New Paths to Higher Education Diversity after Fisher v. University of Texas, Richard D.
Kahlenberg, editor, A Project of Lumina Foundation and The Century Foundation, New York: The Century Foundation Press,
2014 (“The Future of Affirmative Action”). I have also reviewed the report of Professor Bridget T. Long, which discusses race-
blind alternative plans.
76
   Complaint ¶ 5.
77
     Complaint ¶ 69.
78
     Complaint ¶ 74.
79
     Complaint ¶ 75.



                                         Confidential – Subject to Protective Order                                          35


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 38 of 196
98.      I find that in each instance the alternative race-blind admission plan I analyzed would not
allow UNC to attain both the level of racial/ethnic diversity and the level of academic
preparedness that it currently attains in the body of students whom it admits.
99.      I further find that the alternative race-blind admission plans would not allow UNC to
attain both the level of racial/ethnic diversity and the level of academic preparedness that it
currently attains in the body of students who matriculate. I evaluate each alternative plan’s likely
impact on not just UNC’s admitted class but also on its matriculating class because it is the
students who matriculate who ultimately affect the University’s ability to fulfil its educational
mission. Since not all admits have an equal probability of matriculating, the admitted applicants
will not generally be representative of the matriculating classes. In particular, admitted students
with very high test scores and grades are less likely to matriculate. This is because they tend to
have more admissions offers from institutions that are competitive.
100.     Prior to presenting my analysis of these three types of alternative race-blind admissions
plans, in the following subsections (IV.A through IV.E), I discuss some important inputs and
context that apply equally to each type of alternative.

      A. Empirical Considerations in Analyzing Race-Blind Alternatives

101.     In assessing alternative admissions plans, it is necessary to recognize that if UNC were to
implement a new admissions process, its pool of applicants would change. For instance, if UNC
were to change its policy to admit all North Carolina applicants ranked in the top 10 percent of
their high school class, the number of applicants who are in the top 10 percent (but whose other
qualifications are less stellar) would likely increase. But, perhaps obviously, because these
applicants are hypothetical, an application file for each of these potential applicants does not
exist. Nonetheless, I have attempted to analyze the outcome of alternative admission plans
making the fullest possible use of available data from external sources and minimizing the
constraints placed on the analysis due to data availability.
102.     To evaluate hypothetical alternative admissions programs, I used the following sources of
data:

               i.   Applicant data from UNC (Connect Carolina);




                                 Confidential – Subject to Protective Order                          36


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 39 of 196
                  ii.     Data on all North Carolina public students from the North Carolina Education
                          Research Data Center (NCERDC data);

                  iii.    U.S. Bureau of the Census' Census of Population and Housing (Census) data;

                  iv.     American Community Survey (an annual census-like survey of 1 percent of
                          the U.S. population) data.

103.       Using these data, I consider the likely outcomes of alternative race-blind admissions
plans. My analysis typically proceeds in two steps:

                    i.    Under the plan’s criteria, determine which hypothetical applicants would be
                          admitted under the alternative admissions plan.

                  ii.     Determine the set of applicants who would matriculate at UNC among those
                          that were admitted in the hypothetical alternative.

104.       Approximately 82 percent of UNC’s matriculating class are North Carolina residents for
the classes entering between 2013-14 and 2016-17. 80 For each alternative admissions plan, my
analysis is restricted to applicants who are public school students and who are residents of North
Carolina. 81 I discuss the reasons why I do this in Section VIII.
105.       After determining the applicants who would be hypothetically admitted under each
alternative admissions plan, I compare the results of that hypothetical plan to the results that
UNC obtained through its current admissions program (the “actuals”). This involves comparing
either (i) a hypothetical set of admitted applicants under an alternative procedure to the actual set
of UNC admitted applicants or (ii) a hypothetical set of matriculating applicants under an
alternative plan to the actual set of UNC matriculating students.
106.       In an ideal world, I would compute the effect of each alternative admissions plan on “fit,”
the holistic determination based on all of the criteria used by the university to assess whether an
applicant should be admitted. However, measures of holistic “fit” could not possibly be
available for students who did not actually apply to UNC because, as previously shown, the
process by which readers assess a student is far from formulaic. For example, there are no data
available that would allow me to factor in how readers would assess the essays or personal

80
     32 percent of UNC’s applicants are students who attended North Carolina public schools.
81
   In order to be as current as possible, my analysis of alternative admissions plans is conducted for the 2014-15 admissions
cycle. This is the most recent cycle for which I had the necessary data to conduct my analysis. In particular, the most recent
NCERDC data available is for the 2014-15 school year.



                                          Confidential – Subject to Protective Order                                             37


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 40 of 196
qualities of students who did not apply to UNC. Consequently, I will use the available verifiable
measures discussed earlier in Section III.B.

     B. A Framework for Considering the Effect of Race-Blind Alternatives

107.     If a university maintains racial and ethnic diversity as a goal to be attained, but attempts
to switch its admissions plan from a race-conscious to a race-blind one, it must put new weight
on applicants’ characteristics that are not race or ethnicity but that are associated with such
diversity. These characteristics, which are not race/ethnicity but associated with diversity, can be
called “race-blind proxies.”
108.     I offer no opinion as to what level of diversity is sufficient or should otherwise be sought
by UNC. I measure diversity by considering the level that UNC achieves through its current
admissions plans and evaluate the change that would happen under each alternative I analyze.
109.     Plaintiff specifically alleges that students’ socioeconomic characteristics are so highly
correlated with their race and ethnicity that UNC would be able to consider socioeconomic
factors and ignore race and ethnicity within the admissions process and nevertheless be able to
achieve the same level of diversity without sacrificing academic preparedness in its incoming
class. 82 That is, Plaintiff alleges that there are race-blind proxies available that would allow
UNC to attain both its current level of academic preparedness and its current level of racial and
ethnic diversity.
110.     An evaluation of this allegation can be broken into two parts:

                 i.     Can any admissions process that relies on race-blind proxies attain the same
                        combination of academic preparedness and race/ethnic diversity as an
                        admissions process that can consider race and ethnicity as well as all other
                        information on applicants’ characteristics?

                ii.     What is the magnitude of any losses in racial/ethnic diversity or academic
                        preparedness caused by relying on race-blind proxies in admissions?

111.     To make these two parts more evident, an example is a good starting place. Suppose that
a university needed to have five highly talented basketball players in each incoming class in
order to keep its team competitive. Suppose that university’s recruiting process was made blind

82
   Complaint ¶ 66. Plaintiff further alleges that “community-based preference is another means of achieving student body
diversity by admitting more socioeconomically disadvantaged students” (Complaint ¶ 73). Plaintiff specifies plans based on high
school rank (Complaint ¶ 74) and geographic location (Complaint ¶ 75) as examples of using community-based metrics.



                                        Confidential – Subject to Protective Order                                          38


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 41 of 196
to a student’s previous performance in basketball but that the university could rely on any
performance-blind proxies that it cared to use. For instance, the university might recruit students
who were very tall and who attended high schools with winning records in state basketball
championships. Suppose that, using all the performance-blind proxies available to it, the
university admitted five students with the hope that they would turn out to be great basketball
players. Suppose that some of the students—two, say—actually did turn out to be basketball
players worthy of the university’s team. But, the remaining admitted students turned out to be
people who were just very tall who attended championship-winning high schools (and had the
other characteristics, if any, that the university were using as proxies). In this situation, there
would be two alternatives. Alternative one is that the university could be left with a less-
qualified basketball team. Alternative two is that the university could admit more very tall
students from championship-winning high schools in the hope of turning up more great players.
Suppose the university admitted nine more students using its performance-blind process and,
among them, there were three great basketball players. Then the university would have found its
five players but only by using a total of 14 admission seats. Thus, in alternative two, the
basketball team would be competitive, but the university’s entering class would be less
competitive on other dimensions because several students would have been admitted who did not
actually contribute to the basketball team and who likely contributed less to the university’s other
goals (since they were recruited based on their height etc. rather than their artistic, political, other
extracurricular or scholarly talents).
112.    In this example, the performance-blind process does not attain what the university could
have attained if it had been allowed to consider students’ basketball prowess. The university
either makes a sacrifice on the competitiveness of its basketball team or makes a sacrifice on the
merits of its remaining entering class. These sacrifices are “losses” caused by the blind process.
The magnitude of the losses depends on the degree to which performance-blind proxies can
substitute for observing basketball prowess. For instance, if nearly every very tall person at
championship-winning high schools was actually a great basketball player, then the losses would
be small. If only half of them were great players, the losses would be larger. If only a quarter of
them were great players, the losses would be even larger. The lower the correlation between the
performance-blind proxies and basketball prowess, the greater the losses.



                                 Confidential – Subject to Protective Order                           39


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 42 of 196
113.      One can translate the basketball example into a race-blind admissions example. Consider
an admissions process that relies on race-blind proxies like socioeconomic factors, high school
class rank, geographic location, or some combination of them. Suppose, using the race-blind
proxies, the university admitted a group of applicants whom, based on the race-blind proxies, it
hoped would maintain racial/ethnic diversity as well as maintain academic preparedness. Some
of the students admitted from this group would actually turn out to contribute to racial/ethnic
diversity but some would not. In this situation, there would be two alternatives. Alternative one
is that the university could be left with inadequate racial/ethnic diversity. Alternative two is that
the university could admit a larger number of students from the pool whom, based on the race-
blind proxies, it hoped would improve diversity. In alternative two, the university might admit
enough students from the proxy-based pool to maintain racial/ethnic diversity, but the
university’s class as a whole would be less competitive on other dimensions, such as academic
preparedness, because some students would have been admitted who did not contribute to
diversity and who likely contributed less to the university’s other goals (since they were targeted
based on the proxies etc. rather than their academic or other talents).
114.      The necessary existence of losses due to reliance on imperfect proxies is well understood
by economists. 83 That some losses will certainly exist is a matter of pure logic or pure math. For
instance, a recent formalization of the logic that imperfect proxies lead to losses in race or ethnic
diversity, in the level of academic preparedness, or both, is found in research by Glenn Ellison
and Parag A. Pathak. 84 They show that race-blind admissions necessarily induce a loss relative to
race-conscious admissions if part of a student’s contribution to the school’s educational mission
could be a function of her race/ethnicity and there exist only imperfect race-blind proxies for race
or ethnicity.
115.       Logic indicates that there will be losses. Furthermore, strict logic indicates that the
magnitude of the losses is a function of how imperfect the proxies are for the characteristic for

83
   Fryer, Roland G., Jr., Glenn C. Loury, and Tolga Yuret, “An Economic Analysis of Color-Blind Affirmative Action.” Journal
of Law, Economics, and Organization 24, no. 2 (2008): 319–55; Chan, Jimmy, and Erik Eyster, “Does Banning Affirmative
Action Lower College Student Quality?” American Economic Review 93, no. 3 (2003): 858—872; Epple, Dennis, Richard
Romano, and Holger Sieg, “Diversity and affirmative action in Higher Education,” Journal of Public Economic Theory 10,
(2008): 475–501.
84
   Ellison, Glenn, and Parag A. Pathak, “The Efficiency of Race-Neutral Alternatives to Race-Based Affirmative Action:
Evidence from Chicago’s Exam Schools,” June 2016, available at
https://bfi.uchicago.edu/sites/default/files/research/Parag%20Pathak%20-%20AA30.pdf. See sections 2.2 and 2.3 for a formal
proof. The authors consider the particular case of Chicago public schools, but their findings can be adapted to college admission.



                                         Confidential – Subject to Protective Order                                             40


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 43 of 196
which they are trying proxy. The less correlated the proxies are with the characteristic, the
greater the magnitude of the losses.
116.    Thus, what is of particular relevance in assessing race-blind alternative admission plans
at UNC is the degree to which the proxies are correlated with race. The way to evaluate
alternative admissions plans is to consider various proposed alternatives (proxies) for the use of
race in admission and then assess the magnitude or significance, of any corresponding losses.
For instance, socioeconomics have been proposed as an alternative to the use of race, so it is
useful to evaluate plans based on socioeconomic factors. For the UNC setting, I make these and
similar evaluations through empirical analysis of data from UNC and North Carolina. I find that
the losses would be of a magnitude that is meaningful, in the sense of affecting UNC’s ability to
achieve its educational mission (see Sections V, VI, and VII).

    C. Measuring Losses to the University’s Mission

117.    To assess the magnitude of losses to the university’s mission, it is reasonable to consider
how the average statistics, such as the average test scores, of UNC’s student body change under
each alternative admissions plan. Moreover, the importance of a given differential in an average
statistic (such as a 100 point differential in average test scores) is not at all the same as the
importance of the same differential when comparing two individuals. This is because of The
Law of Large Numbers.
118.    This can be a confusing point. Why might, say, a 100-point difference in a student
body’s average test scores make a meaningful difference to a university’s ability to attain its
mission while a 100-point difference between two individual students’ test scores often fails to
predict their ability to thrive at the university? An analogy to sports should help to clarify the
issue. Consider building a competitive professional football team. The goal is to produce a
world-class level of play with a prospect of winning the Super Bowl. Prospective players are
likely to be evaluated holistically and on numerous dimensions: height, weight, speed, throwing
ability, catching ability, statistics from prior games, leadership, sportsmanship, being a team
player, and so on. An individual who is unusually short for a football player might make the
team because he has other qualities that make him valuable. For instance, he might be a good
leader or have unusually nimble footwork. However, it is unlikely that all short people have
unusually great leadership skills or footwork. Thus, it is not unusual to find some short players


                                 Confidential – Subject to Protective Order                          41


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 44 of 196
on excellent professional football teams but a team whose average height is short would usually
not be competitive. A team might end up with a quarterback who had mediocre running speed
because he had tremendous ability to throw the ball. If, however, a whole team’s average
running speed was slow, it would be a great cause for concern because not all the players would
have other special skills that would offset their slowness.
119.   Summing up, one would not expect, for example, a professional football team to be
competitive if its average height was 5 inches shorter or its average 40-yard dash speed was one
second slower. Yet, a player who was 5 inches shorter might be assessed—holistically—to be
just as valuable in competition as another who was taller. A player who was one second slower
might be assessed—holistically—to be just as valuable in competition as another who was faster.
An average differential between two large bodies of people does not have the same meaning as
the same differential between two individuals.
120.   Moving from the professional football example to college admissions, a university might
admit a student who has lower test scores because, when assessed holistically, she is determined
to have other qualities that make her likely to thrive at the university. For instance, she might be
a great leader or uniquely gifted in some activity (innovation in science, writing, etc.). However,
it is unlikely that all students with her test scores have unusually great leadership skills or unique
gifts. Thus, while first-rate research universities that practice holistic admissions admit
individual students who thrive despite having lower test scores, a university whose student body
had lower average test scores would usually be unable to maintain a world-class educational
environment. Again, this is because the characteristics of an individual have a different meaning
than average statistics computed over a large number of individuals.
121.   The fact that a measure for an individual student has different implications than the same
measure when averaged over many students is a well-known statistical result from The Law of
Large Numbers (discussed in paragraph 74). The basic intuition is as that as we average over a
large number of low-scoring students (or short athletes), the average of their other characteristics
(e.g. leadership) will tend to equal the average of those other characteristics in the relevant
population. That is, we would not expect to find a large university class of low-scoring students
who were outstanding leaders unless the whole population of low-scoring students had
outstanding leadership abilities.



                                Confidential – Subject to Protective Order                          42


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 45 of 196
122.            Summing up, changes in average test scores, average GPA, etc. constitute a reasonable
way to measure the loss to academic performance associated with an alternative admissions plan.
There is no contradiction between this statement and the statement that the same indicator for an
individual student might be only one of many factors that a sound admissions scheme would
consider when evaluating a student’s capacity to thrive at a world-class university.

       D. Baseline for All the Alternative Race-Blind Plans

123.          Before analyzing various alternative race-blind plans, I establish baseline facts regarding
the students who apply to, are admitted by, and matriculate at UNC. These students appear in
the UNC Connect Carolina admissions data. It is also important to explain how one may
compare North Carolina public school students in the admissions data to students who did not
apply but who appear in the NCERDC data relating to all North Carolina public school students.
124.          Exhibit 4 provides certain statistics on the North Carolina public school students who
applied to, were admitted by, and enrolled at UNC for the 2014-15 freshmen year. As in-state
public school students, these individuals should also be in the NCERDC data. Indeed, for a
subset of North Carolina public schools students who applied to UNC, I received information on
their potential matching ID in the NCERDC data. Hence, I can link them with their NCERDC
information.
                                            Exhibit 4 (Excerpt) 85
                        Summary of Actual UNC Applicants, Admits, and Matriculants
                          North Carolina Resident Public School Students, 2014-15
                                      All Applicants                         Admitted Students                         Matriculants
                                                                                Percent of
                          Number of    Percent of      Avg. Test   Number of    Admitted       Avg. Test   Number of    Percent of    Avg. Test
      Race/Ethnicity      Students     Applicants      Score [2]   Students     Students       Score [2]   Students    Matriculants   Score [2]
     African American       1,187        14.6%           1067          372          9.1%         1215          245           9.6%       1192
     Asian                    978        12.0%           1289          519        12.7%          1380          365         14.3%        1356
     Hispanic                 525         6.4%           1160          229          5.6%         1256          152           5.9%       1235
     Native American          131         1.6%           1167           74          1.8%         1272           46           1.8%       1262
     Pacific Islander           8         0.1%           1229            4          0.1%         1270            2           0.1%       1325
     White                  5,051        62.0%           1268        2,727        66.7%          1342        1,656         64.7%        1329
     Missing                  268         3.3%           1305          161          3.9%         1378           95           3.7%       1359
     Total                  8,148                                    4,086                                   2,561
     Total URM [3]          1,843        22.6%                         675        16.5%                        443         17.3%




125.          8,148 North Carolina public school students applied to UNC for the 2014-15 freshman
year. Of these, 14.6 percent were African American, 1.6 percent were Native American, and 6.4
percent were Hispanic. Thus, 22.6 percent were URM. Among applicants, 62.0 percent were

85
     See Exhibit 4 for full results, sources, and notes.



                                                    Confidential – Subject to Protective Order                                                43


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 46 of 196
white, 12.0 percent were Asian, 0.1 percent were Pacific Islander, and 3.3 percent had missing
race and ethnicity.
126.        There are some students who chose not to reveal their race or ethnicity on their
application to UNC. I do not treat these applicants with “missing” race and ethnicity as URMs.
In fact, their test scores are more like those of Asians than like those of any other group as
Exhibit 4 shows.
127.        In all groups, admitted students have higher scores than applicants. However, the
difference between applicants and admitted students differs by group. For instance, African
American admits’ average score is 148 points higher than African American applicants’ average
score. In comparison, white admits’ average score is 74 points higher than white applicants’
average score. Overall, the difference between applicants’ and admits’ scores is larger for URMs
than for non-URMs.
128.        As a result, the percentage of URMs among admitted students (16.5 percent) is lower
than among applicants (22.6 percent). The reverse is also true: the percentage of non-URMs
among admitted students (83.5 percent) is higher than among applicants (77.4 percent). These
changes in percentages show that the UNC is not admitting an equal percentage of each
racial/ethnic group’s applicants but, rather, using a procedure that also weights test scores and
other factors. Indeed, the admissions rate for URMs is 36.6 percent whereas it is a higher 54.1
percent for non-URMs. 86
129.        I also note that enrolling applicants, from every group, have slightly lower average scores
than admitted students—by approximately 10 to 25 points. 87 This is not a surprising result
because admitted students with higher scores tend to have, all else being equal, more options in
the portfolio of colleges to which they have been admitted. In other words, they were likely
admitted to other schools as well and may have chosen to enroll at one of those other institutions.

       E. Two Issues that Affect All the Alternative Race-Blind Plans: Test-Retaking and
          Application/Matriculation Probabilities

130.        Because the analyses that follow necessarily rely not just on UNC applicants (shown in
Exhibit 4) but also on non-applicants from North Carolina public schools, I address an issue

86
     The difference in admissions rates is statistically significant with 99 percent confidence.
87
     The one exception is Pacific Islanders, where the comparison is based on an extremely small number of students.



                                            Confidential – Subject to Protective Order                                 44


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 47 of 196
regarding the rise in test scores that typically occurs when a student takes multiple college
assessment tests. The ACT is a mandatory test for nearly all high school students in North
Carolina, and all students take the mandatory test around March 1 of their junior year in high
school. 88 For the vast majority of students, this mandatory test is their first taking of the ACT. It
is this mandatory score that appears in the NCERDC data, and I must rely on it for many
students because it is the only college assessment score that appears for them in the database.
However, applicants to UNC often take multiple college assessment tests. For instance, they
may take the SAT later in the spring of their junior year or in the autumn of their senior year.
They may also retake the ACT. When they apply to UNC, they need not reveal all of their
college assessment scores. Instead, applicants tend to pick the score that makes them appear best
(the “final score”). Research published by the ACT suggests that students who first take the
ACT as a junior and who then take at least one more assessment will have a final ACT score
(that is, the score probably reported on the application) that averages 1.1 points higher than the
junior year score. 89
131.     Therefore, to promote comparability with UNC applicants, I construct an “adjusted
score” in which I add 1.1 points to the ACT scores of students whose only available score in the
NCERDC data is from the mandatory ACT taking. This is approximately equivalent to 40 SAT
points. If a student in the NCERDC data has both ACT score and an SAT score (almost always
from a date later than the mandatory ACT testing), then the student has a minimum of one test
retake already so I do not add 1.1 ACT points (40 SAT points). 90 Similarly, if a student in the
NCERDC data has multiple ACT scores, I do not add 1.1 points. Rather, for such students who
have multiple scores, I set their adjusted scores to be the maximum of their scores (where all
ACT scores are first translated into SAT points). 91 Throughout the analysis that follows, I show



88
   “ACT Frequently Asked Questions,” North Carolina Department of Public Instruction available at
http://www.ncpublicschools.org/docs/accountability/policyoperations/1617actfaq.pdf. The statewide administration of the ACT
in North Carolina started in March 2012. See, e.g., http://www.ncpublicschools.org/newsroom/news/2012-13/20120907-01.
89
   See page 2 of Harmston, Matt, and Jill Crouse, “Multiple Testers: What Do We Know About Them?” ACT Research and
Policy, Technical Brief, ACT: 2016. The following quotation is relevant: “Students first testing as juniors demonstrated an
average Composite score increase of 1.1 points [in their final score].”
90
   ACT and SAT® Concordance Tables, The College Board, October 2009.
91
   SAT scores are the students’ maximum scores as of the date when the NCERDC requests the SAT data from the College
Board. Therefore, the SAT scores that appear in the NCERDC data are not necessarily from the second college assessment that
students ever took, assuming that the mandatory ACT is the first. Rather, the SAT score may reflect multiple takings of the SAT.



                                        Confidential – Subject to Protective Order                                           45


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 48 of 196
results with adjusted scores (and translating everything into SAT points) but parallel analyses
with unadjusted scores would—if anything—strengthen all of my conclusions.
132.        Additionally, because not all of the students made newly eligible for admission under an
alternative plan would apply or, if admitted, would matriculate, I used data on the actual 2011-12
to 2014-15 UNC admits to predict each student’s probability of matriculation conditional on his
or her test scores. Specifically, I estimated a probit regression model in which an indicator for
matriculating is regressed on admits’ maximum test score for admits with test scores in the range
that has reasonable density for UNC admits: 1080 to 1460. 92 I made this prediction separately
for African American, Asian, white, and Hispanic students. Because there are such a small
number of students whose race is Native American or Pacific Islander, I made a prediction across
all students and used it for them. Once I had these predicted probabilities of matriculation
among admitted students, I applied a data-based reduction of 25 percent to obtain a predicted
probability of matriculation among potential applicants. This is because about 25 percent of
North Carolina students who appear to be well-qualified for admission at UNC do not currently
apply. 93 These students are probably not deterred from applying because they expect that their
chance of admission is low. Probably, they do not apply for some other reason. A reasonable
“base case” estimate is that, under an alternative admissions plan, about the same percentage of
qualified students would not apply. However, I considered reasonable alternative estimates to
this base case in “sensitivity tests” included in the backup to this report. Once I have the
matriculation probabilities for potential applicants, I apply them to students in the NCERDC data
who are made newly eligible for admission under each alternative plan. 94 When analyzing
admits rather than matriculants I use the 25 percent reduction to establish an application
probability of 75 percent among students made newly eligible.




92
     This regression is based on Connect Carolina data. See footnote 58 for a description of the probit regression model.
93
   For instance, the number of North Carolina public school students with SAT scores of 1400 and above who apply to UNC
(Connect Carolina) is slightly less than 75 percent of the total number of North Carolina public school students with SAT scores
of 1400 and above (NCERDC).
94
   That is, the summary statistics for matriculants under each alternative plan are computed by weighting each admissible student
by his or her predicted matriculation probability. Students who were identified only as multi-racial in the NCERDC data were
given a weighted matriculation probability based on 2010 Census data for age-appropriate North Carolinians who reported
themselves as multi-racial: 52.5% African American, 11.7% Native American, 12.7% Asian, 20.7% Hispanic, and 1.3% Pacific
Islander.



                                           Confidential – Subject to Protective Order                                         46


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 49 of 196
V.         Socioeconomic Status-Based Race-Blind Admissions Plans Would Not Achieve
           UNC’s Actual Level of Diversity and Academic Preparedness


133.       In this section, I consider race-blind alternative admissions plans that are based on indices
of socioeconomic status. In the Complaint, Plaintiff claims that:

                        Colleges and universities that have eliminated race-based admissions have
                        maintained or increased their student body diversity by placing greater
                        emphasis on socioeconomic factors, which often strongly correlate with an
                        applicant’s race but are not exclusively reserved for applicants of a
                        particular race or ethnicity. Using socioeconomic preferences thus increases
                        racial diversity and achieves the broader diversity that UNC-Chapel Hill
                        claims to seek by opening the door of opportunity for poor students of all
                        races. 95


134.       It is worth reiterating at the outset of this section that attaining socioeconomic diversity
could well be a goal of a university. A university’s educational mission could cause it to
consider both socioeconomic diversity and racial/ethnic diversity as valuable. Thus, what is
under discussion in this section, is not whether UNC could use measures of socioeconomic status
to achieve socioeconomic diversity in its class. What I analyze here is whether UNC could use
measures of socioeconomic status in a race-blind process to attain racial and ethnic diversity it
wished to attain. That is, is socioeconomic information enough to attain race and ethnic
diversity?

       A. Effectiveness of Socioeconomic Proxies for Race or Ethnicity

135.       As a first step in assessing the likely outcome of socioeconomic status-based race-blind
alternatives at UNC, I review the effectiveness of available race-blind measures to proxy for race
or ethnicity. Whether a race-blind admissions program will achieve “fit,” including a certain
level of diversity, largely depends upon the proxy for race or ethnicity that the race-blind
alternative uses. In other words, unless a socioeconomic indicator such as whether a student
receives free or reduced-price lunch correlates with whether that student is a URM, a university
is unlikely to be able to maintain its current level of diversity by substituting consideration of
race or ethnicity (as one factor among many) with whether a student receives free or reduced-

95
     Complaint, ¶ 66.



                                        Confidential – Subject to Protective Order                        47


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 50 of 196
price lunch. Thus, as part of evaluating whether there are available, workable alternative race-
blind admissions programs for UNC, based on indices of socioeconomic status, I consider the
correlation between certain race-blind proxies and race or ethnicity in the context of the
demographics of the state of North Carolina.
136.   It is useful to explain how this analysis relates to alternative admissions plans. A less-
than-perfectly correlated proxy for race and ethnicity will generate “false positives” and “false
negatives.” A false positive is a student who is falsely identified as a URM by the proxy. For
instance, if the proxy were poverty, then a poor white student would be a false positive. A false
negative is a student who is falsely identified as a non-URM by the proxy. For instance, if the
proxy were poverty, then a non-poor African American student would be a false negative. The
higher the number of false positives and false negatives, the more that the race-blind policy will
lead UNC to (i) not admit as many URM students and fail to attain its diversity goals, or (ii)
experience a decline in academic preparedness because it only attain its diversity goals by
admitting more students based on the proxy than it would have to admit if it could use race in
admissions, or (iii) both of the above. This is the same logic as in the basketball example given
above in paragraph 111. A tall person from a high school with a renowned basketball program
who is, in fact, not a basketball player is a false positive. A great player who is shorter or not
from that sort of school is a false negative. The greater the number of false positives and false
negatives, the more that a performance-blind recruiting process would generate losses for a
university.
137.   In fact, I find that there are a large number of false positives and false negatives when I
employ proxies for race and ethnicity. Not all low-income students in North Carolina are URMs,
and not all North Carolina students who are URMs are low-income. More broadly, not all
socioeconomically disadvantaged students in North Carolina are URMs, and not all North
Carolina students who are URMs are socioeconomically disadvantaged.
138.   For this analysis, the NCERDC data are especially useful because they (i) contain nearly
all public school students from North Carolina (as opposed to elsewhere); (ii) contain measures




                                Confidential – Subject to Protective Order                           48


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 51 of 196
of students’ academic preparedness; and (iii) identify a student’s high school and residential
neighborhood. 96
139.     Proponents of race-blind admissions programs cite a number of purported alternative
socioeconomic proxies for race or ethnicity. 97 Among these proxies, the ones that tend to be
cited often are:

                  i.    measures of family (or household) income,

                 ii.    parents’ educational attainment. 98

140.     Other potential proxies include:

                  i.    parents’ marital status,

                 ii.    parents’ number of dependents (or the student’s number of siblings),

141.     Still other potential proxies are based on the student’s neighborhood or high school:

                  i.    the area’s median income,

                 ii.    educational attainment of adults in the area,

                iii.    the percentage of families headed by a single parent,

                iv.     whether the area is rural or urban,

                 v.     the percentage of fellow students who are eligible for free or reduced-price
                        lunch (an often-used indicator of the income of a school’s students).

142.     As a framing point for my analysis of specific race-blind alternative admissions plans
based on indices of socioeconomic status, I first consider one of the available and frequently
cited proxies—family income—and begin by looking at the correlation between it and race or
ethnicity. That is, if an applicant comes from a household with low family income, how likely is
he or she to be a URM? I then analyze more complex statistics and relationships. For example, if

96
   The neighborhood is indicated by a 13-digit code that can be linked to U.S. Census tract or block group. Census block groups
and tracts are designed to have as much integrity (as neighborhoods or geographic areas recognized by people “on the ground”)
as is compatible with the goal of enumerating the population. The 13 digits are as follows AABBBCCCCCCDE where A=State
(2 digit FIPS code), B=County (3 digit FIPS code), C=Tract (6 digit FIPS code), D=Block Group (1 digit FIPS code), and
E=Block (1st digit of the 3 digit FIPS block code).
97
   The Future of Affirmative Action.
98
   This is not consistently captured in the NCERDC data. However, it is found in the American Community Survey data
discussed below.



                                         Confidential – Subject to Protective Order                                          49


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 52 of 196
I use several socioeconomic proxies simultaneously, with what accuracy can I predict an
applicant’s race or ethnicity? In other words, how effective would such a constructed composite
proxy be?

                   1.        Family Income

143.     Exhibit 5 Tables 1 and 2 analyze the relationship between a student’s URM status and his
or her family’s income. The indicator of family income in the NCERDC data (or available to
public schools generally) is participation in the National School Lunch Program. Students with
family income at or below 130 percent of the Federal Poverty Level ($31,005 for a family of four
in the school year ending in June 2015) are eligible for free meals. Students with family income
between 130 percent and 185 percent of the poverty level ($44,123 for a family of four in the
school year ending in June 2015) are eligible for reduced-price meals. 99 If free or reduced-price
lunch status is a strong proxy for race or ethnicity, then students with free/reduced lunch must
usually be URMs and students without free/reduced lunch must usually be non-minorities.
Exhibit 5 tests whether this is the case.
144.     Exhibit 5 Table 1 shows the percentage of students who receive free or reduced-price
lunch who are URMs, by the student’s level of academic preparedness. The first row of Exhibit 5
Table 1 shows that, among all free/reduced-price lunch students in the graduating class of 2015
from North Carolina public high schools, 59 percent were URMs. However, this percentage
rapidly shrinks if we consider hypothetical applicants who are likely to meet the academic
preparedness standards for UNC. For illustrative purposes, a single indicator of academic
preparedness is shown: the maximum of the student’s SAT combined and ACT comprehensive
score (translated into SAT points). Among those with SAT scores above 1120 (the bottom 20th
percentile SAT score of in-state URMs admitted to UNC in 2014-15), only 31 percent of
free/reduced-price lunch students are URMs (Exhibit 5 Table 1, row 4). The vast majority (69
percent) are non-minorities. Among those with SAT scores above 1260 (the bottom 20th
percentile SAT score for in-state, non-URM candidates), only 24 percent of free/reduced lunch
students are URMs. The vast majority (76 percent) are non-minorities. Thus, if UNC were to use


99
   See “National School Lunch Program Fact Sheet,” USDA’s Food and Nutrition Service, accessed May 2017, https://fns-
prod.azureedge.net/sites/default/files/cn/NSLPFactSheet.pdf; Income Eligibility Guidelines, https://www.gpo.gov/fdsys/pkg/FR-
2014-03-05/pdf/2014-04788.pdf.



                                        Confidential – Subject to Protective Order                                         50


     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 53 of 196
free/reduced-price lunch status as a proxy for URM status among its academically prepared
applicants, UNC would be making a false positive error from 69 to 76 percent of the time. By
false positive, I mean that UNC would have supposed the student to be a URM when he or she
was, in fact, not one.
145.    This proxy also leads to false negative errors. By false negative, I mean that by using this
proxy UNC would fail to identify a significant number of academically prepared URM students.
Exhibit 5 Table 2 illustrates this. For instance, among those with SAT scores above 1120, 32
percent of URM students receive free/reduced-price lunch but 68 percent of URM students have
higher incomes. Among those with SAT scores above 1260, 27 percent of URM students receive
free/reduced-price lunch but 73 percent of URM students have higher incomes. Thus, the vast
majority of URM students who are academically prepared for UNC (based on a single measure
of SAT score) would be not be identified as minorities if the admission process used
free/reduced-price lunch status as a proxy for race or ethnicity. Anywhere from 68 to 73 percent
of the “most qualified” URMs would be overlooked when relying on a socioeconomic measure.

                  2.     Composite Proxy

146.    In addition to considering family income as the proxy for race and ethnicity, I analyzed
all of the proxies simultaneously to create a composite socioeconomic proxy. In other words, I
use the proposed socioeconomic proxies (all those discussed above in paragraphs 139 to 141)
together in an attempt to create a composite that more effectively proxies for race or ethnicity
than family income alone did. This process may be described as an attempt to form a “sufficient
statistic” for race/ethnicity. As a statistical matter, a sufficient statistic is a combination of proxy
variables that perfectly predicts an applicant’s race/ethnicity. Equivalently, a combination of
proxy variables is a sufficient statistic when it results in an R-squared of 100 percent in a
regression of race/ethnicity on the proxy variables. In such a regression formulation, the further
R-squared is from 100 percent, the more imperfect the composite proxy is. Thus, as described
above, if an imperfect composite proxy is used in a race-blind admissions plan, there will be a
loss in race or ethnic diversity, or a loss in the level of academic preparedness, of the incoming
class, or both.
147.    The magnitude of the loss is therefore a function of how sufficient the composite proxy is
in predicting race/ethnicity. That is, the less one can create a composite proxy that is a sufficient


                                 Confidential – Subject to Protective Order                           51


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 54 of 196
statistic for race/ethnicity, the more academic preparedness or “fit” the admission process will be
lost in an attempt to be race/ethnicity-blind while maintaining some level of racial and ethnic
diversity. Or we can think about the same trade-off in the following way. The less one can
create a composite proxy that is a sufficient statistic for race/ethnicity, the more race and ethnic
diversity will have to be sacrificed to maintain the level of academic preparedness of the
incoming class. This trade-off is at the heart of all analyses of race-blind alternative plans: the
less sufficient the proxy, the more severe the trade-off will be.
148.       Here, I evaluate how sufficient I can make a composite socioeconomic proxy for race or
ethnicity. I do this using comprehensive data that is representative of United States as a whole,
as well as data for North Carolina only. I utilized the national data in order to perform analysis
on a larger sample, with more available input factors.
149.       The best data for this purpose, that is representative of the United States as a whole, come
from the American Community Survey (ACS), which surveys 1 percent of the U.S. population
each year. I used the five most recent available ACS surveys (2010 through 2014) to obtain 5
percent of the population. I focused on persons of the ages most relevant to UNC admissions by
restricting the data to survey respondents who were 18 or 19 years old. There are 448,955 of
them in the dataset, and 14,205 are from North Carolina.
150.       Because race/ethnicity is reported in categories, I used Multinomial Logit models. I used
the following variables from the ACS 100:

                    i.    household income (dollars)

                   ii.    family income (dollars)

                  iii.    home is owned (indicator)

                  iv.     home value if home is owned (dollars)

                   v.     single parent household (indicator)

                  vi.     non-parent household head (indicator, usually a grandparent or other relative)

                 vii.     number of siblings in household

                viii.     is a household head or lives as a student in group quarters (indicator)

100
      I added indicators when the variables were missing and some variables were automatically dropped in case of collinearity.



                                           Confidential – Subject to Protective Order                                             52


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 55 of 196
             ix.   rural (indicator)

             x.    in urban area but outside central city (indicator)

             xi.   in urban area inside central city (indicator)

            xii.   mother’s education in 5 categories: less than high school diploma, high school
                   diploma or GED, 1 year of college, 2 years of college, 4 years of college, 5+
                   years of college

           xiii.   father’s education in the same 5 categories as mother’s education

           xiv.    household head’s education in the same 5 categories as mother’s education

            xv.    state of residence indicators

151.   There are certain variables that I did not use because they are fairly transparent indicators
of race or ethnicity. Examples of these variables would be birth in certain countries (e.g.
Mexico, Haiti) or foreign languages spoken at home (e.g. Spanish, Yoruba).
152.   Exhibit 6 Table 1 shows the results of my attempts to find sufficient statistics for URM
status, making simultaneous use of all the proxies listed above. A model based on the entire U.S.
population explains 12 percent of the variation in URM status (i.e. URM versus not). In other
words, the model produces a statistic that is only 12 percent sufficient or, in other words, able to
predict URM status accurately 12 percent of the time. (Exhibit 6 Table 1, row 1.) If state
indicator variables are added to the model, it produces a statistic that is only 18 percent
sufficient. (Exhibit 6 Table 1, row 2.) If the model is based on North Carolinians only, it
produces a statistic that is only 10 percent sufficient. (Exhibit 6 Table 1, row 3).
153.   Because racial/ethnic diversity at a university would be judged not merely by URM
versus not but by the representation of specific races/ethnicities, Exhibit 6 Table 2 shows results
from models that predict Asian, African American, Hispanic, Native American, Pacific Islander,
white, and other race. The model based on the proxies listed above produces a statistic that is
only 11 percent sufficient (Exhibit 6 Table 2, row 1). If state indicator variables are added to the
model, it produces a statistic that is only 21 percent sufficient (Exhibit 6 Table 2, row 2). If the
model is based on North Carolinians only, it produces a statistic that is only 10 percent sufficient
(Exhibit 6 Table 2, row 3).




                                Confidential – Subject to Protective Order                             53


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 56 of 196
154.     This same analysis can be performed by constructing models based on North Carolina-
only data from the NCERDC database. Because the NCERDC database includes measures of
academic preparation, they allow me to evaluate a more exact version of the question faced by
UNC: Can proxies be used to substitute for race/ethnicity among the sort of students who are
academically prepared to attend UNC? If I construct a composite socioeconomic proxy using
data based on these students alone, would a UNC race-blind process generate a mild or severe
trade-off between academic preparedness of their students and their racial and ethnic diversity?
155.     To perform this analysis, I combine NCERDC database with data on the communities
and high schools of each student. The NCERDC supplies measures of the students’ academic
preparation. The other data supply measures of the socioeconomics of the student’s
neighborhood and the student’s high school. To get neighborhood statistics, I link each student
to variables at the Census Block Group (“small neighborhood”) level that are based on the
American Community Survey. 101 For instance, each student is linked to the median family
income in his or her small neighborhood. Each student is also linked to several variables
indicating the educational attainment among adults in his or her small neighborhood. For
instance, are they mostly people with a high school diploma (but no postsecondary education) or
are they mostly people with 4-year college degrees? I also link each student to variables based
on his or her high school from the Common Core of Data included in the NCERDC data, which
includes data on every public school in the United States. For example, each student is linked to
the percentage of students in his or her high school who participate in the free- or reduced-price
lunch program. Each students is also linked to variables that might indicate how much college
guidance he or she would receive—for instance, the student-teacher ratio in the high school.
156.     Exhibit 7 shows the results my attempts to find sufficient statistics for URM status and
race/ethnicity using the NCERDC database. I make simultaneous use of all of the proxies listed
above. A regression based on all students, regardless of academic preparation, can predict URM
status with 17 percent accuracy. That is, the regression can generate a statistic that is at most 17
percent sufficient (R-squared is 17 percent). This is not a high level of sufficiency: predicted
URM status is wrong 83 percent of the time.


101
   There are 6,155 Block Groups in North Carolina so these are small neighborhoods. Statistics such as family income or adult
education are not available at any finer-grained area level than a Block Group.



                                        Confidential – Subject to Protective Order                                         54


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 57 of 196
157.      Furthermore, sufficiency (or accuracy or R-squared) drops rapidly if I use data only on
those students who are academically well-prepared for UNC. For instance, among those with an
SAT combined score of 1120 or higher (row 4), the regression can produce a statistic that is only
9 percent sufficient (it predicts URM status accurately only 9 percent of the time). Among
students with an SAT combined score of 1260 or higher (row 6), the regression can produce a
statistic that is only 6 percent sufficient (it predicts URM status accurately only 6 percent of the
time. See row 6).
158.      Since racial/ethnic diversity at a university would be judged not merely by URM status
versus non-URM status but also by the representation of specific races/ethnicities, rows 7
through 12 of Exhibit 7 shows results from regressions that predict Asian, African American,
Hispanic, Native American, Pacific Islander, white, and multi-racial. A regression based on all
students, regardless of academic preparation, is 13 percent sufficient. That is, it can predict race
and ethnicity accurately only 13 percent of the time. Moreover, sufficiency drops if I focus on
students who are well-prepared for UNC. For instance, among those with an SAT combined
score of 1120 or higher, the regression can produce a statistic that is only 9 percent sufficient: it
can predict race and ethnicity accurately only 9 percent of the time.
159.      A few conclusions follow from these analyses. Not all low-income students in North
Carolina are URMs and not all North Carolina students who are URMs are low-income. Not all
socioeconomically disadvantaged students in North Carolina are URMs and not all North
Carolina students who are URMs are disadvantaged. Socioeconomic proxies, even when they
are based on all available data, have a low ability to predict race and ethnicity—predicting
incorrectly at least 90 percent of the time among students well-qualified for UNC. That is,
socioeconomic proxies are poor proxies. These results suggest that socioeconomic status-based
admissions plans are unlikely to achieve racial and ethnic diversity at UNC while also
maintaining its current academic preparedness standards. 102



102
    Because ACS- and NCERDC-based models produce statistics that are so insufficient, especially among academically
prepared students, the UNC admission process could be expected to only achieve racial/ethnic diversity by suffering an important
loss in the level of academic preparedness of the incoming class, if it were restricted to a race/ethnicity-blind model. Keep in
mind that the exercises just discussed (Exhibits 6 and 7) are designed to show the upper limit of what might be achieved using a
race/ethnicity-blind proxy. Any actual admissions process must be conducted expeditiously and would therefore probably be able
to employ less data. It would thus probably generate even less sufficient statistics, and thus a worse proxy. The latter would occur
especially if the modeling did not seek to maximize R-squared but were based on a particular theory of, say, socioeconomic
disadvantage.



                                          Confidential – Subject to Protective Order                                             55


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 58 of 196
      B. Analysis of Socioeconomic Status-Based Admissions Plans

160.     Now that I have considered the efficiency of socioeconomic proxies, I analyze race-blind
admissions plans based on socioeconomic status. Recall that Plaintiff claims that UNC could
achieve its diversity goals by using socioeconomic status in its admissions and not considering
race and ethnicity. I evaluate this claim empirically by predicting the admitted and matriculating
classes under each of several socioeconomic status-based plans. I compare these classes to
UNC’s actual admitted and matriculating classes.
161.     As noted above, in constructing the plans I analyzed in this report, I consider publications
cited in the Complaint such as the chapters in The Future of Affirmative Action. The chapter that
provides the most specific guidance on socioeconomic indices is by Matthew Gaertner. In it, he
relies upon his previous work, Gaertner and Hart (2013), in which he and Hart provide detailed
instructions on constructing socioeconomic indices for use in race-blind college admissions. 103
162.     Gaertner and Hart (2013) suggest plans based on two types of socioeconomic indices.
The first is an index that captures a student’s likelihood of attending a four-year college. The
logic behind it is that students with a low index value are unlikely to have received much help
and encouragement to attend college so, if they apply, they are overcoming the odds. The
second index suggested by Gaertner and Hart (2013) captures whether a student “outperforms”
on standardized tests relative to other students with similar socioeconomic status. I discuss each
type of index in turn. I also discuss an index that is not motivated by the type of logic used by
Gaertner and Hart (2013) – that students who overcome odds or outperform should be given
extra weight in admissions – but is rather an attempt, like that discussed above, to construct an
index based on socioeconomic factors that as closely as possible proxies for race and ethnicity.
163.     For each index, there are two steps to my analysis. The first step is constructing the
index itself. This yields a socioeconomic index measure for each student in an applicant pool.
The second step is modeling race-blind admissions utilizing these measures. Although each
index that I analyze is different, I model race-blind admissions the same way for each. I walk
through the evaluation for one index in detail so that each of my steps is clear. My evaluation of


103
     The chapter in question is Matthew Gaertner, “Advancing College Access with Class-Based Affirmative Action.” However,
this chapter relies on the analysis in Gaertner, Matther, and Melissa Hart, "Considering Class: College Access and Diversity,"
Harvard Law and Policy Review 7, (2013): 367–403 (“Gaertner and Heart 2013”). Their article provides clear instructions on
socioeconomic modeling that they propose as race-blind, alternative admissions plans.



                                        Confidential – Subject to Protective Order                                          56


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 59 of 196
the other indices follows the same steps (so that the details need not be repeated). In each
instance I find that the index is a poor proxy for race and ethnicity and thus utilizing them in
race-blind admissions is ineffectual, relative to UNC’s current practices, at attaining race and
ethnic diversity combined with academic preparedness.

                   1.        Attending College-Related Socioeconomic Indices


164.     The attending college-related socioeconomic indices are indices constructed using
socioeconomic variables that together predict a student's likelihood of attending college. The
logic of these indices is that students with low index numbers have low predicted probabilities of
attending college. Gaertner and Hart (2013) argue that this is a sound summary measure of the
ways in which low socioeconomic status affect a student’s college-going probability. Thus,
when students with low index numbers actually apply to a university like UNC, they have
presumably had to overcome obstacles to prepare themselves for college and to get through the
college application and financial aid processes. Thus, Gaertner and Hart (2013) argue that an
admissions plan should give added weight to students with low numbers on these indices because
they have demonstrated extra aptitude or motivation by overcoming the odds for students with
their socioeconomic background. Another reason to give added weight to students with low
index numbers is that they will typically be underrepresented at colleges (this is inherent in the
design of the index). I initially analyze a Four-Year College-Related Socioeconomic Index.
Below I also analyze a Two-or-Four-Year College-Related Socioeconomic Index.
165.     To generate the Four-Year College-Related Socioeconomic Index, I follow Gaertner and
Hart closely using NCERDC data. 104 The index is constructed using a Probit regression in which
the dependent variable or outcome is attending a four-year college. The explanatory factors are
all of the available relevant socioeconomic variables. Some of these variables were suggested by
chapters in The Future of Affirmative Action, but I use a more comprehensive list of variables. 105
The list is:


104
    Gaertner and Hart 2013, as well as other chapters in The Future of Affirmative Action, use data from the Educational
Longitudinal Study of 2002 which includes students who were 12th graders in 2004. The data from this study would not be
appropriate for the analysis in this report because they contain only a small number of North Carolina students (whereas the
NCERDC data contain all North Carolina public school students) and because the data are outdated (whereas the NCERDC data
are as up to date as possible).
105
    I added indicators when the variables were missing and some variables were automatically dropped in case of collinearity.



                                        Confidential – Subject to Protective Order                                         57


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 60 of 196
              i.   student is eligible for free lunch (NCERDC);

             ii.   student is eligible for reduced-price lunch (NCERDC);

            iii.   household income (median and mean for Census block group);

             iv.   family income (median and mean for Census block group);

             v.    percentage of adults aged 25 years and older with educational attainment in
                   each from none to doctoral degree (Census block group);

             vi.   mean educational attainment of adults aged 25 years and older, in years
                   (Census block group);

            vii.   percentage of families headed by a single parent (Census block group);

           viii.   mean number of dependents (Census block group);

             ix.   rural/urban/central city/population size indicators (12 categories, based on
                   high school);

             x.    percent of students in high school on free lunch;

             xi.   percent of students in high school on reduced-price lunch;

            xii.   number of students in high school's 12th grade;

           xiii.   student-teacher ratio in high school.

166.   The Probit regression just described generates a prediction of the likelihood that each
student will attend four-year college. It is this predicted likelihood that is the value of each
student’s Four-Year College-Related Socioeconomic Index. As foreseen by Gaertner and Hart
(2013), students whose socioeconomic factors suggest that they are more disadvantaged are the
students with low values of this index. For instance, students who live in a neighborhood where
adults have low educational attainment have lower values of the index, all else equal.
167.   I then assess what would occur if UNC used the Four-Year College-Related
Socioeconomic Index as part of a race-blind admissions process. My analysis allows me to
explore the limits of what could be attained by using the index to achieve racial and ethnic
diversity while sacrificing academic preparedness as little as possible.
168.   Whenever a socioeconomic index is used as part of a race-blind admissions process, there
are two dimensions that admissions staff could adjust:



                                Confidential – Subject to Protective Order                         58


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 61 of 196
                  i.     the emphasis on the socioeconomic index. Should it play a large or small role
                         in the admissions process? For the purposes of my analysis, an easy way to
                         think about emphasis concretely is “About how many students who are
                         considered disadvantaged should the staff aim to admit?”

                 ii.     what is the threshold for being considered socioeconomically disadvantaged?
                         Should the admissions staff focus on very disadvantaged students—students,
                         say, whose indices put them among the 5 percent most disadvantaged? Or,
                         should the staff consider students who are fairly but not necessarily very
                         disadvantaged—students, say, whose indices put them among the 25 percent
                         most disadvantaged?

169.      To evaluate the range of reasonable alternatives that an admissions staff could employ, I
assess 20 cases for the Four-Year College-Related Socioeconomic Index and each of the other
socioeconomic indices that I assess. These 20 cases are based on 4 different levels of emphasis
on the socioeconomic index in admissions and 5 different thresholds for considering a student
disadvantaged (4 emphases times 5 thresholds equals 20). Specifically, the 20 cases use:

                  i.     4 different levels of emphasis, hypothetically implemented on the assumption
                         that the admissions staff aim to admit 750, 1000, 1250, or 1500 disadvantaged
                         students out of total of approximately 4,000 North Carolina resident public
                         school students admitted in recent years to UNC. 106

                 ii.     5 different thresholds for being considered disadvantaged: the bottom 5
                         percent, bottom 10 percent, bottom 15 percent, bottom 20 percent, and bottom
                         25 percent on the socioeconomic index.

170.      By illustrating 20 cases with a variety of emphases and thresholds, I mean to explore the
capacity of the socioeconomic index: Could the index be used by UNC to attain its current
levels of both academic preparedness and racial/ethnic diversity? In no way do I mean to imply
that UNC would actually use “hard” numbers like those above to implement a socioeconomic
plan or set any kind of target number. Such “hard” numbers might be misinterpreted as quotas.
Rather, I assume that the socioeconomic index would actually be used holistically. The 20 cases
are designed purely to facilitate exploration of whether such a socioeconomic approach would be
workable.
171.      For each of the 20 cases, I

106
    Because I construct the alternative admissions plan for North Carolina resident public school students, it is the number of
admits among them that is the relevant comparison. In 2014-15, it was 4,086. In the three previous admissions cycles, it also
tended to be a number roughly around 4,000.



                                         Confidential – Subject to Protective Order                                               59


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 62 of 196
              i.   apply the threshold to the socioeconomic index to categorize students as
                   disadvantaged;

             ii.   assume that the admissions staff aim to admit disadvantaged students
                   according to the emphasis under consideration;

            iii.   assume that the admissions staff evaluate students who are not categorized as
                   disadvantaged (hereafter, “non-disadvantaged students” for simplicity) in a
                   manner that is race-blind but otherwise akin to the manner in which UNC
                   currently evaluates applicants;

            iv.    assume that admitted students matriculate in the same way that they do
                   currently.

172.   Although an admissions staff would not actually work in stages, it is useful—for
clarity—to think about the admissions process having two stages. The first two steps above
make up the “disadvantaged stage” of the admissions process. The third step above, in which
non-disadvantaged applicants are assessed, is the stage I call “completing the class.”
173.   The fourth step above—the matriculation step—is implemented because UNC does not
focus just on the class it admits, as I discussed above in paragraph 99. I present results for both
the predicted admitted class and the predicted matriculating class.
174.   To show how my evaluation of an alternative, socioeconomic status-based admissions
scheme works, it is useful to work through a single one of the 20 cases for the Four-Year
College-Related Socioeconomic Index. All of the other cases for this index and the other
socioeconomic indices have a parallel structure so that, by working through one case in detail, I
can illustrate the analysis. The case I work through in the text of my report has both a moderate
threshold (the bottom 15 percent on the index) and a moderate emphasis (aiming to admit 1,000
disadvantaged students). However, I do not intend to give this case undue emphasis, so I show
all 19 additional cases in a figure below and in Appendix A.
175.   The left-hand portion of Exhibit 8 Tables 1 and 2 shows actual UNC 2014-15
matriculating and admitted resident students from North Carolina public schools, respectively. I
hereafter call these numbers the “actuals” because this exercise is intended to determine whether
the admissions staff could attain the actuals using the socioeconomic index in a race-blind
process. For example, the tables show that UNC actually admitted 360 and matriculated 235
African American in-state public school students with average test scores of, respectively, 1214



                                Confidential – Subject to Protective Order                        60


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 63 of 196
and 1191. Also, UNC actually admitted 74 and matriculated 46 Native American in-state public
school students with average test scores of, respectively, 1272 and 1262. UNC actually admitted
241 and matriculated 162 Hispanic students whose average test scores were, respectively, 1255
and 1234. Thus, the total number of URM admits was 675 and matriculants was 443. Their
average test scores were, respectively, 1235 and 1214.
176.     For comparison with the actuals, I now predict whom UNC would admit and matriculate
from the disadvantaged pool of students. At this point, it is important to pause and recognize
that—in making the predictions—I use assumptions that are very favorable to the alternative
(socioeconomic status-based) admissions plan. I continue to use assumptions of this sort
throughout my analyses so it is worthwhile underscoring them. Specifically, I assume that UNC:

                  i.    is able to consider all of the students who are classified as disadvantaged as
                        potential applicants;

                 ii.    admits the highest-scoring disadvantaged students, in order, from the
                        disadvantaged pool, up to the number given by the emphasis.

177.     These assumptions favor the alternative admissions plan very greatly.

                  i.    First, because I assume that UNC can consider all of the classified-as-
                        disadvantaged students as potential applicants, UNC does not have to “dig as
                        deep” into the pool of disadvantaged students as it would if only some of them
                        could be identified as disadvantaged. For instance, if I were to instead assume
                        that only half of the students classified as disadvantaged were potential
                        applicants, then I would have to make UNC admit about twice as many
                        students to attain a similar number of disadvantaged admits. But, if it were to
                        admit twice as many students, UNC would necessarily be admitting lower-
                        scoring students. It is essential to realize that this first assumption is
                        equivalent to assuming an unrealistic level of ability to identify disadvantaged
                        students on UNC’s part. As a result, my conclusions could not be altered by
                        UNC somehow improving its ability to identify disadvantaged students. I am
                        already assuming that they are all identified. 107

                 ii.    Second, because I assume that UNC admits the highest-scoring disadvantaged
                        students, in order, I minimize the trade-off between test scores (the measure of
                        academic preparation shown in the table) and racial/ethnic diversity. If I were
                        able to, instead, mimic UNC’s holistic admissions process, some of the
                        highest-scoring students would not be admitted because they are not stellar on
107
    I am assuming that UNC could accurately identify all disadvantaged applicants. This would be challenging given the tight
timing of real-world admissions processes. I apply data-based matriculation and application probabilities as noted in paragraph
132.



                                         Confidential – Subject to Protective Order                                           61


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 64 of 196
                            other dimensions (essays, recommendations, more subjective intellectual and
                            other capacities, etc.). Thus, under any holistic admissions process, the
                            admits’ test scores would be lower. Because I assume that disadvantaged
                            students are admitted purely on the basis of test scores and I then evaluate the
                            alternative plan based on the same measure—test scores—my procedure is
                            very favorable to the alternative plan. 108

178.         The middle portion of Exhibit 8 Tables 1 and 2 show UNC’s predicted admits and
matriculants from the disadvantaged pool, respectively. UNC is predicted to admit 178 and
matriculate 138 African American students (compared to actuals of 360 and 235). Their average
test scores are 1106 (predicted admits) and 1098 (predicted matriculants), compared to actuals of
1214 and 1191. UNC is predicted to admit 190 and matriculate 150 Hispanic students
(compared to actuals of 241 and 162) with an average score of 1115 (predicted admits) and 1111
(predicted matriculants), compared to actuals of 1255 and 1234. UNC is predicted to admit 20
and matriculate 15 Native American students (compared to actuals of 74 and 46) with an average
test score of 1143 (predicted admits) and 1138 (predicted matriculants), compared to actuals of
1272 and 1262. Putting all these numbers together, UNC is predicted to admit a total of 388 and
matriculate 303 URM students (compared to actuals of 675 and 443) with an average score of
1112 (predicted admits) and 1106 (predicted matriculants), compared to actuals of 1235 and
1214.
179.         Summing up, using the socioeconomic index in the “disadvantaged stage” of the
admissions process, UNC is predicted to admit 287 fewer and matriculate 140 fewer URM
students (decreases of 43 percent and 32 percent) whose average test scores are lower by 123 and
108 points.
180.         Notice, in Exhibit 8 Table 2, for example, that although the disadvantaged predicted
matriculants are more likely to be URMs than the average actual applicant, they are by no means
all URMs. 60 percent of disadvantaged matriculants are non-URMs. This indicates that
socioeconomic status, as measured by the Four-Year College-Related Socioeconomic Index, is a
poor proxy for URM status.
181.         Also notice, in Exhibit 8 Table 2, that disadvantaged predicted matriculants’ average test
scores of 1126 are about 188 points below the average test scores of UNC’s actual matriculants

108
       In fact, even if I wanted to, I could not mimic UNC’s admissions process at all well. It is far too holistic, as shown in Section
III.



                                             Confidential – Subject to Protective Order                                              62


       Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 65 of 196
of 1314. This is despite the fact that I assumed that UNC could identify all the disadvantaged
students and would admit the highest-scoring disadvantaged students. This indicates that there is
low availability of high-scoring, disadvantaged possible matriculants. If UNC were admitting
disadvantaged students to attain socioeconomic diversity, it would necessarily be confronting
this low availability. If it tries to admit disadvantaged students to attain racial/ethnic diversity as
well, it is doubly facing this low availability.
182.    I now proceed to “completing the class.” The question I am answering in this stage of
my analysis is whether it is possible for UNC to attain its current actuals by admitting non-
disadvantaged students to add to the disadvantaged admits just described. Completing the class
has three steps:

               i.   I first calculate how many students are needed from each racial/ethnic group
                    to attain the actuals.

             ii.    I then calculate what the average test score of the needed number of students
                    must be for UNC to attain its actuals.

             iii.   I determine whether UNC could admit or matriculate the needed number of
                    students with the needed test scores. Are there enough students with high
                    enough scores among UNC’s non-disadvantaged applicant pool?

183.    For the third step, I take UNC’s 2014-15 applicants and set aside any who were already
“admitted” in the disadvantaged stage. (By doing this, I avoid double-counting them.) I then set
aside any of the remaining applicants who were not actually admitted by or did not actually
matriculate at UNC.
184.    By taking UNC’s actual applicants as given, I am favoring the alternative plan because,
in fact, non-disadvantaged URM students would be less likely to apply under hypothetical race-
blind admissions than they currently are. Under race-conscious admissions, non-disadvantaged
URM students’ contributions to racial and ethnic diversity might have been considered. Under
race-blind admissions, such contributions would necessarily not be considered. Since the
admissions process would be less favorable to them under the alternative plan, they would be
less likely to apply and the non-disadvantaged applicant pool would thus contain fewer URM
students with whom UNC could complete the class. In short, taking the applicants as given is
optimistic, by design, about the alternative plan.



                                 Confidential – Subject to Protective Order                          63


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 66 of 196
185.   I use UNC’s actual admissions decisions in order to be as realistic as possible, trying to
incorporate its true, holistic admissions process. However, by using the actual admissions
decisions, I am also favoring the alternative plan. Since the actual admissions decisions were
made using a race-conscious process, non-disadvantaged URM students’ contributions to racial
and ethnic diversity may have improved their admissions chances. In a race-blind process, they
would be—if anything—less likely to be admitted. Thus, by taking UNC’s admissions decisions
as given, I am favoring the alternative plan. In reality, with a race-blind process, it is probable
that fewer non-disadvantaged URM students would be admitted. Taking the admissions
decisions as given is optimistic, by design, about the alternative plan.
186.   I use the students’ actual matriculation decisions in order to be as realistic as possible.
Students base their matriculation decisions on many factors (aid, UNC’s location, etc.), many of
which would not change under an alternative plan. However, it seems unlikely that non-
disadvantaged URM admits would matriculate at a substantially higher rate under a
socioeconomic status-based alternative plan.
187.   A final note on my procedure is that, in some cases, there will be more actual admits or
matriculants in UNC’s non-disadvantaged pool than are needed for completing the class. Since I
want to compare predicted and actual classes that are of the same size, I choose the needed
number of students at random from the available non-disadvantaged admits or matriculants. I
employ a random number generator (like a lottery number generator) in this process. To ensure
that the random number drawn could not influence my results, I draw the random number 100
times and repeat the entire process of completing the class 100 times for each case.     By
repeating the random draw 100 times, I ensure that the predictions I show are representative of
what UNC could attain—under the very optimistic assumptions (described in the above
paragraphs) that non-disadvantaged URMs would apply, be admitted, and matriculate at the
same rate they do now.
188.   The right-hand portions of Exhibit 8 Tables 1 and 2 show how many students are needed,
from each racial/ethnic group, to attain UNC’s actuals. They also show what the needed
students’ average test scores must be to attain the actuals. Finally, they have a column indicating
the number of times out of the 100 trials where the plan is “feasible,” showing the results of the
third step in which I attempt to complete the class using the procedure just described. If the



                                Confidential – Subject to Protective Order                            64


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 67 of 196
value is greater than 0, then a non-zero number of trials for UNC’s non-disadvantaged
matriculants would fulfil the needs specified in the two previous columns.
189.     Exhibit 8 Table 2, for example, shows that, to attain its actuals, UNC would need 97
African American non-disadvantaged matriculants with average test scores of 1324. UNC would
need 12 non-disadvantaged Hispanic students with average test scores of 2779, and UNC would
need 31 Native American non-disadvantaged matriculants with average test scores of 1322. 109 In
each of these cases (African-American, Hispanic, Native American), it would be infeasible for
UNC to attain its current actuals because there are either too few non-disadvantaged matriculants
in the pool or their average test scores are not high enough or both of the above.
190.     For URM students overall, the table shows that, to attain its actuals, UNC would need
140 non-disadvantaged URM matriculants with average test scores of 1448. Attaining these
actuals is infeasible because, although there are enough non-disadvantaged URM matriculants in
the pool, their average test scores are insufficiently high.
191.     Although, in the particular case I examined, attaining the URM actuals is infeasible
because the non-disadvantaged URM matriculants in the pool have average test scores that are
too low, infeasibility could also occur because there are not enough non-disadvantaged URM
matriculants in the pool to meet the “needed” number. In practice, cases with a low emphasis
and high threshold on the socioeconomic index will tend to produce only a small number of
URM admits or matriculants in the disadvantaged stage, causing the number of needed URM
students to be large in the completing the class stage. Thus, in such cases, infeasibility generally
occurs because the non-disadvantaged pool does not contain enough admits or matriculants who
are URMs to produce a class that has as much race/ethnic diversity as UNC’s actuals. Cases
with a high emphasis and low threshold on the socioeconomic index tend to produce the opposite
sort of infeasibility: there are enough URM students in the pool to attain UNC’s actuals on
race/ethnic diversity but the average test scores of the class produced is lower than UNC’s
actuals.
192.     Having conducted the “disadvantaged stage” and “completing the class” stage for this
case, I conclude that, using the alternative socioeconomic status-based admissions plan, UNC


109
    An average test score of 2779 among Hispanics would be impossible to achieve since combined (math plus verbal) SAT
scores cannot exceed 1600. Thus, the goal for Hispanics, after the disadvantaged stage, is unattainable.



                                       Confidential – Subject to Protective Order                                        65


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 68 of 196
could not attain its current actuals on test scores and racial/ethnic diversity. This is despite the
fact that my assumptions, in both stages, were extremely favorable toward the alternative plan.
193.        I have now stepped through one case in detail, with moderate assumptions on the
socioeconomic threshold and emphasis. However, I evaluated 20 cases that illustrate a range of
assumptions on the threshold and emphasis. The “disadvantaged stage” for each of the 20 cases
is illustrated in Exhibit 9 Figures 1 and 2.
                                  Exhibit 9 Figure 1 110
                 Admissions Modeling Based on Four-Year College-Related
                      Socioeconomic Index: "Disadvantaged Stage"
 Avg Test Score of             Admitted Students, 2014-15
 URM Students
 1600


 1500
                                                                             Zone in which disadvantaged stage attains
 1400
                                                                                 both higher test scores and more
                                                                                       racial/ethnic diversity
 1300


                               750 (25%)                                   Actual Class
 1200                                   1000 (25%)
                                750 (20%)
                                                   1250 (25%)
                                          1000 (20%)
                                  750 (15%)                   1500 (25%)
                                                        1250 (20%)
                                                1000 (15%)          1500 (20%)
 1100                                   750 (10%)            1250 (15%)
                                                    1000 (10%)           1500 (15%)
                                                                 1250 (10%)
                                              750 (5%)                          1500 (10%)
 1000
                                                             1000 (5%)
                                                                              1250 (5%)
                                                                                             1500 (5%)
  900


  800
        0       100      200       300      400        500       600     700     800         900    1000   1100   1200   1300   1400
                                                                Number of URM Students




110
      See Exhibit 9 for full results, sources, and notes.



                                               Confidential – Subject to Protective Order                                          66


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 69 of 196
                                   Exhibit 9 Figure 2 111
                 Admissions Modeling Based on Four-Year College-Related
                      Socioeconomic Index: "Disadvantaged Stage"
 Avg Test Score of            Matriculated Students, 2014-15
 URM Students
 1600


 1500
                                                             Zone in which disadvantaged stage attains both higher
 1400
                                                                  test scores and more racial/ethnic diversity

 1300


                            750 (25%)
 1200                                                      Actual Class
                                    1000 (25%)
                              750 (20%)
                                              1250 (25%)
                                        1000
                                 750 (15%)   (20%)     1500 (25%)
                                                   1250 (20%)
 1100                                        1000 (15%)       1500 (20%)
                                       750 (10%)         1250 (15%)
                                                  1000 (10%)       1500 (15%)
                                                              1250 (10%)
 1000                                         750 (5%)                     1500 (10%)
                                                           1000 (5%)
                                                                           1250 (5%)
  900                                                                                    1500 (5%)



  800
        0       100          200       300        400       500         600     700     800      900   1000   1100   1200   1300   1400
                                                                       Number of URM Students



194.        Exhibit 9 Figure 2 works as follows. The horizontal axis shows the number of URM
students who are predicted to matriculate at UNC via the disadvantaged stage. There is a dashed
black vertical line at UNC’s actual number of URM matriculants. The vertical axis shows the
average test scores of URM students who are predicted to matriculate at UNC via the
disadvantaged stage. There is a dashed black horizontal line at UNC’s actual URM matriculants’
average test scores. Thus, the dashed black lines divide the figure into four parts or “quadrants”
with a green dot (representing UNC’s actuals) at the intersection.

                       i.       Any case shown in the bottom left-hand quadrant means that, in order to attain
                                its actuals, UNC needs to complete its class with more URM matriculants who
                                are higher-scoring that than UNC’s actual URM matriculants. That is, a case
                                in the bottom left-hand quadrant sets up a double challenge for UNC in the
                                completing the class stage: more URM matriculants are needed and they must
                                be unusally high-scoring for URM students.

                      ii.       Any case shown in the upper left-hand quadrant means that, in order to attain
                                its actuals, UNC needs to complete its class with more URM matriculants but,


111
      See Exhibit 9 for full results, sources, and notes.



                                                    Confidential – Subject to Protective Order                                        67


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 70 of 196
                    on average, their test scores could be worse than that of UNC’s actual average
                    URM matriculant.

             iii.   Any case shown in the lower right-hand quadrant means that, in the
                    disadvantaged stage, UNC already attained its actuals on the number of URM
                    students but not on their average test scores, which are below the actuals.

             iv.    Only cases shown in the upper right-hand quadrant mean that UNC would not
                    face a challenge to attain its actuals in the completing the class stage. Cases in
                    the upper right-hand quadrant are ones in which the disadvantaged stage
                    produces matriculants who are better than UNC’s actuals on both the number
                    of URM matriculants and their average test scores.

195.   Each case appears on the figure, labeled with its emphasis and threshold. For instance,
the position of “1000 (15%)” shows the number of matriculants and their average test scores for
the case on which I have been focusing: admissions staff aiming to admit 1000 disadvantaged
students, setting a disadvantaged threshold at the bottom 15 percent of the socioeconomic index.
196.   There are no cases among the 20 that appear in the upper right-hand quadrant where the
alternative plan, in the disadvantaged stage, attains better test scores and better racial/ethnic
diversity than UNC actuals. Indeed, the vast majority of the 20 cases are in the bottom left-hand
quadrant, where the alternative plan, in the disadvantaged stage, attains lower test scores and
fewer URM students. Exhibit 9 Figure 1 shows similar results for admitted students.
197.   The results shown in Exhibit 9 Figures 1 and 2 demonstrate that UNC is always set a
challenge for the completing the class stage. That is, its admissions staff would always be
“starting from behind” when trying to attain UNC’s actuals from the non-disadvantaged pool of
students. In fact, in the 20 cases in each figure, it is never feasible for UNC to attain its actuals
by completing the class. Consistently, (i) there are too few non-disadvantaged URM
matriculants relative to the number needed or (ii) their average test scores are too low or (iii)
both of the above are true. This is despite my having used assumptions in completing the class
that are very favorable to the alternative, socioeconomic status-based plan.
198.    It might seem as though the above demonstration—the infeasibility of UNC attaining its
current actuals using the Four-Year College-Related socioeconomic index—is an artifact of
something in the methodology and assumptions I have made. However, it is not an artifact and,
indeed, the assumptions I made greatly favor the socioeconomic status-based plan. Rather, the
consistent infeasibility is the result of the fact that the socioeconomic index is a poor proxy for


                                 Confidential – Subject to Protective Order                             68


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 71 of 196
race and ethnicity. 112 Because it is a poor proxy, it is ineffectual at achieving diversity combined
with preparedness. By using it in a race-blind process, UNC would be matriculating students
who are less prepared and contribute less to racial diversity than UNC’s actual matriculants.
199.       Having stepped through the evaluation process for one socioeconomic index, I can now
show the results for the other socioeconomic indices concisely because the evaluation process is
always the same. Only the index being used changes.
200.       Another attending college-related socioeconomic index I analyze is the Two-or-Four-
Year College-Related Socioeconomic Index. This yields Exhibit 8 Tables 3 and 4 as well as
Exhibit 9 Figures 3 and 4. Exhibit 9 Figures 3 and 4 are exactly analogous to Exhibit 9 Figures 1
and 2 except that they each show the 20 cases in which the Two-or-Four-Year College-Related
Socioeconomic index is used as the socioeconomic index. There are no cases among the 20 that
appear in the upper right-hand quadrant where the alternative plan, in the disadvantaged stage,
attains better test scores and better racial/ethnic diversity than UNC actuals. Indeed, nearly all of
the 20 cases are in the bottom left-hand quadrant, where the alternative plan, in the
disadvantaged stage, attains lower test scores and fewer URM students.
201.        The results shown in Exhibit 9 Figures 3 and 4 demonstrate that, if were to use a
socioeconomic index like the Two-or-Four-Year College-Related Socioeconomic index, UNC
would always be set a great challenge for the completing the class stage. Its admissions staff
would always be “starting from behind” when trying to attain UNC’s actuals from the non-
disadvantaged pool of students. In fact, in none of the 20 cases is it feasible to UNC to attain its
number of URM admits or matriculants and their average test scores by completing the class.
Consistently, (i) there are too few URM admits or matriculants relative to the number needed or
(ii) their average test scores are too low or (iii) both of the above. This is despite my having used
assumptions that are very favorable to the alternative, socioeconomic status-based plan.
202.       I conclude that, using a Two-or-Four-Year College-Related Socioeconomic index, UNC
would consistently fail to attain its current levels of academic preparedness and racial/ethnic
diversity. This is not an artifact of the evaluation process I follow (which is very favorable to the
alternative plans and explore a range of assumptions) but a consequence of the fact that the index
is a poor proxy for URM status.

112
      See Section V.A.



                                   Confidential – Subject to Protective Order                      69


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 72 of 196
                    2.       Striver Index


203.       I now evaluate the other socioeconomic index proposed by Gaertner and Hart (2013): an
index that captures a student’s performance on standardized tests relative to other students with
similar socioeconomic status. I call this alternative type of socioeconomic index suggested by
Gaertner and Hart (2013) a “Striver” Socioeconomic Index (hereafter, “Striver Index”). It is
logically intended to measure the degree to which a student has outperformed his or her peers
from a similar background on standardized tests. In other words, a Striver is a person who, based
on the data, is someone who has beaten the statistical odds in terms of his or her standardized test
scores.
204.       To construct a Striver Index (following the procedure proposed by Gaertner and Hart
(2013)), I use a regression to estimate a model that predicts North Carolina public school
students’ admission test scores based on the same, extensive set of socioeconomic variables
listed above. 113 The regression shows that socioeconomic background is correlated with test
scores. Thus, if a student from a modest socioeconomic background attains the same test score
as the average student from an advantaged socioeconomic background, he or she has
outperformed his or her predicted score and has a positive Striver Index score. The more he or
she outperforms, the higher the value of his or her Striver Index. If the student from the modest
background underperforms his or her predicted score (i.e. scoring worse than the average student
from an even lower socioeconomic background), he or she has a negative Striver Index. 114
205.       As a result of the way it is constructed, the standardized testing bar for a positive Striver
Index is higher for students from advantaged backgrounds. Thus, students with high positive
Striver Index numbers tend to be socioeconomically disadvantaged and students with low or
negative Striver Index numbers tend to have affluent or highly educated parents. This is why,
even though the Striver Index is constructed differently than the attending college-related indices
discussed above, it is also socioeconomic-based index.




113
      See paragraph 150.
114
    Although I follow the procedure proposed by Gaertner and Hart (2013), the concept of an Striver Index is far more general
than their paper and has been long discussed. See, for instance, “How Increasing College Access Is Increasing Inequality, and
What to Do about It,” by Anthony P. Carnevale and Jeff Strohl in Richard D. Kahlenberg, editor, Rewarding Strivers: Helping
Low-Income Students Succeed in College, The Century Foundation Press, 2010.



                                        Confidential – Subject to Protective Order                                              70


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 73 of 196
206.      Because a higher score on the Striver Index means more disadvantage, a 75 percent
threshold (i.e. the top 25 percent) on the Striver Index is like a bottom 25 percent threshold on
attending college-related indices. An 80 percent threshold on the Striver Index is like a bottom
20 percent threshold on the attending college-related indices. And so on. In other words, I test
the same 20 cases (5 thresholds, 4 emphases) but the thresholds are expressed slightly
differently.
207.      Exhibit 8 Tables 5 and 6 and Exhibit 9 Figures 5 and 6 are analogous to Exhibit 8 Tables
1 and 2 and Exhibit 9 Figures 1 and 2, respectively, except that they use the Striver Index as the
socioeconomic index. 115 They show if UNC were to use a Striver Index, it would be predicted to
admit and matriculate only a tiny number of URM students in the disadvantaged stage. The
average test scores of the predicted URM admits and matriculants would be high, but there
would be hardly any of them so that, after the disadvantaged stage, UNC would have
extraordinarily little racial and ethnic diversity.
208.      This sets up a massive challenge for the “completing the class” stage. To attain its
current actuals, UNC would somehow have to obtain nearly all of its URM admits or
matriculants from the non-disadvantaged pool. This is never feasible. In zero of the 20 cases is
it feasible to UNC to attain its number of URM admits or matriculants and their average test
scores by completing the class. Consistently, (i) there are too few URM admits or matriculants
relative to the number needed or (ii) their average test scores are too low or (iii) both of these
things are true.
209.      I conclude that, using Striver Index, UNC would consistently fail to attain its current
levels of academic preparedness and racial/ethnic diversity. Once again, this is not an artifact of
the evaluation process I follow (which is very favorable to the alternative plans and explore a
range of assumptions) but a consequence of the fact that the index is a poor proxy for URM
status.




115
     Note that although it is not possible to read all of the labels on the blue dots in Exhibit 9 Figures 5 and 6, these dots span all
of the 20 cases of thresholds and emphases described above. They are all outside of the zone in which the disadvantaged stage
results in racial and ethnicity diversity comparable to or exceeding its actual admitted and matriculating classes.



                                           Confidential – Subject to Protective Order                                                 71


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 74 of 196
                    3.        Race Predicting Index


210.      The preceding socioeconomic indices are inspired by articles cited in the Complaint. I do
not stop my analysis there, however. In this subsection, I consider the question of whether,
untied to the specific proposals advocated in the Complaint or sources that it cites, I could
construct a socioeconomic index that does attain UNC’s actuals. As I discussed above, the
attending college-related indices and the Striver Index fail in large part because they are poor
proxies for URM status. Therefore, I seek to analyze a socioeconomic index that is designed to
be as successful of a proxy for race and ethnicity as it could be.
211.       To be clear, there is no sociological, economic, or cultural logic that supports this index.
Instead, it is an attempt to use non-racial, non-ethnic variables to predict race and ethnicity. I
therefore call this a “Race Predicting Index.” If a Race Predicting Index—which is designed to
be as strong of a proxy for URM status as possible—cannot attain a combination of academic
preparedness and diversity as well as UNC’s current process, then it is implausible that any valid
socioeconomic index could. It is important for me to state outright that this Race Predicting
Index is not in the spirit of a “race-neutral” admissions policy, and therefore I consider it only as
a way to analyze what could possibly be attained by a plan that was, at least on the surface, based
on socioeconomic factors. 116
212.      To construct a Race Predicting Index, I use a regression to estimate a model that predicts
URM status based on the most extensive set of socioeconomic variables available (see paragraph
150). 117 I perform my analysis using the Race Predicting Index exactly as I analyzed the
attending college-related indices and the Striver Index. The only change is the index I use.
213.      Exhibit 9 Figures 7 and 8 are analogous to the previous quadrant figures (Exhibit 9
Figures 1 through 6) except that they show cases in which the Race Predicting Index is used. In
Exhibit 9 Figures 7 and 8, there are no cases among the 20 that appear in the upper right-hand
quadrant where the alternative plan, in the disadvantaged stage, attains better test scores and

116
    Any Race Predicting Index would stop working if the index were not often re-constructed—owing to the fact that the
correlations between race/ethnicity and socioeconomic factors change over time. However, constructing a Race Predicting Index
requires estimating a regression that is the opposite of race-blind since its whole purpose is to predict race and ethnicity. Thus, an
admissions procedure that employed a Race Predicting Index could not be truly race-blind.
117
    Overfitting could be a serious problem with a Race Predicting Index. I have deliberately not overfit the regression: it
predicts as well out-of-sample as in-sample. If an index does not satisfy this test, it is overfit and not legitimate. Even if it
appeared to work well in a report like this, it would actually work poorly when applied in reality. I rejected machine learning as a
method, as opposed to regression, to form the Race Predicting Index. I do this for the same reasons discussed in detail in
footnote 57.



                                          Confidential – Subject to Protective Order                                               72


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 75 of 196
better racial/ethnic diversity than UNC actuals. About two-thirds to four-fifths of the 20 cases
are in the bottom right-hand quadrant, where the alternative plan, in the disadvantaged stage,
attains lower test scores but more URM students. This result is not surprising since the Race
Predicting Index is, by design, a best available proxy for race and ethnicity. It is therefore
sometimes effective in attaining racial diversity. What it is never effective at doing is allowing
an admissions staff, in the disadvantaged stage, to attain both racial diversity and high academic
preparation.
214.      The results shown in Exhibit 9 Figures 7 and 8 demonstrate that, even if it were to use a
Race Predicting Index, UNC would always face a challenge for the completing the class stage.
Its admissions staff would always be “starting from behind” when trying to attain UNC’s actuals
from the non-disadvantaged pool of students. In fact, in none of the 20 cases is it ever feasible
for UNC to attain its number of URM admits or matriculants and their average test scores by
completing the class. Even with a disingenuous Race Predicting Index, UNC would always find
that it was unable to attain its current actuals because (i) there would be too few URM admits or
matriculants relative to the needed number or (ii) their average test scores would be too low or
(iii) both of the above.
215.      This is a very strong finding because:

                  i.     The Race Predicting Index is constructed purely to test the limits of what
                         could possibly be attained achieved by a plan that is, on the surface, based on
                         socioeconomic factors.

                 ii.     I consistently used assumptions that are very favorable to the alternative,
                         socioeconomic status-based plan. If I were to have used more realistic, less
                         favorable assumptions (such as assuming that less than 100 percent of
                         disadvantaged students were identfied), I would find that it was even less
                         feasible to attain the current actuals.

216.      I conclude that, using almost any legitimate socioeconomic index, UNC would
consistently fail to attain its current levels of academic preparedness and racial/ethnic
diversity. 118 This is not an artifact of the evaluation process I follow because I have just used a
Race Predicting Index which is extremely favorable to the alternative plans and much more

118
    I use the word “legitimate” specifically to exclude (i) indices that are not truly race-neutral such as the Race Predicting Index
which relies on race-based regressions or machine learning algorithms and (ii) overfit indices that would be excluded under
proper statistical criteria such as their ability to predict out of sample.



                                          Confidential – Subject to Protective Order                                               73


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 76 of 196
favorable than any legitimate socioeconomic index I could construct. Also, the other
assumptions I have employed are very favorable to the alternative plans, and I have explored a
range of assumptions. My conclusion stems from the fact that any socioeconomic status-based
index is a poor proxy for URM status.
217.    Although the results just discussed are, of course, based on North Carolina and UNC
data, the results are not really specific to North Carolina and UNC. Rather, they are due to the
fact that when I tried to use socioeconomic variables to generate an effective substitute or
sufficient statistic for race and ethnicity (Section V.A), I was unable to do it. Even using all of
the socioeconomic variables available, the regression-based predictions of race and ethnicity
were always inaccurate. The predictions of URM status, for instance, were wrong more than 80
percent of the time. It is this inaccuracy that makes socioeconomic plans cause the university to
“use up” some of its seats enrolling students who do not further its academic preparedness and
diversity goals as much as would some students for whom the university does not have space
after “using up” those seats.

                4.      Plan Based on Admissions Model and Race Prediction


218.    I have confidence in the analysis of socioeconomic status-based plans that I have just
covered because I was able to explore a wide range of emphases and thresholds on each of
several socioeconomic indices. Also, I was able to make as much use as possible of UNC’s
actual, holistic admissions process—in the completing the class stage. Thus, I was able to
introduce some realism—although when I had to make assumptions, I ensured that they favored
the alternative plan. However, there is another way to analyze socioeconomic status-based plans.
It is less flexible and is unable to employ any of UNC’s actual admissions process, but it has the
virtue that it may feel more direct because a Race Predicting Index (based on socioeconomic
variables) is substituted directly for race.
219.    This next analysis proceeds as follows.

              i.     Using UNC’s admissions data combined with NCERDC data, I model the
                     current UNC admissions process as well as I can, including racial and ethnic
                     indicators. This modeling is exactly analogous to what I did in Section III,




                                 Confidential – Subject to Protective Order                           74


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 77 of 196
                         when assessing whether the admissions process was holistic. 119 I end up with
                         an “estimated admissions model” that can applied to other data to predict
                         which students would be admitted to UNC. Note that this model will
                         necessarily do a fairly poor job of predicting actual admissions because, as
                         demonstrated above, the actual admissions process is insufficiently formulaic
                         to be captured by a model.

                 ii.     Using NCERDC data, I predict the race and ethnicity of North Carolina public
                         school students using all of the socioeconomic variables available. This is
                         exactly analogous to what I did to create the Race Predicting Index and has
                         the same purpose (and issues) as the Race Predicting Index: it aims to test the
                         extremes of what could be achieved by a process that was race-blind on the
                         surface, but it is not in the spirit of race-neutral admissions and is not truly
                         based in socioeconomics.

                iii.     I apply the admissions model from step i to the NCERDC data except that I do
                         not use a student’s actual race in the model. Instead, in order to be race-blind
                         on the surface, I substitute the student’s predicted race (from step ii) for his or
                         her actual race.

                iv.      I compare the predicted admitted and matriculating class from step iii to
                         UNC’s actual admitted and matriculating class.

220.      Note that there are two reasons why the predicted class will differ from the actual class in
step iv. First, I have substituted predicted race for actual race. Second, the admissions model
has low R-squared: it cannot mimic UNC’s actual, holistic admissions process well. This latter
point makes the analysis favor the alternative plan. The reason is that test scores get more
weight in the admissions model than they do in UNC’s actual process—this is necessarily true
since UNC considers many characteristics of students that are not available to be used in the
admissions model. Because the admissions model puts more weight on test scores, it tends to
produce an admitted and matriculating class with higher test scores. This is shown in Exhibit 10
Tables 1 and 2 where the test scores for nearly every racial/ethnic group rise when I apply the
admissions model (using race), as opposed to UNC’s actual, holistic process. 120 Compare the
left-hand panel to the middle panel of the tables.




119
    I use NCERDC information to model the UNC admissions process because I need to apply the model to students outside of
the current UNC applicant pool to evaluate the hypothetical race-blind plan.
120
    Native Americans are the exception: their test scores drop very slightly. This is not surprising because they are a tiny group
to whom almost anything can happen when a statistical model is applied.



                                         Confidential – Subject to Protective Order                                             75


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 78 of 196
                            Exhibit 10 (Excerpt) 121
   Admissions Modeling Using Estimated Admissions Model and Race Prediction
                        Using Socioeconomic Proxies

                                                           Table 1
                                               Predicted Admitted Class, 2014-15
                              Actual UNC NC Resident                 Predicted UNC NC Resident Public School Admits,     Predicted UNC NC Resident Public School Admits,
                              Public School Admits [2]                           using Actual Races [3][4]                          using Predicted Races [4][5]
                                   Percent of                                         Percent of                                           Percent of
Race/Ethnicity [6]   Number          Admits     Avg Test Score [7]      Number          Admits      Avg Test Score [7]      Number          Admits      Avg Test Score [7]
African American        360            8.8%            1214                275            6.7%             1258                170            4.2%               1270
Asian                   519           12.7%            1380                365            8.9%             1408                371            9.1%               1406
Hispanic                241            5.9%            1255                169            4.1%             1314                143            3.5%               1321
Native American          74            1.8%            1272                 57            1.4%             1201                 20            0.5%               1260
Pacific Islander          4            0.1%            1270                  3            0.1%             1353                  5            0.1%               1355
White                 2,727           66.7%            1342              3,083           75.5%             1360              3,255           79.7%               1355
Missing                 161            3.9%            1378                   -               -                -                  -               -                 -
Multi-racial              -                -               -               135            3.3%             1348                122            3.0%               1354
Total                 4,086          100.0%            1330              4,086         100.0%               1353             4,086         100.0%               1355
Total URM [6]           675           16.5%            1235                615          15.1%               1285               438          10.7%               1306
Total non-URM [6]     3,411           83.5%            1349              3,471          84.9%               1365             3,648          89.3%               1360




                                                           Table 2
                                            Predicted Matriculated Class, 2014-15
                              Actual UNC NC Resident                    Predicted UNC NC Resident Public School             Predicted UNC NC Resident Public School
                            Public School Matriculants [2]               Matriculants, using Actual Races [3] [4]           Matriculants, using Predicted Races [4] [5]
                                    Percent of                                        Percent of                                           Percent of
Race/Ethnicity [6]   Number        Matriculants Avg Test Score [7]     Number       Matriculants Avg Test Score [7]        Number        Matriculants Avg Test Score [7]
African American        235            9.2%                1191           171             6.7%              1241              102             4.0%              1249
Asian                   365           14.3%                1356           257           10.0%               1396              262            10.2%              1393
Hispanic                162            6.3%                1234           109             4.2%              1301               92             3.6%              1306
Native American          46            1.8%                1262            41             1.6%              1193               14             0.5%              1248
Pacific Islander          2            0.1%                1325             2             0.1%              1341                 3            0.1%              1346
White                 1,656           64.7%                1329         1,901           74.2%               1348            2,018            78.8%              1343
Missing                  95            3.7%                1359              -                -                   -              -                -                  -
Multi-racial              -                 -                 -            80             3.1%              1323               70             2.7%              1330
Total                 2,561          100.0%                1314          2,561         100.0%               1340             2,561         100.0%               1343
Total URM [6]           443           17.3%                1214            389          15.2%               1267               268          10.5%               1287
Total non-URM [6]     2,118           82.7%                1335          2,172          84.8%               1353             2,293          89.5%               1349




221.         Exhibit 10 Table 2 shows the results of the analysis for the matriculating class. UNC is
predicted to matriculate 175 fewer URM students than it actually does (268 versus 443). Its
URM share drops from 17.3 percent to 10.5 percent. This is a substantial reduction in UNC’s
racial/ethnic diversity. Part of this drop is due to the admissions model putting more weight on
test scores than UNC’s actual admissions process does (compare the 17.3 percent in the left
panel to the 15.2 percent in the middle panel). However, most of the drop (15.2 percent to 10.5
percent) is due to having substituted a socioeconomics-based index (the Race Predicting Index)
for actual race. In other words, most of the drop in racial/ethnic diversity is due to imposing
race-blindness (at least on the surface).
222.         Moreover, the losses in racial/ethnic diversity are not offset by any meaningful gain in
academic preparedness. While the average test scores of URMs rises, about three-quarters of

121
      See Exhibit 10 for full results, sources, and notes.



                                                    Confidential – Subject to Protective Order                                                                         76


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 79 of 196
this rise is due to the admissions model putting much more weight on test scores than UNC’s
actual admissions process does. Imposing race-blindness only changes the average test scores of
URMs from 1267 to 1287. Thus, when race-blindness is imposed, UNC is predicted to suffer a
meaningful loss in racial/ethnic diversity with no meaningful offsetting gain in academic
preparedness. Results are similar for the admitted class, as shown in Exhibit 10 Table 1.
223.       Therefore, this analysis of socioeconomic status-based admissions also produces the
result that UNC cannot attain its actuals on both academic preparedness and race/ethnic
diversity. This is despite the fact that this type of analysis favors the alternative plan because the
admissions model overweights test scores. This is also despite the fact that this type of analysis
explores the extremes of what could be achieved by a socioeconomic status-based index by
employing a Race Predicting Index that is only race-blind on the surface.


VI.        Class Rank (Top X Percent) Admissions Plans Would Not Achieve UNC’s Actual
           Level of Diversity and Academic Preparedness


224.       I now turn to examining the hypothetical admitted applicants if UNC were to adopt a Top
X Percent plan. Recall that Plaintiff claims that such plans have “been successful in promoting
community, socioeconomic, and racial diversity” and implies that such plans could be similarly
successful in North Carolina. 122 I evaluate this claim empirically by modeling a hypothetical
class of admitted or matriculating students under a Top X Percent plan and compare these results
against UNC’s actual admitted and matriculating classes.
225.       It is worth noting at the outset of this section that class rank has traditionally been
considered by universities’ admissions processes. Class rank is widely believed to be one
indicator of students’ aptitude and possibly also their ambitiousness or grit. Furthermore, some
universities have taken class rank into account because they value having at least some students
from nearly every high school in the state. The purpose of this section is not to assess whether
class rank ought to be given some weight in an admissions process. The purpose is to assess
whether class rank ought to be given all the weight in admissions. A Top X Percent plan
imposes a sharp cut-off on class rank and uses that cut-off exclusively to determine admissions.



122
      Complaint ¶ 74.



                                    Confidential – Subject to Protective Order                       77


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 80 of 196
226.     If UNC were to adopt a Top X Percent plan, the “X” would necessarily be determined by
a few factors—most importantly (i) the number of seats available at UNC and (ii) what
percentage of students eligible for admission under the plan actually matriculated. For instance,
I show below that North Carolina could not adopt a Top 10 Percent plan whereby students with
class rank in their school’s top 10 percent were automatically eligible for UNC admission. With
plausible matriculation rates, there would be too many students for UNC’s number of seats.
Thus, throughout this section, my analysis considers Top X Percent plans that keep UNC’s
admissions or enrollment about what it is now.
227.     When I analyze a Top X Percent plan, I use the NCERDC data to identify all of the North
Carolina public school students who would be eligible for UNC admission because their class
rank put them above the X percent threshold. I then, as described above in Section IV.E, apply
to each student an application probability of 0.75 and a matriculation probability based on
regression models. For instance, suppose that UNC used a Top 5 Percent plan and that a white
student qualified for admission because her class rank put her in the top 5 percent. I would apply
an application probability of 0.75 to create her expected probability of application for admission.
Then I would take the probability of matriculation among recent white students with similar test
scores, based on the regression estimates—suppose this is a 60 percent probability of
matriculation. I would then apply this 60 percent probability to the student. I would repeat this
process for all students to create a hypothetical predicted UNC admissions and enrollment class.
228.     Exhibit 11 Tables 1 and 2 show the results of the Top X Percent plans for admits and
matriculants. These are the one I consider most plausible. 123 The Top X Percent plan based on
matriculants has a 7.29 percent cut-off because this is the cut-off needed to create a UNC
enrolled class of about the same size as the current class. The Top X Percent plan based on
admits has similar cut-off, 7.95 percent, which is the cut-off needed to create a UNC admit class
of about the same size as the current class.
229.     Exhibit 11 Tables 1 and 2 have a similar structure. The left-hand part of Exhibit 11 Table
2 shows UNC’s actual matriculants from North Carolina public schools. Their numbers and



123
   I consider these Top X Percent plans the most plausible because they rely on my estimates of the application and
matriculation probabilities.




                                        Confidential – Subject to Protective Order                                    78


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 81 of 196
adjusted test scores are by now somewhat familiar. 124 The middle part of Exhibit 11 Table 2
shows UNC’s predicted class under the Top X Percent plan. The right-hand part of the table
shows how the Top X Percent plan would change—vis-à-vis the actuals—the number and test
scores of students from each racial and ethnic group. In the excerpts of Exhibit 11 Tables 1 and
2 below, I include only the left and middle parts of the tables.
                       Exhibit 11 Table 1 (Excerpt) 125
 Class Rank Admissions Modeling by Accepting Students in Top 7.95% by Class
                              Rank Percentile
                     Predicted Admitted Class, 2014-15

                                                                                           Predicted UNC NC Resident
                                        Actual UNC NC Resident                          Public School Admitted Students
                                  Public School Admitted Students [1]                      from the Top 7.95% Pool [2]
                                               Percent of                                           Percent of
                                                Admitted    Avg Test Score                          Admitted    Avg Test Score
    Race/Ethnicity [4]          Number          Students         [5]                Number          Students            [5]
African American                   349              8.8%           1212                416             10.5%           1082
Asian                              494             12.4%           1375                284              7.2%           1335
Hispanic                           238              6.0%           1254                230              5.8%           1155
Native American                     70              1.8%           1264                 19              0.5%           1122
Pacific Islander                     4              0.1%           1270                  5              0.1%           1133
White                            2,664             67.1%           1341              2,904             73.1%           1278
Missing                            154              3.9%           1376                   -                 -               -
Multi-racial                         -                  -             -                113              2.8%           1232
Total                            3,973           100.0%            1329              3,971            100.0%           1252
Total URM [4]                      657             16.5%           1233                761             19.2%           1124
Total non-URM [4]                3,316             83.5%           1348              3,210             80.8%           1282




124
    Note, however, that the actuals differ very slightly from those shown in the previous tables because I can only employ
students with non-missing data on rank (as well as test scores) in this analysis.
125
    See Exhibit 11 for full results, sources, and notes.



                                         Confidential – Subject to Protective Order                                          79


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 82 of 196
                            Exhibit 11 Table 2 126
 Class Rank Admissions Modeling by Accepting Students in Top 7.29% by Class
                              Rank Percentile
                    Predicted Matriculated Class, 2014-15
                                                                                         Predicted UNC NC Resident
                                           Actual UNC NC Resident                    Public School Matriculated Students
                                    Public School Matriculated Students [1]              from the Top 7.29% Pool [2]
                                                  Percent of                                      Percent of
                                                 Matriculated Avg Test Score                     Matriculated Avg Test Score
    Race/Ethnicity [4]              Number         Students           [5]          Number         Students            [5]
African American                       229             9.2%            1187           284            11.4%           1065
Asian                                  350            14.0%            1352           199              8.0%          1313
Hispanic                               160             6.4%            1233           156              6.3%          1137
Native American                         45             1.8%            1260            11              0.4%          1131
Pacific Islander                         2             0.1%            1325             3              0.1%          1121
White                                1,617            64.8%            1328         1,772            71.1%           1265
Missing                                 92             3.7%            1358             -                  -              -
Multi-racial                             -                 -                -          69              2.8%          1208
Total                                2,495          100.0%             1312         2,494           100.0%           1236
Total URM [4]                          434            17.4%            1212           510            20.4%           1105
Total non-URM [4]                    2,061            82.6%            1334         1,984            79.6%           1269


230.        For instance, consider African American students. They make up 229 of actual
matriculants with an average test score of 1187. Under the Top X Percent plan, they would
account for 284 matriculants whose average test score would be 1065. Thus, the number of
African American matriculants is predicted to change somewhat, but their test scores are
predicted to drop by 122 points. More generally, the total number of URMs is predicted to
change somewhat under the Top X Percent plan—from 434 actual to 510 predicted. However,
their test scores fall by 107 points. 127
231.        It is worthwhile pausing here to explain why test scores fall when a Top X Percent plan is
adopted. Some of the most academically prepared URM students in North Carolina attend high
schools where other students are also well prepared academically. Thus, despite the fact that
they are among the highest-scoring URM students in North Carolina, they miss the cut-off in
their high school. This phenomenon is likely to occur if families who believe that their URM
student is high aptitude or highly motivated choose a residence associated with a challenging
high school. That is, a Top X Percent plan would discourage such families from finding a
challenging high school for their child. They would, instead, be given an incentive to put their
child in a school with weaker academic performance among highly ranked students. Indeed,


126
      See Exhibit 11 for full results, sources, and notes.
127
      The scores of non-URM matriculants fall as well, by about 64 points.




                                             Confidential – Subject to Protective Order                                  80


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 83 of 196
there is evidence that the Texas Top 10 Percent plan has in fact induced some families to move
away from challenging high schools and toward less-challenging ones. 128
232.     More generally, the degree to which test scores fall under a Top X Percent plan depend
on the degree of segregation in a state’s schools. The logic behind such plans may rely on the
schools’ having more segregation than they have, in fact, in North Carolina. To see this,
consider how a Top X Percent plan would function if schools were completely segregated: there
were all-white schools, all-African-American schools, etc. Then, the plan would “admit” the top
X percent of students in each racial/ethnic group in the state. Since the high-scoring students
would tend to be in top X percent within their group’s schools, the difference between groups’
test score distributions would be irrelevant in admissions. For instance, it might be that the top X
percent of white students who were “admitted” had higher average test scores than the top X
percent of African American students who were “admitted,” but no top-scoring African
American student would likely be skipped over in the process and “rejected.” In a state, though,
where schools are desegregated, the logic behind a Top X Percent plan does not necessarily go
through. Some of the highest-scoring URM students in the state may attend very desegregated
schools where a Top X Percent plan “rejects” them in favor of lower-scoring URM students who
attend more segregated schools.
233.     Exhibit 12 shows that, in fact, high-scoring URM public school students in North
Carolina usually have desegregated rather than highly segregated high school classes. Among
URM students with test scores of 1100 and above, only 8 percent have highly segregated classes
(classes that are 75 percent or more URM). 92 percent attend more desegregated high school
classes. Among URM students with test scores of 1260 and above, only 6 percent have highly
segregated classes. The remaining 94 percent attend more desegregated high school classes.
Statistics like this explain why Top X Percent plans reduce URM “admits” test scores by
skipping over some of the highest achieving URM students in North Carolina.
234.     Another issue with Top X Percent plans is that they could encourage families to “game
the system” more than admissions processes that are holistic and that rely on student
characteristics that are unalterable or hard to alter. Logically, the greater “game-ability” of Top

128
     Cullen, Julie Berry, Mark C. Long, and Randal Reback, “Jockeying for position: Strategic high school choice under Texas'
top ten percent plan,” Journal of Public Economics 97, (2013): 32–48. See Moffit (2002) for a survey of the literature
documenting strategic individual response to government welfare programs Moffitt, Robert, “Economic Effects of Means-Tested
Transfers in the U.S.” Tax Policy and the Economy 16, (2002): 1–35.



                                        Confidential – Subject to Protective Order                                         81


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 84 of 196
X percent plans has two sources. First, the admissions threshold is very clear and simple. Thus,
a family trying to game the system knows where to put its effort. In a more holistic admissions
process, a family would probably be forced to allow their child to excel in the areas in which he
or she was authentically talented or motivated. 129 Simply getting him or her into a school where
his or her class rank was higher would not necessarily improve his or her chance of admission.
Second, class rank is more easily altered than a student’s race, ethnicity, parents’ education,
parents’ income, parents’ marital status or any number of other socioeconomic variables. A
student’s class rank can be altered by moving schools or taking courses with easier grading: he
or she need not improve actual academic preparation at all.
235.     Students who stand to benefit most from “game-ability” in a Top X Percent plan are
those who are themselves and whose families are most inclined to take advantage of
opportunities such as switching schools or courses. While such families are not readily
identifiable, there is evidence from the analysis of other education policies that such families
tend not to be disadvantaged and tend to be sophisticated about making educational rules work
for them more generally. 130
236.     Using the NCERDC data, it is fairly straightforward to determine which North Carolina
public school students would be eligible for UNC admission under any cut-off in a Top X
Percent plan—each student’s class rank is recorded in the NCERDC data. Therefore, the only
way this type of admission plan could lead to different results is if one were to make different
assumptions about application and matriculation probabilities. My results are not sensitive to the
choice of reasonable alternative probabilities.
237.     Summing up, a Top X Percent plan that could plausibly be adopted by UNC is predicted
to have relatively little effect on the university’s racial and ethnic diversity but to have
substantial effects on the academic preparedness of its class. Not only does the evidence indicate
that academic preparedness would probably decrease under a Top X Percent plan, the decrease
would be especially pronounced among URM students. These results are consistent with the

129
    This is a standard implication of the multi-tasking problem. Holmstrom, Bengt, “Moral hazard and observability,” Bell
Journal of Economics 10, no. 1 (Spring 1997): 74–91; Holmstrom, Bengt, and P. Milgrom, “Multitask Principal Agent Analyses:
Incentive Contracts, Asset Ownership, and Job Design,” Journal of Law, Economics, and Organization 7, (1991): 24–52; Baker,
George P. “Incentive Contracts and Performance Measurement,” Journal of Political Economy 100, (1992): 598–614.
130
    See, for example, Abdulkadiroglu, Atila, Parag A. Pathak, Alvin E. Roth, and Tayfun Sönmez., “Changing the Boston School
Choice Mechanism: Strategyproofness as Equal Access.” National Bureau of Economic
Research Working Paper 11965, (2006).



                                       Confidential – Subject to Protective Order                                        82


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 85 of 196
tendency of some of North Carolina’s most academically prepared URM students to attend high
schools where academic preparation is so high in general that even students outside of the top
tier have very strong test scores, grades, and other measures of academic preparedness. That is,
there are URM students in these schools who are slightly below the top tier in their own schools
but in the top tier by North Carolina and national standards. It is doubtful whether UNC wants to
lose these highly prepared URM students to other universities. I also note that the evidence
suggests that Top X Percent plans give some families and students an incentive to leave
challenging high schools for less-challenging ones.


VII.       Geography-Based Admissions Plans Would Not Achieve UNC’s Actual Level of
           Diversity and Academic Preparedness


238.       I now turn to predicting UNC’s admitted and matriculating students if the University
were to adopt a Geography-Based admissions plan. Plaintiff claims that, with such a Geography-
Based plan, “a university can achieve student body diversity by granting a preference within
their existing admissions framework utilizing other community-based metrics, such as an
applicant’s zip code.” 131 I evaluate this claim empirically by analyzing a hypothetical class of
admitted or matriculating students under a Geography-Based plan, and I compare these results to
UNC’s actual admitted and matriculating classes.
239.       At this point, it is worthwhile noting that a university, especially a state university, may
believe that its educational mission is enhanced by enrolling students from all areas of the state.
If a university values “area representation,” it may well give weight to certain geographic
variables in its admissions process. For instance, some state universities have divided their states
into regions that they believe represent different cultural traditions. Their admissions processes
then put some weight on having a student body that, based on these regional affiliations, is
intended to be diverse in these cultural traditions. Putting weight on geography in such ways is
not what I analyze under the heading of Geography-Based plans. Rather, the Geography-Based
plans I analyze are inspired by book chapters cited in the Complaint, especially Allen (2014).
Also, the Geography-Based plans studied here are, to some extent, inspired by language in


131
      Complaint, ¶ 75.




                                   Confidential – Subject to Protective Order                             83


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 86 of 196
Cashin (2014). 132 However, it should be noted that while Allen provides practical guidance
about how a university might implement a Geography-Based plan, Cashin and most other
commentators do not provide much, if any, logistical guidance.
240.       Geography-Based plans are based on a theory of “concentrated disadvantage.” This is
the theory, discussed by Allen and Cashin, that a small geographic zone’s historical admissions
are highly predictive of a current student’s advantages or disadvantages related to attending
selective colleges. In the case of UNC, the theory would indicate that if North Carolina were
divided into small geographic zones, each zone’s historical admissions rate at UNC would
predict that zone’s future admission rate at UNC. Such strong predictive power would suggest
that some zones are much more advantageous for selective college attendance and other zones
are much more disadvantageous.
241.       Being based on this theory, a Geography-Based plan would treat a student as more
disadvantaged if he or she came from a zone with a lower historical admissions rate. This is
somewhat analogous, logically, to the attending college-related socioeconomic indices.
However, in a Geography-Based Plan, it is not a student’s own socioeconomic characteristics or
the socioeconomic characteristics of his or her neighborhood that determine his or her
disadvantage. (Plans of that sort have already been evaluated in this report as Socioeconomic
plans). Rather, in a Geography-Based Plan, it is the college-going history of a student’s zone
that determines his or her disadvantage.

      A. Allen-Based Plan

242.       Allen (2014), cited in the Complaint, provides instructions for implementing such a plan.
She proposes that each student ought to be associated with his or her local geographic zone.
Then, she wants each student to be given priority in admission so as to minimize the difference
in admissions rates among local zones. Exact instructions are provided in an appendix, authored
by Eliassi-Rad and Fitelson, to Allen’s chapter. I assessed a plan that is as close as possible to
the suggestions of Allen and the co-authors of the appendix. Specifically,

                   i.    I categorize each North Carolina student by his or her Census Tract.



132
      Cashin, Sheryl, Place not Race: A New Vision of Opportunity in America, Boston, MA: Beacon Press, 2014.



                                         Confidential – Subject to Protective Order                             84


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 87 of 196
                  ii.     I compute each Tract’s historical admissions rate which is the number of
                          reasonably well qualified students admitted to UNC in recent history divided
                          by the number of students who were reasonably well qualified for admission
                          in recent history. If the concentrated disadvantage theory is correct for UNC,
                          this historical admissions rate will be highly predictive of a current student’s
                          probability of being admitted to UNC. If the theory is correct, a low historical
                          admissions rate will be a strong indicator that the student lives in an area that
                          obstructs his or her UNC attendance.

                  iii.    I order the Tracts so that those with lowest historical admissions rate come
                          first and the Tracts with the highest historical admissions rate come last.

                  iv.     Taking the Tracts in the aforementioned order, I consider the students with the
                          best academic preparation, using the basis suggested by Allen: test scores and
                          grades. (Allen suggests combining test scores and grade point averages, so I
                          weigh them equally). I “admit” qualified students in the top W percent of the
                          qualified students of their Tract, where W is a percentage that is determined
                          by when UNC class is filled up.

243.       At the outset, there are several issues that arise in implementing Allen’s theoretical plan
and comparing it to UNC’s actual admissions process. In each instance, I note how I have
attempted to resolve the issue.

                    i.    The theory that a small geographic zone’s historical admissions rate is highly
                          predictive of a current student’s probability of UNC admission is not borne
                          out by the data. In fact, historical admissions rates only predict a zone’s
                          current or future admission rate with about 4 percent accuracy. 133

                  ii.     As a result, the procedure does not have the qualities Allen apparently
                          intended it to have. It hardly matters whether zones are ordered by their
                          historic admissions rate.

                  iii.    Although Allen (2014) proposes that the geographic zone used is the ZIP+4
                          area, but there are far too many ZIP+4 codes in North Carolina (upwards of
                          1,539,640 134) to make this proposal workable. The vast majority of ZIP+4
                          areas have zero or only 1 qualified students, and—therefore—have unusable
                          historic admissions rates. Consequently, I use Census Tracts, which are more
                          reasonable in number and have greater neighborhood integrity owing to how
                          they are defined by the Census. 135



133
    That is, a regression of zones’ current admissions rates on their admissions rate in the past 3 years has an R-squared of only 4
percent.
134
    “North Caroline United States Zip Code 5 Plus 4,” available at https://nc.postcodebase.com/.
135
      If I implement this plan using Census Block Groups than Census Tracts, it does not change my overall conclusions.



                                          Confidential – Subject to Protective Order                                             85


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 88 of 196
                  iv.     Allen’s proposal suggests that universities admit students using two criteria:
                          test scores and grade point averages. This makes comparisons difficult
                          because UNC does not actually admit students now using only these two
                          criteria. In practice, a substantial part of the difference between the Allen plan
                          predictions and UNC’s actual data come from the Allen plan’s reliance on just
                          two factors while UNC weighs many more factors. 136 That is, the geography
                          built into the Allen plan generates only part of the difference. Allen’s
                          narrower admissions criteria account for substantial differences as well.

                   v.     Therefore, before examining the predictions from an Allen-type plan, it is
                          necessary first to examine whom UNC would admit if its admissions staff
                          admitted students strictly on the basis of their test scores and grade point
                          averages, with no regard to geography. This gives us an informative baseline.

244.       Exhibit 13 Tables 1 and 3 show how UNC’s admitted and matriculated students,
respectively from North Carolina public schools would change if the university admitted students
solely on the basis of their test scores and grade point averages—which is what Allen advocates.
This table establishes the baseline against which I judge the results of implementing Allen’s
plan. Notice that the predictions here take no account of geography. Therefore, the predictions
show what would occur in an Allen-type plan if there were no segregation: every Tract was a
miniature version of North Carolina. These “segregation turned off” predictions are worth
noting because I later use them to demonstrate how Geography-Based plans are affected by the
degree of residential segregation in North Carolina.
245.       Exhibit 13 Tables 1 and 3 demonstrate that, if UNC admitted students based only on test
scores and grades, it would admit and matriculate classes that that contained a substantially
smaller share of URMs. The admitted class would be 9.8 percent URM as opposed to the actual
16.5 percent. The matriculating class would be 9.3 percent URM as opposed to the actual 17.3
percent. The admitted and matriculated students would have higher test scores on average (1359
versus 1330 overall for admitted; 1351 versus 1314 for matriculating), but this finding is not
surprising and is misleading because it is the necessary consequence of giving test scores much
greater weight than UNC actually gives them in its holistic admissions process.
246.       Exhibit 13 Tables 2 and 4 show the predictions produced by following Allen’s proposed
geography-based procedure as closely as possible, using Tracts as the small geographic zones.
Under the Geography-Based plan, UNC’s admitted and matriculating students are predicted to be

136
      See the discussion of Exhibit 13 Table 1 below.



                                          Confidential – Subject to Protective Order                     86


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 89 of 196
less likely to be URMs (14.3 percent versus 16.5 percent for admitted; 14.7 percent versus 17.3
percent for matriculating). The decrease in the African American percentage is especially
notable: 6.5 percent versus 8.8 percent for admitted; 6.8 percent versus 9.2 percent for
matriculating. The test scores predicted by the geography-based plan are very similar to actual
current scores (1324 versus 1330 for admitted overall; 1312 versus 1314 for matriculating
overall) but the test score result is, again unsurprising and misleading because the Allen-based
plan relies on just test scores and grade point averages as admissions criteria.




                                Confidential – Subject to Protective Order                         87


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 90 of 196
                            Exhibit 13 (Excerpt) 137
                                   Table 3
Admissions Modeling by Accepting Students Ranked within North Carolina Using
                   a GPA and SAT Score Admission Index
                    Predicted Matriculated Class, 2014-15

                                                Actual UNC NC Resident                      Predicted UNC NC Resident
                                              Public School Matriculants [2]              Public School Matriculants [3][4]
                                                        Percent of     Avg Test                      Percent of     Avg Test
       Race/Ethnicity [6]                 Number       Matriculants    Score [7]      Number        Matriculants    Score [7]
African American                             234            9.2%        1191              82             3.2%         1290
Asian                                        363          14.2%         1356             272           10.7%          1388
Hispanic                                     162            6.4%        1234              86             3.4%         1328
Native American                               45            1.8%        1260               4             0.1%         1360
Pacific Islander                               2            0.1%        1325               4             0.1%         1299
White                                      1,648          64.7%         1329           2,026           79.5%          1350
Missing                                       95            3.7%        1359               -                 -           -
Multi-racial                                   -                -           -             77             3.0%         1347
Total                                      2,549         100.0%         1314           2,549          100.0%          1351
Total URM [6]                                441          17.3%         1214             236             9.3%         1321
Total non-URM [6]                          2,108          82.7%         1335           2,312           90.7%          1354


                                   Table 4
 Geography-Based Admissions Modeling by Accepting Top 21.51% of Qualified
Students from Each North Carolina Census Tract Sorted by Descending Historical
                            UNC Admissions Rate
                    Predicted Matriculated Class, 2014-15

                                                Actual UNC NC Resident                      Predicted UNC NC Resident
                                              Public School Matriculants [2]              Public School Matriculants [3][4]
                                                        Percent of     Avg Test                      Percent of     Avg Test
       Race/Ethnicity [6]                 Number       Matriculants    Score [7]      Number        Matriculants    Score [7]
African American                             234            9.2%        1191             174             6.8%         1189
Asian                                        360          14.1%         1356             222             8.7%         1386
Hispanic                                     162            6.4%        1234             128             5.0%         1246
Native American                               45            1.8%        1260               6             0.2%         1316
Pacific Islander                               2            0.1%        1325               3             0.1%         1274
White                                      1,648          64.7%         1329           1,934           76.0%          1319
Missing                                       95            3.7%        1359               -                 -           -
Multi-racial                                   -                -           -             79             3.1%         1292
Total                                      2,546         100.0%         1314           2,546          100.0%          1312
Total URM [6]                                441          17.3%         1214             375           14.7%          1229
Total non-URM [6]                          2,105          82.7%         1335           2,171           85.3%          1326


247.        Comparing the middle panels (which appear as the right panels in the excerpts included
above) of Exhibit 13 Tables 1 and 2 (for admitted students) or Exhibit 13 Tables 3 and 4 (for
matriculating students) shows that Allen’s plan depends heavily on North Carolina’s remaining
as segregated as it is currently. The middle panel of each table (right panel of excerpts above)


137
      See Exhibit 13 for full results, sources, and notes.



                                             Confidential – Subject to Protective Order                                         88


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 91 of 196
uses Allen’s proposed admissions criterion in which test scores and GPA are the only things that
count. The difference between the middle panels (right panels of excerpts above) is that
segregation is hypothetically “turned off” in Exhibit 13 Tables 1 and 3 while segregation is at its
actual level in North Carolina in Exhibit 13 Tables 2 and 4. By segregation being “turned off,” I
mean that Exhibit 13 Tables 1 and 3’s middle panels apply an Allen-type plan to a hypothetical
North Carolina in which every Census Tract is assumed to have the same racial/ethnic
composition as the state does overall. With segregation “turned off,” the Allen plan produces
admitted and matriculating classes that have substantially less racial/ethnic diversity than the
same plan would produce with North Carolina as segregated as it is currently. For instance,
among matriculating students, only 9.3 are URM with an Allen plan and segregation “turned off”
but 14.7 percent are URM with an Allen plan and segregation as it currently is in North Carolina.
This demonstrates that a geography-based plan would depend on continued segregation. A
geography-based plan’s capacity to produce racial/ethnic diversity would decline as the state
became more desegregated.
248.   It is worthwhile focusing briefly on the reason that Allen’s Geography-Based Plan
depends on segregation to produce racial/ethnic diversity. Essentially, Geography-Based Plans
attain racial/ethnic diversity by implicitly using a student’s neighborhood as a proxy for his or
her race/ethnicity. If neighborhoods are desegregated, then a student's neighborhood is not a
good proxy for his or her race/ethnicity. The more desegregation there is, the worse the proxy
and the greater the losses associated with using a race-blind proxy rather than being race-
conscious in admissions. This is analogous to the greater losses that occur if socioeconomic
indices are worse proxies for race/ethnicity.
249.   There are other reasons why Geography-Based plans would be problematic to implement
in practice. The first is that people tend to find them to be arbitrary and thus unfair. This is
perhaps most clearly seen if we compare them to Top X Percent plans, which have some similar
features. Top X Percent plans are based on the logic that a student’s educational opportunities
are controlled, to at least some extent, by the high school that he or she attends. If this is true
(and if students do not freely choose their high schools but are assigned them), then a student
who has attained a top class rank in his or her high school has presumably done his or her most
with the educational opportunities available. The high school itself is the venue at which



                                 Confidential – Subject to Protective Order                           89


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 92 of 196
educational opportunities are offered, so it makes some degree of sense that the school’s
boundaries are the boundaries for class rank. 138
250.      Geography-Based plans have a different logic because they are based on the idea that the
admissions history of the small geographic zone in which a student lives is highly predictive of
his or her advantages vis-à-vis preparing for college. But, as noted above (paragraph 243.i), this
is not true as an empirical matter for North Carolina. Instead, most of the small-zone differences
in admissions rates are merely random—in other words, differences that exist but do not predict
the differences among future residents of the zones. 139 Thus, Geography-Based plans are
founded on logic that is inconsistent with the evidence.
251.      A second reason why Geography-Based plans would be problematic to implement in
practice is that they are so easily “gamed” by families who wish to increase their child’s chance
of admission. With small geographic zones forming an important basis for admissions, families
would have strong incentives to move a few blocks or “trade” addresses with a friend or
relative—not necessarily even changing their child’s school.

      B. Plan Based on Admissions Model and Race Prediction

252.      So far, my analysis of Geography-Based has followed guidance in Allen (2014) because
it was cited by Plaintiff and is also, to the best of my knowledge, the only plan that has been
proposed and that has any specificity. We have seen, however, that when applied to actual data,
there are numerous problems with implementing the plan as written. Therefore, in an attempt to
test the intentions for geography-based plans, I step away from the exact Allen plan and conduct
a second analysis that attempts to embody the spirit of the ideas without the problematic details.
My second analysis also favors the geography-based plan, by design.

138
     Note, however, that the logic of Top X Percent plans is undermined if families choose high schools. Once the high school is
a matter of choice, it may indicate the family’s assessment of a child’s aptitude and motivation—factors that would have affected
the child’s outcomes regardless of his or her school.
139
     If one makes a geographic zone sufficiently small, it contains so few students that their admissions rates differ by zone for no
reason other than that people differ. That is, the “Law of Large Numbers” does not apply to small numbers of people. This is
easy to illustrate. Suppose, for instance, that you had 100 friends and decided to have each of them over for a meal that would
include 10 guests. Even if you pulled each 10-person guest list out of a lottery-ball-jar, there would be differences among the
guest lists. Some meals might be dominated by humorous people, others by ambitious people, and so on.
           By related logic, geography-based plans can be severely plagued by overfitting. In other words, using a plan based on
last year’s data will turn out to produce different results when applied to this year’s data. If a geography-based plan is not
designed to steer clear of overfitting, it is not legitimate. It may be that proponents of Geography-Based plans are insufficiently
aware of the overfitting problem and are therefore misinterpreting the differences among students who live in small geographic
zones.




                                          Confidential – Subject to Protective Order                                              90


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 93 of 196
253.       To conduct this analysis, I adopt the following procedure 140:

                    i.    Using UNC’s admissions data combined with NCERDC data, I model the
                          current UNC admissions process as well as I can, including racial and ethnic
                          indicators. 141 I end up with a race-conscious admissions model that can be
                          applied to other data to predict which students would be admitted to UNC.

                   ii.    Using UNC’s admissions data matched to NCERDC data, I model the current
                          UNC admissions as well as I can without including racial and ethnic
                          indicators. This gives me a prediction of a student’s “fit” with UNC that—
                          deliberately—does not take account of his or her contributions to the
                          university that may flow through contributions to racial/ethnic diversity. I use
                          this predicted “fit” to rank students in their Census Tract.

                  iii.    Using NCERDC data, I generate a Race Predicting Index using geography
                          variables as well as the socioeconomic variables. In addition to the
                          socioeconomic variables, I include the historical UNC admissions rate for
                          each student’s Census Tract and indicators for the student’s rank in his Tract
                          (from step ii). As before, the purpose of the Race Predicting Index is to test
                          the extremes of what could be achieved by a process that was race-blind on
                          the surface but that made use of geographic as well as socioeconomic
                          variables.

                  iv.     I apply the race-conscious admissions model from step i except that I do not
                          use a student’s actual race in the model. Instead, in order to be race-blind on
                          the surface, I substitute the student’s predicted race (from step iii) for his or
                          her actual race.

                   v.     I compare the predicted admitted and matriculating class from step iv to
                          UNC’s actual admitted and matriculating class.

254.       Note that there are two reasons why the predicted class will differ from the actual class in
step iv. First, I have substituted predicted race (which includes geographic variables) for actual
race. Second, the admissions model (step i) has low R-squared: it cannot mimic UNC’s actual,
holistic admissions process well. This latter point makes the analysis favor the alternative plan.
The reason is that test scores get more weight in the admissions model than they do in UNC’s
actual process—this is necessarily true since UNC considers many characteristics of students that
are not available to be used in the admissions model. Because the admissions model puts more


140
      This is similar to the procedure followed above in Section V.B.4.
141
    I use NCERDC information as the factors to predict UNC admissions because I need to apply the model to students outside
of the current UNC applicant pool to evaluate the hypothetical race-blind plan.



                                           Confidential – Subject to Protective Order                                     91


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 94 of 196
weight on test scores, it tends to produce a matriculating class with higher test scores—
regardless of whether actual or predicted race is used.
                            Exhibit 14 (Excerpt) 142
   Admissions Modeling Using Estimated Admissions Model and Race Prediction
                Using Socioeconomic and Geographic Proxies

                                                           Table 1
                                               Predicted Admitted Class, 2014-15
                              Actual UNC NC Resident                 Predicted UNC NC Resident Public School Admits,     Predicted UNC NC Resident Public School Admits,
                              Public School Admits [2]                           using Actual Races [3][4]                          using Predicted Races [4][5]
                                   Percent of                                         Percent of                                           Percent of
Race/Ethnicity [6]   Number          Admits     Avg Test Score [7]      Number          Admits      Avg Test Score [7]      Number          Admits      Avg Test Score [7]
African American        360            8.8%            1214                275            6.7%             1258                168            4.1%               1274
Asian                   519           12.7%            1380                365            8.9%             1408                374            9.2%               1407
Hispanic                241            5.9%            1255                169            4.1%             1314                142            3.5%               1322
Native American          74            1.8%            1272                 57            1.4%             1201                 20            0.5%               1260
Pacific Islander          4            0.1%            1270                  3            0.1%             1353                  5            0.1%               1347
White                 2,727           66.7%            1342              3,083           75.5%             1360              3,255           79.7%               1356
Missing                 161            3.9%            1378                   -               -                -                  -               -                 -
Multi-racial              -                -               -               135            3.3%             1348                122            3.0%               1355
Total                 4,086          100.0%            1330              4,086         100.0%               1353             4,086         100.0%               1356
Total URM [6]           675           16.5%            1235                615          15.1%               1285               433          10.6%               1308
Total non-URM [6]     3,411           83.5%            1349              3,471          84.9%               1365             3,653          89.4%               1361




                                                           Table 2
                                            Predicted Matriculated Class, 2014-15
                              Actual UNC NC Resident                    Predicted UNC NC Resident Public School             Predicted UNC NC Resident Public School
                            Public School Matriculants [2]               Matriculants, using Actual Races [3] [4]           Matriculants, using Predicted Races [4] [5]
                                    Percent of                                        Percent of                                           Percent of
Race/Ethnicity [6]   Number        Matriculants Avg Test Score [7]     Number       Matriculants Avg Test Score [7]        Number        Matriculants Avg Test Score [7]
African American        235            9.2%                1191           171             6.7%              1241              101             3.9%              1252
Asian                   365           14.3%                1356           257           10.0%               1396              262            10.2%              1395
Hispanic                162            6.3%                1234           109             4.2%              1301               91             3.5%              1307
Native American          46            1.8%                1262            41             1.6%              1193               14             0.5%              1248
Pacific Islander          2            0.1%                1325             2             0.1%              1341                 3            0.1%              1346
White                 1,656           64.7%                1329         1,901           74.2%               1348            2,020            78.9%              1344
Missing                  95            3.7%                1359              -                -                   -              -                -                  -
Multi-racial              -                 -                 -            80             3.1%              1323               70             2.7%              1331
Total                 2,561          100.0%                1314          2,561         100.0%               1340             2,561         100.0%               1343
Total URM [6]           443           17.3%                1214            389          15.2%               1267               265          10.4%               1288
Total non-URM [6]     2,118           82.7%                1335          2,172          84.8%               1353             2,295          89.6%               1350




255.         The left-hand panels of Exhibit 14 Tables 1 and 2 show the familiar UNC actuals for
admitted and matriculating students. The middle panels show who UNC’s admitted and
matriculated students from North Carolina public schools would be if the university admitted
students not via its actual holistic plan but, instead, according to the admissions model estimated
in step i. These middle panels therefore establish the baseline against to judge the results of
implementing the geography-based plan (step iv). The middle panels shows that, if UNC
admitted students purely on the basis of the admissions model estimated in step i, it would admit
and matriculate classes that contained smaller shares of URM students (15.1 percent versus 16.5
percent for admitted; 15.2 percent versus 17.3 percent for matriculating). The admitted and

142
      See Exhibit 14 for full results, sources, and notes.



                                                    Confidential – Subject to Protective Order                                                                         92


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 95 of 196
matriculating students would have higher test scores on average, but this finding is unsurprising
and misleading because test scores necessarily receive a greater weight in the estimated
admissions model than UNC actually gives them in its holistic admissions process.
256.   The right-hand panels of Exhibit 14 Tables 1 and 2 show the predictions produced by
using a Race Predicting Index based on geographic as well as socioeconomic factors. Compare
the middle and right-hand panels of each table in order to compare a race-conscious admissions
model with one that is “race-blind” at least on the surface. Using the geography-based Race
Predicting Index, UNC’s admitted and matriculating students are predicted to be less likely to be
URMs (10.6 percent versus 15.1 percent for admitted; 10.4 percent versus 15.2 percent for
matriculating). The decreases in the African American and Native American percentages are
especially notable. For instance, the African-American shares are: 4.1 percent versus 6.7
percent for admitted; 3.9 percent versus 6.7 percent for matriculating. Under this geography-
based plan, it is the decreases in racial/ethnic diversity that are most striking. The average test
scores predicted by the geography-based plan are very similar (1356 versus 1353 overall for
admitted; 1343 versus 1340 for matriculating).
257.   Summing up, Geography-Based plans that could plausibly be adopted by UNC are
predicted to meaningfully decrease the university's racial and ethnic diversity. Not only does the
evidence indicate that URM representation would probably decrease under a Geography-Based
plan, the decrease would be especially pronounced among African-American and Native
American students. These results are consistent with the tendency of some of North Carolina's
most academically prepared URM students to live in desegregated Census Tracts. That is, there
are URM students in these desegregated tracts who are “ignored” by Geography-based plans
because these plans essentially try to use a student’s neighborhood as a proxy for his or her race
and that proxy turns out to be poor. I also note that the evidence suggests that Geography-Based
plans would give some families and students an incentive to leave desegregated neighborhoods
where students are higher-achieving for ones in which students are lower-achieving.




                                Confidential – Subject to Protective Order                            93


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 96 of 196
VIII. Including Out-of-State, Private School, and Home-Schooled Students in Alternative
      Admissions Plans


258.     As I mentioned earlier, in Sections V through VII, I consider only in-state students.
Actually implementing alternative plans with out-of-state students would likely be very difficult
because UNC could not compel out-of-state high schools to provide the information it would
need. For instance, in order to implement its Top 10 Percent scheme, Texas requires its high
schools to compute and report class rank using a specific procedure dictated by the Texas
Education Agency. 143 This procedure is designed to ensure that all high schools produce
comparable information on rank. However, Texas does not attempt to implement its plan with
out-of-state students because it could not plausibly compel out-of-state high schools in all states
to compute and report class rank according to its specific procedure. Notably, none of the states
with plans analogous to the Top 10 Percent plan applies its plan to out-of-state students.
259.     Additionally, there are not data that would allow me to predict the effects of Top X
percent, geography-based, or SES-based plans with any real precision for out-of-state students.
This same lack of data would make it nearly impossible for UNC to implement these out-of-state
plans well. The problem is that data akin to the NCERDC data—accurate, comprehensive data
on all North Carolina public school students—are not available for out-of-state students. While I
could very roughly estimate the effect of alternative plans on out-of-state students using
nationally representative surveys, these surveys are too small for accuracy and they would be of
little use to UNC were it trying to apply an alternative plan to out-of-state students.
260.     Finally, for the same reasons that it would be difficult to actually implement alternative
plans with out-of-state high schools, it would be difficult to implement alternative plans with
private high schools or home-schooled students. For example, UNC could not compel private
high schools to compute and report class rank using a specific procedure. Moreover, many
private high schools (and home schools) have graduating classes that are too small to effectively
implement plans based on selecting just the Top X Percent of students in the class. In the 2014-
15 admissions cycle, 128 applicants were homeschooled.



143
    See Texas Administrative Code (Title 19, Part 1, Chapter 5, Subchapter A, Rule §5.5), available at
http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=R&app=9&p_dir=&p_rloc=&p_tloc=&p_ploc=&pg=1&p_tac=&ti=1
9&pt=1&ch=5&rl=5



                                    Confidential – Subject to Protective Order                                   94


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 97 of 196
      A. Out-of-State Students

261.     In each recent year, UNC has matriculated fewer than 1,000 out-of-state students. I
assume that UNC would enroll about the same number of out-of-state students if it implemented
a race-blind alternative.
262.     When applied to out-of-state students, race-blind alternative admissions plans along the
lines of the Top X percent and geography-based plans suggested by the Complaint would force
UNC to make arbitrary decisions as to how to implement these plans to admit out-of-state
students, undermining the perceived integrity of the university’s admissions process. There is
also little reason to think that they would attain the combination of academic preparedness and
racial and ethnic diversity akin to what the university attains now.
263.     These points are perhaps most easily seen with a Top X percent plan. Suppose UNC
attempted to apply such a plan to out-of-state high schools. Under such a plan, UNC would need
to set the cutoff for eligibility to include only the very highest ranked students (perhaps the top 1
percent). Unless the eligible students matriculated at an extremely low rate, UNC may also be
forced to use some arbitrary device to deny eligibility to some of them. Thus, UNC would have
an admissions scheme that was obviously arbitrary. Such a scheme would likely undermine the
public’s belief in the integrity of the university.
264.     Now consider a geography-based plan like that proposed by Allen (2014). There are
approximately 7,100,000 ZIP+4 codes 144 and 71,000 Census Tracts 145 in U.S. states other than
North Carolina. Most of these ZIP+4 codes and Census Tracts have never contained a student
who was admitted to UNC so their historical admissions rate is 0. Therefore, the historical
admissions rate would be nearly useless for prioritizing these geographic areas, as proposed by
Allen and her co-authors. If, for instance, UNC were to set the minimum threshold for
admission at the 20th percentile of UNC’s current admits, all the out-of-state seats would be
much more than filled by taking students from only the ZIP+4 codes with no history of
admission to UNC. UNC would have to use some arbitrary device (with low odds) to allocate



144
    The number of ZIP+4 codes changes from year to year. This is an approximation based on 2015, including only the ZIP+4
codes that have residents.
145
    “Geography: 2010 Census, Tallies of Census Tracts, Block Groups & Blocks,” United States Census Bureau, available at
https://www.census.gov/geo/maps-data/data/tallies/tractblock.html.



                                       Confidential – Subject to Protective Order                                           95


      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 98 of 196
seats among such students. If it were even implementable, such a seemingly arbitrary scheme
would likely undermine the perceived integrity of the university.
265.   Suppose UNC attempted to implement an out-of-state admissions scheme based on a
socioeconomic index such as those analyzed above in Section V. Recall that as the threshold for
categorizing a student as disadvantaged is set higher, the percentage of URM students among the
disadvantaged fall. For instance, if UNC were to classify students as disadvantaged only if they
were in the bottom 5 percent on socioeconomics, then UNC would find that its disadvantaged
matriculants contained more URMs than if it used a bottom 10 percent or 20 percent or 30
percent cut. (In fact, this is what my analysis of socioeconomic status-based plans found.) Thus,
if UNC were to attempt to use a socioeconomic index to attain racial and ethnic diversity as well
as academic preparedness, the university would need to give preference to students who were
highly socioeconomically disadvantaged, not merely slightly disadvantaged. But, out-of-state
students who were highly socioeconomically disadvantaged would be unable to pay anything
like the current UNC out-of-state tuition. It is doubtful whether they could pay more than a
fraction of in-state tuition, even. Thus, UNC might easily find that no out-of-state disadvantaged
admits matriculated if it kept its out-of-state tuition and its out-of-state financial aid budget. Or,
UNC would find itself needing to raise in-state tuition substantially in order to generously aid
highly disadvantaged out-of-state admits so that they could attend. Since higher in-state tuition
would disproportionately deter low- and middle-income North Carolinians from attending UNC,
any gains from enrolling more disadvantaged out-of-state students would be offset by enrolling
fewer disadvantaged in-state students.

   B. Private School and Home-Schooled Students in North Carolina

266.   My analysis throughout this report focuses primarily on public school students in North
Carolina. These students comprise the majority of the North Carolina resident applicants to
UNC and they make up the majority of the North Carolina residents in the UNC enrolling class.
In this section, I briefly describe why my primary analyses do not include private school and
home-schooled students and problems that would arise in implementing race-blind plans for
these sets of students.
267.   First, there are not sufficient data available for me to analyze hypothetical admitted
applicants from private and home schools under potential race-blind alternative plans. There is


                                 Confidential – Subject to Protective Order                          96


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 99 of 196
no analog to the NCERDC data for private school and home-schooled students and therefore I
could not analyze the characteristics of the students who would be admitted or matriculate under
hypothetical race-blind plans.
268.     Second, the diversity in the sizes and compositions of private schools, as well as the
idiosyncrasies of the circumstances for home-schooled students, would not make it practicable to
implement some of the race-blind plans I analyzed. For example, in a small private school with
only ten students in a graduating class, admitting the “top 5 percent” of the class would not be
feasible, because the top 5 percent is the top 1/20th of the class. Relatedly, private schools and
home schools do not calculate GPA in a consistent way, meaning that any class rank measure for
these schools would be subject to the idiosyncrasies of the ways that these schools choose to
calculate GPA. UNC would likely not be able to impose a standardized method of calculating
GPA and class rank on all private schools and home-schooled students.


IX.      The Magnitude of the Effect of Race-Blind Alternatives Would Likely Impact UNC

      A. What Is Required of a World-Class Research University

269.     So far, I have found evidence that leads me to conclude that, using a race-blind
admissions plan, UNC could not attain both its current level of racial diversity and its current
level of academic preparedness. That is, losses are consistently predicted for UNC under race-
blind admissions. This conclusion holds for alternative plans based on socioeconomic indices,
class rank (Top X percent plans), and geography. In this section, I address the question of
whether the losses would impact UNC’s ability to fulfil its mission to be a world-class research
university for the people of North Carolina.
270.     A state like North Carolina that is able to support multiple public colleges and
universities often aspires to have one (or more) that is a world-class research university. Such
universities support their state's economy and society by training future leaders, innovators, and
highly skilled professionals. They also support their state’s economy by conducting research that
has benefits for industry, policy-making, and society more generally.
271.     To attain world-class research status, a university must offer students a world-class
undergraduate education, meaning that its graduates must be qualified for highly skilled jobs and



                                 Confidential – Subject to Protective Order                          97


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 100 of 196
for the top graduate and professional programs that are often an intermediate step toward them.
Students differ in the degree to which they can make full use of the opportunity to attain a world-
class education, which is a demanding experience. It can be hard to deliver such an education or
engage in it if the average student lacks the preparation or aptitude to meet the demands. It can
also be hard to produce such an education if the student body's range of skills and experiences is
too narrow to provide a challenging environment in which students must confront others whose
skills and experiences differ from their own. Indeed, because highly skilled jobs require
complex thinking and a wide array of competencies, it is important that a university's student
body has abilities, talents, and preparation that are sufficiently multi-faceted to test students
mentally, socially, and with unfamiliar views and material.
272.    A world-class research university must have faculty who are able to deliver a world-class
education and conduct cutting-edge research that is valued by industry, policy-makers, and
society. Faculty are far from indifferent about the ability, talents, and preparation of the student
body.
273.    A world-class research university must have funding that supports its research endeavors
as well as undergraduate and graduate training. Such funding comes from sources such as
federal agencies (the National Institutes of Health, the National Science Foundation, etc.),
philanthropists (The Gates Foundation, etc.), alumni donors, tuition revenue, and a variety of
other sources.

   B. Universities Must Compete for Students, Faculty, and Funding

274.    No research university, however, operates in a vacuum. A research university that
aspires to be first-rate must compete for students who have the preparation and aptitude that
enables them to make full use of a world-class education. It must compete for faculty who are
able to deliver such an education and conduct cutting-edge research. It must contend for
funding from federal and philanthropic sources. Such funding is awarded in peer-reviewed
competitions with the result that a weaker faculty means lower funding.
275.    Since the end of World War II, the market for universities in the U.S. has grown steadily
more competitive with each passing year. This is because students, faculty, and philanthropists
have become less sensitive to their initial location when choosing among universities. Decades
ago, even the most talented students in the U.S. often attended the college that was closest,


                                Confidential – Subject to Protective Order                          98


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 101 of 196
regardless of its student body, faculty, resources, and other measures of quality. Today, the most
talented students in the U.S. carefully consider their options. They pay less and less attention to
distance from their homes or whether a university is within their state of residence. Instead, they
compare schools’ student bodies, faculty, research opportunities, and other resources. 146
Similarly, decades ago, the most able faculty often taught at a college or university that was
nearby or that had trained them. Today, highly productive faculty are hired on a national market
and universities compete intensely for them. Also, decades ago, philanthropists often funded
research programs or infrastructure at the college they attended, regardless of whether it had the
highest productivity researchers in the relevant area. Today, a philanthropist who wants to, say,
fund genetic research is much more sensitive to whether a school already has demonstrated high
productivity in that area.
276.     The evidence shows that students, when choosing among the schools to which they have
gained admission, are most likely to choose the school whose average student has the highest test
scores and other academic qualifications. 147 Their choices are also sensitive to the diversity of
the student body. For instance, they pay attention to whether a university has attracted talented
students from all states and from foreign countries. High-achieving students are especially
sensitive, when making choices, to their prospective.
277.     Similarly, the evidence shows that leading faculty, when choosing among jobs, tend to
choose the most selective university from which they have a job offer. 148 Their choices are also
sensitive to the diversity of the student body. For instance, they pay attention to whether a
university has attracted highly able students from all backgrounds.
278.     As competition among universities has risen since World War II, there have been
universities that that have competed successfully. They have grown more selective, produced a
greater share of leaders (in private industry, government, and the non-profit sector), employed


146
    See Hoxby, Caroline, “The Changing Selectivity of American Colleges,” Journal of Economic Perspective 23, no. 4, (Fall
2009): 95–118. See also Hoxby, Caroline, “The Dramatic Economics of the U.S. Market for Higher Education,” The 2016
Martin S. Feldstein Lecture, July 27, 2016, available at http://www.nber.org/feldstein_lecture_2016/feldsteinlecture_2016.html.
A shorter text-based version is in The NBER Reporter, 2016:3 available at http://www.nber.org/reporter/2016number3/#report.
147
    See Avery, Christopher, and Caroline Hoxby, “Do and Should Financial Aid Packages Affect Students' College Choices?” in
College Choices: The Economics of Where to Go, When to Go, and How to Pay for It, ed. Caroline M. Hoxby, Chicago:
University of Chicago Press, 2004. See also the publications listed in the previous footnote.
148
    See Courant, Paul, and Sarah Turner, “Faculty Deployment in Research Universities”, in Productivity in Higher Education
(2017), Caroline M. Hoxby and Kevin Stange, editors, available at: http://papers.nber.org/books/hoxb-2.




                                        Confidential – Subject to Protective Order                                           99


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 102 of 196
faculty with greater research productivity, enjoyed additional funding, and attracted increasing
donations from alumni and philanthropists. But, there are also institutions that have been losers
as competition has intensified. They have lost their most able students, their most able faculty,
and the resources that support world-class education and research. 149 Notably, I am not aware
of any university that was highly selective in the past and that has become substantially less
selective (as measured by the average student’s academic preparation) that has not suffered a
spiral of negative consequences. In other words, it is not merely the initial change in student
preparedness that matters. It is all the follow-on reactions of other students, faculty, research
funders, alumni donors and philanthropists. These reactions amplify the initial change and cause
it to spiral out. Thus, no university that aspires to world-class status can alter its admissions
scheme and expect no change in who enrolls, who comes to teach and research, who donates,
and so on.


X.       Changing UNC’s Recruiting Efforts Could Not Realistically Substitute for
         Considering Race in Admissions


279.     Plaintiff claims that UNC could, by improving its recruiting of able students who do not
currently apply or matriculate (if they apply), offset any losses of racial and ethnic diversity
caused by moving to a race- and ethnicity-blind admissions scheme. Plaintiff cites my research,
Hoxby and Avery (2013) as support for this claim. 150 In fact, my research contradicts their claim
and indicates their assertions about recruiting are incorrect.
280.       What my research demonstrates is the following. There are numerous highly
academically qualified, low-income students who do not now apply to UNC or to any other
selective university. By highly academically qualified, I mean students who score at or above
the 90th percentile on the SAT or ACT. (The 90th percentile is a combined SAT score of 1310. 151
Thus, these students would likely be given considerable attention in the admissions process if
they were to apply to UNC.) The low-income, high-achieving students who do not apply to


149
    For details, see Hoxby, Caroline, “The Changing Selectivity of American Colleges,” Journal of Economic Perspectives 23,
no. 4 (2009): 95–118.
150
    Hoxby, Caroline, and Christopher Avery, “The Missing “One-Offs”: The Hidden Supply of High-Achieving, Low Income
Students,” Brookings Papers on Economic Activity 1, (2013):1–65.
151
    “SAT® Percentile Ranks for Males, Females, and Total Group” by College Board.



                                        Confidential – Subject to Protective Order                                       100


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 103 of 196
selective universities like UNC fit a certain profile. They are typically students who attend a
high school or live in an area where they are one of the only students who are highly
academically qualified. In the words of my research, they are “one-offs.” For instance, if a low-
income North Carolina student attends a high school where she is the only person who has been
well-qualified to attend UNC in the past few years, she is unlikely to apply to UNC or other
selective universities. My other research (Hoxby and Turner 2015) indicates that her lack of
information about selective universities explains, to an important extent, why she fails to
apply. 152 For instance, applicants like her tend be poorly informed about selective universities’
richer educational resources and more generous financial aid. My research also demonstrates
that if she is provided with information customized to her individual circumstances, she is
significantly more likely to apply to a selective university. 153 Thus, it is plausible that, if UNC
were to engage in recruiting and information campaigns targeted to students who are one-offs,
the university might affect the probability that such students apply. 154
281.     My research also demonstrates that low-income, highly-qualified students who are not
“one-offs” or nearly “one-offs” are already fairly well-informed about selective universities,
already apply, and already receive generous offers of admission and financial aid. For instance,
if a low-income, highly–qualified North Carolina student attends a selective magnet school or
attends an early college or other accelerated program, he or she is already likely to apply to UNC
or other selective universities. More generally, a low-income high achiever is likely to apply to
selective universities if his or her high school ordinarily graduates numerous students each year
who are well qualified for universities with admissions standards like UNC. Moreover, having
applied to selective universities, students like this are likely to matriculate at one of them. My
research demonstrates that targeted information campaigns have little effect on such students



152
    Hoxby, Caroline, and Sarah Turner, “What high-achieving low-income students know about college,” American Economic
Review: Papers & Proceedings 105, no.5 (2015): 514–517.
153
    This statement is based on a massive, randomized controlled trial conducted by Sarah Turner and myself. Because it is based
on a randomized controlled trial, we are confident that the statement made in the sentence represents a true causal effect. Hoxby
and Turner (2015). Ibid.
154
     It is worth noting that, once a low-income high-achieving student has applied to a selective university, she tends to be
admitted and matriculate at rates that are similar to those of high-income, high-achieving students. This statement is as true of
“one-offs” as it is of low-income high achievers who are not “one-offs.” See Hoxby and Avery (2013). This means that if UNC
were to engage in enhanced, targeted recruiting of “one-off” type students, the gains would mainly come from increasing the
probability that “one-off” type students apply.




                                         Confidential – Subject to Protective Order                                          101


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 104 of 196
because they are already applying to and already matriculating (if admitted) at very selective
universities like UNC. 155
282.       Thus, for the purposes of this report, in which I am asked to evaluate the effects that
recruiting could have on UNC’s racial/ethnic diversity and academic preparedness, the key
question is: What share of North Carolina “one-offs” are URMs? It is the one-offs whose
matriculation at UNC is likely to be affected by enhanced, targeted recruiting of low income
students.
283.       To be clear, there are reasons that have nothing to do with racial and ethnic diversity why
a university might wish to pay attention to “one-offs.” For instance, in order to fulfil its mission,
a flagship university might wish to ensure that all qualified students in the state are equally well
informed about the opportunities that the university offers. Or, a flagship university might
believe that a “one-off” student who matriculates serves as a conduit of information about the
university—an ambassador of sorts—to future students from the high school he or she attended.
For the purpose of this report, however, what matters is not whether a university should pay
attention to “one-offs” for the sake of their contributions to the school. What matters is whether
attention to “one-offs” could substitute for race-conscious admissions
284.       To answer this question, I have examined four years of data on North Carolina public
school students from the NCERDC to identify the students who might reasonably be described as
“one-offs.” I set a standard for “one-offs” that is generous, given my research. Specifically, I
identified a student as a “one-off” if he or she was himself or herself high-achieving and his or
her high school produced, on average, no more than 3 high-achieving students per graduating
class. The standard that I used to define “high-achieving” is a combined SAT (translated ACT)
score of 1300, the same standard that I used in Hoxby and Avery (2013). 156
285.       Using data from four graduating classes (2011-12 through 2014-15) in North Carolina’s
public schools, I find that 7 percent of the students whom I classify as “one-offs” are African
American. I find that 5 percent are Hispanic and 2 percent are Native American. The vast
majority—86 percent—of the students classified as “one-offs” are non-URMs. 157


155
    This statement is based on a massive, randomized controlled trial. Thus, it is possible to make this statement with confidence
that it represents a true, causal (lack of) effect. Hoxby and Turner (2015). Ibid.
156
    Hoxby and Avery (2013). Ibid.
157
      In calculating these numbers, I classify 85% of multi-racial students as URMs. This estimate is based on 2010 Census data.



                                          Confidential – Subject to Protective Order                                          102


   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 105 of 196
286.       Thus, an increase in UNC’s recruiting and information campaigns directed toward low-
income students who are “one-offs” could not reasonably be expected to substitute for race-
conscious admissions. The essential problem is that being a “one-off” is not a good proxy for
being a URM. Thus, as a substitute for racial consciousness, this proxy would not work. The
vast majority of “one-offs” are not URM students.
287.       I conclude that targeted recruiting along the lines suggested by Hoxby and Avery (2013)
would not, as claimed by Plaintiff, plausibly allow UNC to maintain its racial and ethnic
diversity despite using a race-blind admissions process. 158
288.       I reserve the right to amend or supplement my report and opinions in light of any
additional information produced in the discovery process.


Dated: January 12, 2018


                                                               __________________________________
                                                               Caroline M. Hoxby




158
      Hoxby and Avery (2013). Ibid.



                                      Confidential – Subject to Protective Order                103


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 106 of 196
                             Exhibits




Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 107 of 196
       EXHIBIT 1 TABLE 1

                                                  Analyzing UNC's Admissions Process:
                                                  Race/Ethnicity as Additive Factors [1]
                                                  All UNC Applicants, 2013-14 to 2016-17
                                                                                (A)            (B)              (C)              (D)            (E)= (B) x (A)        (F)= (C) x (A)


                                                                                                                            Share of R2
                                                                                                                               due to
                                                                                            Share of                      variables other          Share of
                                                                                           R2 due to        Share of            than             admission              Share of
                                                                                           combined         R2 due to      race/ethnicity       decision due           admission
                                                                                              test            race/       and combined          to combined         decision due to
Row                    Description of Specification [2]                         R2           scores         ethnicity       test scores          test scores         race/ethnicity
 (1)     SAT Combined, ACT Comp [3] [4]                                        0.121         93.2%             6.8%              -                  11.3%                  0.8%
 (2)     (1) + SAT Subscores, ACT Subscores [3] [4] [5]                        0.127         44.9%             7.0%            48.2%                 5.7%                  0.9%
 (3)     (1) + Class Rank, GPA                                                 0.254         33.0%             3.5%            63.5%                 8.4%                  0.9%
 (4)     (3) + Sex                                                             0.254         32.8%             3.5%            63.7%                 8.3%                  0.9%
 (5)     (4) + NC Resident                                                     0.364         29.3%             2.8%            67.9%                10.6%                  1.0%
 (6)     (5) + Min Coursework, HS Sport, Faculty / Staff Child                 0.398         28.3%             2.8%            69.0%                11.3%                  1.1%
 (7)     (6) + Alum Parent, Early Action                                       0.406         27.5%             3.0%            69.6%                11.2%                  1.2%
 (8)     (7) + Parents' Education, Foreign Citizenship, Fee Waiver             0.409         26.9%             2.8%            70.2%                11.0%                  1.2%
 (9)     (8) + Within-School GPA Rank (SGR)                                    0.428         23.0%             2.8%            74.2%                 9.8%                  1.2%

Source: College Board; Connect Carolina; UNC Admissions Website
Note:
[1] This analysis uses Connect Carolina's pooled 2013-14 to 2016-17 data.
[2] Each specification includes race/ethnicity indicator variables.
[3] When a student has multiple SAT or ACT scores, the maximum subscores are utilized, both individually and in constructing the SAT combined score and the ACT comprehensive
    score.
[4] A new SAT test was introduced in 2016 and accepted during UNC's 2016-17 admissions cycle. UNC continues to accept the old SAT and the ACT. In the analysis here, new SAT
    scores are converted to old SAT scales. The new SAT math score is converted to the old SAT math scale using the 2008 College Board Concordance Conversion table. However,
    the new SAT verbal score can only be converted into the combined score of the old SAT reading and writing sections. An algorithm is used to determine the students' old SAT
    reading and writing subscores.
    a) If the student only took the new SAT, the converted reading and writing scores are half the converted combined reading and writing score.
    b) If the student took both the new SAT and the old SAT, then if the new converted SAT verbal score is less than the combined old reading and writing scores, the old scores are
    utilized. Otherwise, the difference between the new converted SAT verbal score and the combined old reading and writing scores (X) is added to the old reading score and the old
    writing score equally (X/2), unless this pushes an individual score over 800. In this case, this score is capped at 800 and the remaining amount of X is added to the other score.
    These adjusted old scores are then utilized.

[5] Both the SAT and ACT writing score are set to missing in 2016-17. In this admissions cycle, UNC stopped considering the writing section in the admissions process.



                                                                        Confidential – Subject to Protective Order
EXHIBIT 1 TABLE 2

                                Analyzing UNC's Admissions Process:
                               URM Status as a Multiplicative Factor [1][2]
                                 All UNC Applicants, 2013-14 to 2016-17
                                                                                        (A)                   (B)            (C)         (D)= (C) x (A)
                                                                                                                    2
                                                                                                          Share of R
                                                                                                            due to        Share of         Share of
                                                                                                        variables other   R2 due to       admission
                                                                                                          than race/        race/      decision due to
   Row                    Description of Specification [2]                               R2                ethnicity      ethnicity     race/ethnicity
   (1)     SAT Combined, ACT Comp [3] [4]                                              0.118                91.4%          8.6%               1.0%
   (2)     (1) + SAT Subscores, ACT Subscores [3] [4] [5]                              0.125                88.4%          11.6%              1.5%
   (3)     (1) + Class Rank, GPA                                                       0.253                87.6%          12.4%              3.1%
   (4)     (3) + Sex                                                                   0.253                87.6%          12.4%              3.1%
   (5)     (4) + NC Resident                                                           0.371                88.8%          11.2%              4.2%
   (6)     (5) + Min Coursework, HS Sport, Faculty / Staff Child                       0.406                88.5%          11.5%              4.7%
   (7)     (6) + Alum Parent, Early Action                                             0.413                88.4%          11.6%              4.8%
   (8)     (7) + Parents' Education, Foreign Citizenship, Fee Waiver                   0.417                87.3%          12.7%              5.3%
   (9)     (8) + Within-School GPA Rank (SGR)                                          0.437                87.2%          12.8%              5.6%

  Source: College Board; Connect Carolina; UNC Admissions Website
  Note:
  [1] This analysis uses Connect Carolina's pooled 2013-14 to 2016-17 data.
  [2] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. Each specification includes URM status
      as a multiplicative factor. Thus, every other factor can be weighted differently for URMs.
  [3] When a student has multiple SAT or ACT scores, the maximum subscores are utilized, both individually and in constructing the SAT combined score
      and the ACT comprehensive score.
  [4] A new SAT test was introduced in 2016 and accepted during UNC's 2016-17 admissions cycle. UNC continues to accept the old SAT and the ACT.
      In the analysis here, new SAT scores are converted to old SAT scales. The new SAT math score is converted to the old SAT math scale using the
      2008 College Board Concordance Conversion table. However, the new SAT verbal score can only be converted into the combined score of the old
      SAT reading and writing sections. An algorithm is used to determine the students' old SAT reading and writing subscores.
      a) If the student only took the new SAT, the converted reading and writing scores are half the converted combined reading and writing score.
      b) If the student took both the new SAT and the old SAT, then if the new converted SAT verbal score is less than the combined old reading and
      writing scores, the old scores are utilized. Otherwise, the difference between the new converted SAT verbal score and the combined old reading
      and writing scores (X) is added to the old reading score and the old writing score equally (X/2), unless this pushes an individual score over 800. In
      this case, this score is capped at 800 and the remaining amount of X is added to the other score. These adjusted old scores are then utilized.
  [5] Both the SAT and ACT writing score are set to missing in 2016-17. In this admissions cycle, UNC stopped considering the writing section in the
      admissions process.



                                                           Confidential – Subject to Protective Order
    EXHIBIT 2 TABLE 1

     Provisional UNC Admitted Applicants Before and After Regular Decision
                          SGR for All Applicants [1]
                                                  2013-14                                        2014-15                              2015-16
      Race/Ethnicity [2]                Before               After                   Before                   After          Before               After
African American                         10.1%               10.1%                      9.3%                  9.0%            10.1%               10.0%
Asian                                    19.2%               19.4%                     20.5%                 20.7%            20.4%               20.9%
Hispanic                                  9.3%                8.3%                      8.5%                  8.5%             9.4%                9.2%
Native American                           1.7%                1.7%                      1.6%                  1.6%             1.5%                1.5%
Pacific Islander                          0.1%                0.1%                      0.1%                  0.1%             0.0%                0.1%
White                                    59.7%               60.5%                     60.0%                 60.1%            58.5%               58.5%
             Total                      100.0%              100.0%                   100.0%                  100.0%         100.0%              100.0%

Source: Connect Carolina; UNC School Group Review Data
Note:
[1] Regular decision School Group Review ("SGR") in 2013-14 occurred during 3/3/14–3/24/14; regular decision SGR in 2014-15 occurred during 2/23/15–3/17/15;
regular decision SGR in 2015-16 occurred during 3/1/16–3/21/16.
[2] Students with missing race/ethnicity are excluded.




                                                                Confidential – Subject to Protective Order
   EXHIBIT 2 TABLE 2

        URM Percentage of UNC Admitted Applicants Before and After Regular
                      Decision SGR for All Applicants [1][2]
                                                                               URM Percentage of All Admitted Applicants
         Admission Cycle                                Before                                  After                                     Change
                  2013-14                               21.1%                                           20.1%                              -1.0%
                  2014-15                               19.4%                                           19.1%                              -0.3%
                  2015-16                               21.0%                                           20.6%                              -0.4%

Source: Connect Carolina; UNC School Group Review Data
Note:
[1] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.
[2] Regular decision School Group Review ("SGR") in 2013-14 occurred during 3/3/14–3/24/14; regular decision SGR in 2014-15 occurred during 2/23/15–3/17/15;
regular decision SGR in 2015-16 occurred during 3/1/16–3/21/16.




                                                               Confidential – Subject to Protective Order
    EXHIBIT 2 TABLE 3

     Provisional UNC Admitted Applicants Before and After Regular Decision
                     SGR for North Carolina Applicants [1]
                                                  2013-14                                        2014-15                              2015-16
      Race/Ethnicity [2]                Before               After                   Before                   After          Before               After
African American                          9.5%               10.1%                      9.5%                  9.2%             9.8%               10.2%
Asian                                    13.2%               13.2%                     13.1%                 13.4%            13.8%               13.8%
Hispanic                                  6.0%                6.2%                      5.8%                  5.8%             5.9%                6.0%
Native American                           1.4%                1.5%                      1.9%                  1.9%             1.7%                1.7%
Pacific Islander                          0.1%                0.1%                      0.1%                  0.1%             0.0%                0.0%
White                                    69.8%               68.9%                     69.6%                 69.5%            68.8%               68.3%
             Total                      100.0%              100.0%                   100.0%                  100.0%         100.0%              100.0%

Source: Connect Carolina; UNC School Group Review Data
Note:
[1] Regular decision School Group Review ("SGR") in 2013-14 occurred during 3/3/14–3/24/14; regular decision SGR in 2014-15 occurred during 2/23/15–3/17/15;
regular decision SGR in 2015-16 occurred during 3/1/16–3/21/16.
[2] Students with missing race/ethnicity are excluded.




                                                                Confidential – Subject to Protective Order
    EXHIBIT 2 TABLE 4

 Provisional UNC Admitted Applicants Before and After Early Action SGR for
                            All Applicants [1]
                                                  2013-14                                         2014-15                              2015-16
      Race/Ethnicity [2]                 Before               After                   Before                   After          Before               After
African American                           8.9%                9.3%                      8.0%                  8.0%             8.5%                9.2%
Asian                                     15.8%               16.9%                     16.0%                 16.9%            16.5%               16.9%
Hispanic                                   8.8%                8.5%                      7.6%                  7.8%             8.7%                8.9%
Native American                            1.4%                1.5%                      1.6%                  1.6%             1.5%                1.4%
Pacific Islander                           0.1%                0.1%                      0.1%                  0.1%             0.1%                0.0%
White                                     65.0%               63.7%                     66.7%                 65.6%            64.8%               63.7%
             Total                       100.0%              100.0%                   100.0%                  100.0%          100.0%              100.0%

Source: Connect Carolina; UNC School Group Review Data
Note:
[1] Early action School Group Review ("SGR") in 2013-14 occurred during 1/14/14–1/24/14; early action SGR in 2014-15 occurred during 12/15/14–1/20/15; early
action SGR in 2015-16 occurred during 1/1/16–1/25/16.
[2] Students with missing race/ethnicity are excluded.




                                                                 Confidential – Subject to Protective Order
    EXHIBIT 2 TABLE 5

 Provisional UNC Admitted Applicants Before and After Early Action SGR for
                       North Carolina Applicants [1]
                                                  2013-14                                         2014-15                              2015-16
      Race/Ethnicity [2]                 Before               After                   Before                   After          Before               After
African American                           8.5%                9.0%                      8.4%                  8.5%             8.0%                9.1%
Asian                                     12.9%               12.9%                     12.6%                 12.9%            13.1%               13.7%
Hispanic                                   5.8%                5.7%                      5.3%                  5.4%             4.9%                5.6%
Native American                            1.2%                1.3%                      1.8%                  1.7%             1.4%                1.7%
Pacific Islander                           0.1%                0.1%                      0.1%                  0.1%             0.0%                0.0%
White                                     71.5%               71.0%                     71.7%                 71.3%            72.6%               69.8%
             Total                       100.0%              100.0%                   100.0%                  100.0%          100.0%              100.0%

Source: Connect Carolina; UNC School Group Review Data
Note:
[1] Early action School Group Review ("SGR") in 2013-14 occurred during 1/14/14–1/24/14; early action SGR in 2014-15 occurred during 12/15/14–1/20/15; early
action SGR in 2015-16 occurred during 1/1/16–1/25/16.
[2] Students with missing race/ethnicity are excluded.




                                                                 Confidential – Subject to Protective Order
EXHIBIT 3 TABLE 1

            Race/Ethnicity of All North Carolina Public High School
                          Students with High GPA [1]
                               2011-12 to 2014-15
                                                                                                                        Percentage
                                                         Percent of Prepared Students                                     Range
      Race/Ethnicity [2]               2011-12             2012-13          2013-14                  2014-15
      African American                    6%                  7%               7%                       7%                     1%
      Asian                               9%                  8%               9%                       9%                     1%
      Hispanic                            4%                  5%               5%                       5%                     1%
      Native American                     1%                  1%               1%                       1%                     0%
      Pacific Islander                    0%                  0%               0%                       0%                     0%
      White                              80%                 80%              78%                      78%                     2%

                                                         Number of Prepared Students
      Race/Ethnicity [2]               2011-12             2012-13         2013-14                   2014-15
      African American                    416                 496             519                       479
      Asian                               591                 573             662                       582
      Hispanic                            274                 349             393                       335
      Native American                      36                  57              46                        40
      Pacific Islander                      6                   8              12                        12
      White                             5,289               5,853           5,733                     5,280

      Source: 2010 Census; College Board; Connect Carolina; NCERDC
      Note:
      [1] Students with weighted GPA of 4.5 or above are considered students with high GPA. The top 20th percentile of GPA for UNC
      admitted students in 2013-14 and 2014-15 was approximately 4.5.
      [2] Only students with non-missing observations for GPA, test score, and class ranking were included. Students identified only as
      multi-racial in NCERDC are given a weighted probability of ethnicity based on 2010 Census data for those who self-reported as multi-
      racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.




                                                     Confidential – Subject to Protective Order


                Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 115 of 196
EXHIBIT 3 TABLE 2

            Race/Ethnicity of All North Carolina Public High School
                    Students with High Class Ranking [1]
                               2011-12 to 2014-15
                                                                                                                        Percentage
                                                         Percent of Prepared Students                                     Range
      Race/Ethnicity [2]                2011-12            2012-13          2013-14                  2014-15
      African American                    13%                13%              13%                      13%                     0%
      Asian                                6%                 6%               7%                       7%                     1%
      Hispanic                             5%                 6%               7%                       7%                     2%
      Native American                      1%                 1%               1%                       1%                     0%
      Pacific Islander                     0%                 0%               0%                       0%                     0%
      White                               74%                73%              72%                      73%                     2%

                                                         Number of Prepared Students
      Race/Ethnicity [2]                2011-12            2012-13         2013-14                   2014-15
      African American                   1,222              1,281           1,106                       922
      Asian                                603                562             576                       495
      Hispanic                             509                599             597                       483
      Native American                      112                143             118                        55
      Pacific Islander                      13                  9              11                        14
      White                              6,925              7,109           6,255                     5,253

      Source: 2010 Census; College Board; Connect Carolina; NCERDC
      Note:
      [1] Students with weighted class rank in the 89.2nd percentile or above are considered students with high class ranking. The top
      20th percentile of weighted class ranking for UNC admitted students in 2013-14 and 2014-15 was approximately the 89.2nd
      percentile.
      [2] Only students with non-missing observations for GPA, test score, and class ranking were included. Students identified only as
      multi-racial in NCERDC are given a weighted probability of ethnicity based on 2010 Census data for those who self-reported as multi-
      racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.




                                                     Confidential – Subject to Protective Order


                Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 116 of 196
EXHIBIT 3 TABLE 3

              Race/Ethnicity of All North Carolina Public High School
                   Students with High Adjusted Test Scores [1]
                                 2011-12 to 2014-15
                                                                                                                            Percentage
                                                            Percent of Prepared Students                                      Range
        Race/Ethnicity [2]                2011-12             2012-13          2013-14                   2014-15
        African American                     5%                  6%               5%                        6%                     1%
        Asian                                8%                  7%               8%                        8%                     1%
        Hispanic                             3%                  4%               4%                        5%                     2%
        Native American                      1%                  1%               1%                        1%                     0%
        Pacific Islander                     0%                  0%               0%                        0%                     0%
        White                               83%                 83%              81%                       80%                     3%

                                                            Number of Prepared Students
        Race/Ethnicity [2]                2011-12             2012-13         2013-14                    2014-15
        African American                     352                 501             467                        508
        Asian                                583                 599             738                        655
        Hispanic                             254                 377             366                        388
        Native American                       40                  62              54                         62
        Pacific Islander                       6                  11              12                         14
        White                              6,156               7,482           7,173                      6,596

        Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and
        J. Crouse, ACT Inc., 2016; NCERDC
        Note:
        [1] ACT test scores are used. ACT test scores were available beginning 2012-13. For 2011-12, SAT test scores were converted
        into ACT test scores (using the 2009 College Board Concordance Table). For other years, converted SAT scores replaced
        students' ACT scores if higher. For students who took the ACT and/or took the SAT multiple times, ACT scores are the maximum
        of students' highest combined ACT section scores and the corresponding ACT value for students' highest combined SAT section
        scores. For students who took only the ACT once but not the SAT, ACT scores are adjusted up by 1.1 points, as the ACT reports
        that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse,
        2016). Students with ACT equivalent test scores of 27 or above are considered students with high scores. The top 20th percentile
        of ACT equivalent test scores for UNC admitted students in 2013-14 and 2014-15 was approximately 27.
        [2] Only students with non-missing observations for GPA, test score, and class ranking were included. Students identified only as
        multi-racial in NCERDC are given a weighted probability of ethnicity based on 2010 Census data for those who self-reported as
        multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.




                                                      Confidential – Subject to Protective Order


             Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 117 of 196
EXHIBIT 3 TABLE 4


        Race/Ethnicity of North Carolina Resident UNC Applicants
                            2011-12 to 2014-15
                                                                                                                      Percentage
                                                          Percent of NC Applicants                                      Range
      Race/Ethnicity [1]              2011-12             2012-13         2013-14                  2014-15
      African American                  14%                 15%              14%                     14%                     1%
      Asian                             11%                 11%              12%                     12%                     1%
      Hispanic                           6%                  6%               6%                      6%                     0%
      Native American                    2%                  2%               1%                      2%                     1%
      Pacific Islander                   0%                  0%               0%                      0%                     0%
      White                             67%                 66%              66%                     66%                     1%

                                                          Number of NC Applicants
      Race/Ethnicity [1]              2011-12             2012-13        2013-14                   2014-15
      African American                 1,411               1,448          1,364                     1,383
      Asian                            1,077               1,029          1,160                     1,200
      Hispanic                           573                 576             612                      641
      Native American                    152                 153             126                      157
      Pacific Islander                    11                  10               8                       12
      White                            6,678               6,291          6,322                     6,562

      Source: Connect Carolina
      Note:
      [1] Students are considered NC residents when residency field is "RES." Students who did not self-identify or had missing
      observations for race/ethnicity were excluded.




                                                    Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 118 of 196
EXHIBIT 3 TABLE 5

                                Race/Ethnicity of All UNC Applicants
                                        2011-12 to 2014-15
                                                                                                                Percentage
                                                             Percent of Applicants                                Range
      Race/Ethnicity [1]               2011-12              2012-13         2013-14                   2014-15
      African American                   11%                  12%              11%                      11%         1%
      Asian                              19%                  19%              21%                      22%         3%
      Hispanic                            7%                   8%               8%                       8%         1%
      Native American                     1%                   1%               1%                       1%         0%
      Pacific Islander                    0%                   0%               0%                       0%         0%
      White                              62%                  60%              59%                      58%         4%

                                                             Number of Applicants
      Race/Ethnicity [1]               2011-12              2012-13        2013-14                    2014-15
      African American                  3,254                3,393           3,274                     3,245
      Asian                             5,350                5,477           6,425                     6,651
      Hispanic                          2,001                2,283           2,405                     2,414
      Native American                     354                  352             315                       293
      Pacific Islander                     30                   30              40                        38
      White                            17,815               17,153         17,799                     17,579

      Source: Connect Carolina
      Note:
      [1] Students who did not self-identify or had missing observations for race/ethnicity were excluded.




                                                     Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 119 of 196
EXHIBIT 3 TABLE 6

          Race/Ethnicity of North Carolina Resident UNC Admitted
                                 Applicants
                             2011-12 to 2014-15
                                                                                                                      Percentage
                                                     Percent of NC Admitted Students                                    Range
      Race/Ethnicity [1]              2011-12            2012-13         2013-14                   2014-15
      African American                   9%                 9%              10%                       9%                     1%
      Asian                             13%                13%              13%                      13%                     0%
      Hispanic                           5%                 6%               6%                       6%                     1%
      Native American                    2%                 2%               1%                       2%                     1%
      Pacific Islander                   0%                 0%               0%                       0%                     0%
      White                             71%                70%              70%                      70%                     1%

                                                     Number of NC Admitted Students
      Race/Ethnicity [1]              2011-12           2012-13         2013-14                    2014-15
      African American                   455               452             484                        457
      Asian                              651               611             655                        682
      Hispanic                           239               284             300                        293
      Native American                     75                75              71                         89
      Pacific Islander                     5                 8               3                          7
      White                            3,504             3,406           3,539                      3,612

      Source: Connect Carolina
      Note:
      [1] Students are considered NC residents when residency field is "RES." Students who did not self-identify or had missing
      observations for race/ethnicity were excluded.




                                                    Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 120 of 196
EXHIBIT 3 TABLE 7

                     Race/Ethnicity of All UNC Admitted Applicants
                                   2011-12 to 2014-15
                                                                                                                Percentage
                                                         Percent of Admitted Students                             Range
      Race/Ethnicity [1]               2011-12             2012-13          2013-14                   2014-15
      African American                   10%                 10%              10%                        9%         1%
      Asian                              16%                 17%              19%                       20%         4%
      Hispanic                            8%                  8%               8%                        8%         0%
      Native American                     2%                  2%               2%                        2%         0%
      Pacific Islander                    0%                  0%               0%                        0%         0%
      White                              64%                 63%              61%                       60%         4%

                                                         Number of Admitted Students
      Race/Ethnicity [1]               2011-12             2012-13         2013-14                    2014-15
      African American                    799                 768             880                        839
      Asian                             1,253               1,325           1,651                      1,802
      Hispanic                            591                 625             710                        758
      Native American                     147                 125             144                        142
      Pacific Islander                      8                  12               5                          8
      White                             4,871               4,833           5,217                      5,412

      Source: Connect Carolina
      Note:
      [1] Students who did not self-identify or had missing observations for race/ethnicity were excluded.




                                                     Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 121 of 196
EXHIBIT 3 TABLE 8


      Race/Ethnicity of North Carolina Resident UNC Matriculants
                          2011-12 to 2014-15
                                                                                                                      Percentage
                                                         Percent of NC Matriculants                                     Range
      Race/Ethnicity [1]              2011-12             2012-13         2013-14                  2014-15
      African American                   9%                 10%              10%                      9%                     1%
      Asian                             13%                 13%              13%                     14%                     1%
      Hispanic                           5%                  7%               7%                      6%                     2%
      Native American                    2%                  2%               1%                      2%                     1%
      Pacific Islander                   0%                  0%               0%                      0%                     0%
      White                             71%                 69%              68%                     69%                     3%

                                                         Number of NC Matriculants
      Race/Ethnicity [1]              2011-12             2012-13        2013-14                   2014-15
      African American                   295                 301             329                      289
      Asian                              427                 410             423                      444
      Hispanic                           149                 204             212                      195
      Native American                     54                  49              47                       57
      Pacific Islander                     3                   5               2                        5
      White                            2,279               2,159           2,155                    2,169

      Source: Connect Carolina
      Note:
      [1] Students are considered NC residents when residency field is "RES." Students who did not self-identify or had missing
      observations for race/ethnicity were excluded.




                                                    Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 122 of 196
EXHIBIT 3 TABLE 9

                              Race/Ethnicity of All UNC Matriculants
                                       2011-12 to 2014-15
                                                                                                                Percentage
                                                             Percent of Matriculants                              Range
      Race/Ethnicity [1]               2011-12              2012-13          2013-14                  2014-15
      African American                   10%                  11%               11%                      9%         2%
      Asian                              13%                  13%               15%                     16%         3%
      Hispanic                            6%                   7%                8%                      7%         2%
      Native American                     2%                   2%                2%                      2%         0%
      Pacific Islander                    0%                   0%                0%                      0%         0%
      White                              69%                  67%               65%                     66%         4%

                                                             Number of Matriculants
      Race/Ethnicity [1]               2011-12              2012-13         2013-14                   2014-15
      African American                    384                   397             426                      367
      Asian                               494                   508             569                      612
      Hispanic                            227                   266             295                      277
      Native American                      75                    64              69                       72
      Pacific Islander                      3                     5               2                        5
      White                             2,655                 2,524           2,550                    2,602

      Source: Connect Carolina
      Note:
      [1] Students who did not self-identify or had missing observations for race/ethnicity were excluded.




                                                     Confidential – Subject to Protective Order


               Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 123 of 196
    EXHIBIT 4

                                  Summary of Actual UNC Applicants, Admits, and Matriculants
                                    North Carolina Resident Public School Students, 2014-15 [1]
                                               All Applicants                                     Admitted Students                                              Matriculants
                                                                                                     Percent of
                              Number of          Percent of         Avg. Test           Number of    Admitted       Avg. Test                   Number of         Percent of         Avg. Test
     Race/Ethnicity           Students           Applicants         Score [2]           Students     Students       Score [2]                   Students         Matriculants        Score [2]
    African American           1,187              14.6%              1067                  372          9.1%         1215                          245                9.6%            1192
    Asian                        978              12.0%              1289                  519        12.7%          1380                          365              14.3%             1356
    Hispanic                     525               6.4%              1160                  229          5.6%         1256                          152                5.9%            1235
    Native American              131               1.6%              1167                   74          1.8%         1272                           46                1.8%            1262
    Pacific Islander               8               0.1%              1229                    4          0.1%         1270                            2                0.1%            1325
    White                      5,051              62.0%              1268                2,727        66.7%          1342                        1,656              64.7%             1329
    Missing                      268               3.3%              1305                  161          3.9%         1378                           95                3.7%            1359
    Total                      8,148                                                     4,086                                                   2,561
    Total URM [3]              1,843              22.6%                                    675        16.5%                                        443                17.3%

Source: College Board; Connect Carolina; North Carolina Public High School List
Note:
[1] The baseline actual students’ statistics were calculated using North Carolina public school resident students with non-missing test scores.
[2] SAT combined (math plus reading) are utilized. ACT test scores were converted into SAT (using the 2009 College Board Concordance Table). The highest test score for each student was selected.

[3] Under-represented minorities ("URM") include African American, Hispanic, and Native American students.




                                                                             Confidential – Subject to Protective Order


                                  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 124 of 196
    EXHIBIT 5 TABLE 1


                       Probability of Being a URM if on Free/Reduced-Price Lunch:
                                   by Level of Academic Preparation [1]
                              North Carolina Public School Students, 2014-15

                                                                              Share of Free/Reduced-Price Lunch Students
                                                                URMs [2]                                                Non-URMs [2]
All Levels of Preparedness                                              59%                                                                   41%
SAT Score Above 1000 [3]                                                39%                                                                   61%
SAT Score Above 1100 [3]                                                32%                                                                   68%
SAT Score Above 1120 [3]                                                31%                                                                   69%
SAT Score Above 1220 [3]                                                26%                                                                   74%
SAT Score Above 1260 [3]                                                24%                                                                   76%

Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC

Note:
[1] North Carolina public school students for the graduating class of 2014-15.
[2] Under-represented minorities ("URM") include African American, Hispanic, and Native American students.
[3] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the
corresponding SAT value for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once
but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly
corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by
their final test session (Harmston and Crouse, 2016). The bottom 20th percentile SAT score for the URMs admitted to UNC from North Carolina in 2014-15 was 1120. The
bottom 20th percentile SAT score for all students admitted to UNC from North Carolina in 2014-15 was 1220. The bottom 20th percentile SAT score for non-URMs admitted
to UNC from North Carolina in 2014-15 was 1260.




                                                                     Confidential – Subject to Protective Order


                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 125 of 196
    EXHIBIT 5 TABLE 2


               Percent of URMs and Other Students on Free/Reduced-Price Lunch:
                               by Level of Academic Preparation [1]
                           North Carolina Public School Students, 2014-15

                                                Percent of URM Students [2]                                              Percent of Non-URM Students [2]
                                      Free/Reduced Lunch       Higher Income (no lunch)                          Free/Reduced Lunch       Higher Income (no lunch)

All Levels of Preparedness                       50%                                  50%                                 20%                               80%
SAT Score Above 1000 [3]                         38%                                  62%                                 12%                               88%
SAT Score Above 1100 [3]                         33%                                  67%                                 10%                               90%
SAT Score Above 1120 [3]                         32%                                  68%                                  9%                               91%
SAT Score Above 1220 [3]                         27%                                  73%                                  8%                               92%
SAT Score Above 1260 [3]                         27%                                  73%                                  7%                               93%

Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC

Note:
[1] North Carolina public school students for the graduating class of 2014-15.
[2] Under-represented minorities ("URM") include African American, Hispanic, and Native American students.
[3] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding
SAT value for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT,
SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's
ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session
(Harmston and Crouse, 2016). The bottom 20th percentile SAT score for the URMs admitted to UNC from North Carolina in 2014-15 was 1120. The bottom 20th percentile SAT
score for all students admitted to UNC from North Carolina in 2014-15 was 1220. The bottom 20th percentile SAT score for non-URMs admitted to UNC from North Carolina in
2014-15 was 1260.




                                                                    Confidential – Subject to Protective Order


                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 126 of 196
EXHIBIT 6 TABLE 1

              Ability to Generate a Sufficient Statistic for URM Status with
               Socioeconomic and Demographic Proxies in ACS Data [1]
                                        2010–2014
                       Row                                      Description of model                                         R²
                                                                     Predict: URM
                         1                                     All U.S. 18-19 year-olds                                     12%
                                                               Proxies (i) through (xiii)
                                                                     Predict: URM
                         2                                     All U.S. 18-19 year-olds                                     18%
                                                    Proxies (i) through (xiii) plus state indicators
                                                                     Predict: URM
                         3                                All North Carolina 18-19 year-olds                                10%
                                                               Proxies (i) through (xiii)

 Source: 2010-2014 American Community Survey 5-Year Estimates
 Note:
 [1] The rows show Probit models based on respondents who were age 18 or 19 in the 2010-2014 ACS 5-year estimates. The proxies are listed in the text
 at ¶ 150.




                                                          Confidential – Subject to Protective Order


                      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 127 of 196
EXHIBIT 6 TABLE 2

                Ability to Generate a Sufficient Statistic for Race/Ethnicity
              with Socioeconomic and Demographic Proxies in ACS Data [1]
                                        2010–2014
                      Row                                          Description of model                                             R²
                                                    Predict: African American, Asian, Hispanic, Native
                                                         American, Pacific Islander, white, other
                        1                                                                                                          11%
                                                                  All U.S. 18-19 year-olds
                                                                  Proxies (i) through (xiii)
                                                    Predict: African American, Asian, Hispanic, Native
                                                         American, Pacific Islander, white, other
                        2                                                                                                          21%
                                                                  All U.S. 18-19 year-olds
                                                       Proxies (i) through (xiii) plus state indicators
                                                    Predict: African American, Asian, Hispanic, Native
                                                         American, Pacific Islander, white, other
                        3                                                                                                          10%
                                                             All North Carolina 18-19 year-olds
                                                                  Proxies (i) through (xiii)

Source: 2010-2014 American Community Survey 5-Year Estimates
Note:
[1] The rows show Multinomial Logit models based on respondents who were age 18 or 19 in the 2010-2014 ACS 5-year estimates. The proxies are listed in the text
at ¶ 150.




                                                             Confidential – Subject to Protective Order


                         Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 128 of 196
EXHIBIT 7

                                         Ability to Generate a Sufficient Statistic for URM Status or Race/Ethnicity
                                                      for North Carolina Public High School Students
                                                                           2014-15
                             Row                                                                      Description of model [1] [2] [3]                                                                         R²

                                                                                                               Predict: URM
                               1                                                                                                                                                                              17%
                                                                                                    Population: All levels of preparation

                                                                                                               Predict: URM
                               2                                                                                                                                                                              11%
                                                                                                     Population: SAT score above 1000

                                                                                                               Predict: URM
                               3                                                                                                                                                                               9%
                                                                                                     Population: SAT score above 1100

                                                                                                               Predict: URM
                               4                                                                                                                                                                               9%
                                                                                                     Population: SAT score above 1120

                                                                                                               Predict: URM
                               5                                                                                                                                                                               8%
                                                                                                     Population: SAT score above 1220

                                                                                                               Predict: URM
                               6                                                                                                                                                                               6%
                                                                                                     Population: SAT score above 1260

                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                               7                                                                           white, multi-racial                                                                                13%
                                                                                                  Population: All levels of preparation
                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                               8                                                                           white, multi-racial                                                                                 9%
                                                                                                  Population: SAT score above 1000
                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                               9                                                                           white, multi-racial                                                                                 9%
                                                                                                  Population: SAT score above 1100
                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                              10                                                                           white, multi-racial                                                                                 9%
                                                                                                  Population: SAT score above 1120
                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                              11                                                                           white, multi-racial                                                                                 9%
                                                                                                  Population: SAT score above 1220
                                                                             Predict: African American, Asian, Hispanic, Native American, Pacific Islander,
                              12                                                                           white, multi-racial                                                                                 9%
                                                                                                  Population: SAT score above 1260

 Source: 2010-2014 American Community Survey 5-Year Estimates; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC
 Note:
 [1] Models 1 thought 6 utilize Probit, models 7 throught 12 utilize Multinomial Logit. The proxies utilized are the same for all models and are described in the text at ¶ 155.
 [2] Under-represented minorities ("URM") include African American, Hispanic, and Native American students.
 [3] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section
 scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points.
 The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session
 (Harmston and Crouse, 2016).




                                                                                            Confidential – Subject to Protective Order


                                   Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 129 of 196
      EXHIBIT 8 TABLE 1
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                    Predicted Admitted Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Admitted Students                            Students Needed from Non-
                                                   Public School Admitted Students [1]                                          from Disadvantaged Pool [3]                                       Disadvantaged Pool to Match Actual                     Feasibility [4]
                                                                                                                                                                                                        [A]                [B]
                                                             Percent of Admitted                                      Number of           Percent of Admitted                                       Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Students       Avg. Test Score [2]                  Students                 Students       Avg. Test Score [2]                    Students        Avg. Test Score                      out of 100
African American                           360                      8.8%                1214                             178                    17.8%                1106                                182               1320                                  0
Asian                                      519                     12.7%                1380                              32                     3.2%                1134                                487               1396                                  0
Hispanic                                   241                      5.9%                1255                             190                    19.0%                1115                                 51               1778                                  0
Native American                             74                      1.8%                1272                              20                     2.0%                1143                                 54               1320                                  0
Pacific Islander                             4                      0.1%                1270                               2                     0.2%                1076                                   2              1464                                  0
White                                   2,727                      66.7%                1342                             576                    57.7%                1145                              2,151               1394                                  0
Missing                                    161                      3.9%                1378                               -                          -                  -                               161               1378                                  -
Total                                   4,086                     100.0%                1330                             998                   100.0%                1132                              3,088               1395                                  0
Total URM [5]                              675                     16.5%                1235                             388                    38.9%                1112                                287               1401                                  0
Total Non-URM [5]                       3,411                      83.5%                1349                             610                    61.1%                1145                              2,801               1394

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such
that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009 College
Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's
ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to UNC.
[4] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15. Students admitted in the SES disadvantaged step are removed. Students to
fill the UNC class are then randomly drawn from this pool 100 times. For example, if 998 seats are filled in the disadvantaged step, then 3,088 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a given
race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are
greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 130 of 196
      EXHIBIT 8 TABLE 2
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        138                     18.2%                    1098                           97               1324                                  0
Asian                                      365                       14.3%                    1356                         27                      3.6%                    1130                          338               1374                                  0
Hispanic                                   162                        6.3%                    1234                        150                     19.8%                    1111                           12               2779                                  0
Native American                             46                        1.8%                    1262                         15                      2.0%                    1138                           31               1322                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.3%                    1075                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        426                     56.2%                    1139                        1,230               1395                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        758                    100.0%                    1126                        1,803               1393                                  0
Total URM [6]                              443                       17.3%                    1214                        303                     40.0%                    1106                          140               1448                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        455                     60.0%                    1138                        1,663               1389

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 758 seats are filled in the disadvantaged step, then 1,803 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                         Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 131 of 196
      EXHIBIT 8 TABLE 3
                        Admissions Modeling Based on Two-or-Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                    Predicted Admitted Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Admitted Students                            Students Needed from Non-
                                                   Public School Admitted Students [1]                                          from Disadvantaged Pool [3]                                       Disadvantaged Pool to Match Actual                     Feasibility [4]
                                                                                                                                                                                                        [A]                [B]
                                                             Percent of Admitted                                      Number of           Percent of Admitted                                       Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Students       Avg. Test Score [2]                  Students                 Students       Avg. Test Score [2]                    Students        Avg. Test Score                      out of 100
African American                           360                      8.8%                1214                             217                    21.7%                1105                                143               1379                                  0
Asian                                      519                     12.7%                1380                              37                     3.7%                1116                                482               1400                                  0
Hispanic                                   241                      5.9%                1255                             176                    17.6%                1112                                 65               1643                                  0
Native American                             74                      1.8%                1272                              35                     3.5%                1130                                 39               1400                                  0
Pacific Islander                             4                      0.1%                1270                               2                     0.2%                1075                                   2              1465                                  0
White                                   2,727                      66.7%                1342                             531                    53.2%                1148                              2,196               1389                                  0
Missing                                    161                      3.9%                1378                               -                          -                  -                               161               1378                                  -
Total                                   4,086                     100.0%                1330                             998                   100.0%                1130                              3,088               1395                                  0
Total URM [5]                              675                     16.5%                1235                             428                    42.9%                1110                                247               1452                                  0
Total Non-URM [5]                       3,411                      83.5%                1349                             570                    57.1%                1145                              2,841               1390

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such
that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009 College
Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's
ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to UNC.
[4] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15. Students admitted in the SES disadvantaged step are removed. Students to
fill the UNC class are then randomly drawn from this pool 100 times. For example, if 998 seats are filled in the disadvantaged step, then 3,088 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a given
race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are
greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 132 of 196
      EXHIBIT 8 TABLE 4
                        Admissions Modeling Based on Two-or-Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        168                     22.1%                    1097                           67               1427                                  0
Asian                                      365                       14.3%                    1356                         32                      4.2%                    1113                          333               1379                                  0
Hispanic                                   162                        6.3%                    1234                        139                     18.3%                    1107                           23               2002                                  0
Native American                             46                        1.8%                    1262                         27                      3.6%                    1124                           19               1458                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.3%                    1073                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        392                     51.6%                    1141                        1,264               1387                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        760                    100.0%                    1123                        1,801               1395                                  0
Total URM [6]                              443                       17.3%                    1214                        334                     43.9%                    1104                          109               1553                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        426                     56.1%                    1138                        1,692               1384

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 760 seats are filled in the disadvantaged step, then 1,801 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                         Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 133 of 196
      EXHIBIT 8 TABLE 5
                                             Admissions Modeling Based on Striver Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Highest 15% on Index
                                                    Predicted Admitted Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Admitted Students                            Students Needed from Non-
                                                   Public School Admitted Students [1]                                          from Disadvantaged Pool [3]                                       Disadvantaged Pool to Match Actual                     Feasibility [4]
                                                                                                                                                                                                        [A]                [B]
                                                             Percent of Admitted                                      Number of           Percent of Admitted                                       Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Students       Avg. Test Score [2]                  Students                 Students       Avg. Test Score [2]                    Students        Avg. Test Score                      out of 100
African American                           360                      8.8%                1214                              30                     3.0%                1506                                330               1187                                  0
Asian                                      519                     12.7%                1380                             155                    15.5%                1515                                364               1322                                  0
Hispanic                                   241                      5.9%                1255                              28                     2.8%                1506                                213               1222                                  0
Native American                             74                      1.8%                1272                               5                     0.5%                1517                                 69               1254                                  0
Pacific Islander                             4                      0.1%                1270                               1                     0.1%                1507                                   3              1191                                  0
White                                   2,727                      66.7%                1342                             780                    78.1%                1505                              1,947               1277                                  0
Missing                                    161                      3.9%                1378                               -                          -                  -                               161               1378                                  -
Total                                   4,086                     100.0%                1330                             999                   100.0%                1507                              3,087               1273                                  0
Total URM [5]                              675                     16.5%                1235                              63                     6.3%                1507                                612               1207                                  0
Total Non-URM [5]                       3,411                      83.5%                1349                             936                    93.7%                1507                              2,475               1290

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such
that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009 College
Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's
ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to UNC.
[4] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15. Students admitted in the SES disadvantaged step are removed. Students to
fill the UNC class are then randomly drawn from this pool 100 times. For example, if 999 seats are filled in the disadvantaged step, then 3,087 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a given
race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are
greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 134 of 196
      EXHIBIT 8 TABLE 6
                                             Admissions Modeling Based on Striver Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Highest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                         12                      2.2%                    1502                          223               1175                                  0
Asian                                      365                       14.3%                    1356                         97                     17.8%                    1512                          268               1300                                  0
Hispanic                                   162                        6.3%                    1234                         14                      2.6%                    1502                          148               1209                                  0
Native American                             46                        1.8%                    1262                          2                      0.4%                    1512                           44               1250                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.2%                    1505                             1              1145                               100
White                                   1,656                        64.7%                    1329                        419                     76.9%                    1503                        1,237               1270                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        545                    100.0%                    1504                        2,016               1263                                  0
Total URM [6]                              443                       17.3%                    1214                         28                      5.1%                    1503                          415               1195                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        517                     94.9%                    1504                        1,601               1280

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 545 seats are filled in the disadvantaged step, then 2,016 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                         Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 135 of 196
      EXHIBIT 8 TABLE 7
                                         Admissions Modeling Based on Race Predicting Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Highest 15% on Index
                                                    Predicted Admitted Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Admitted Students                            Students Needed from Non-
                                                   Public School Admitted Students [1]                                          from Disadvantaged Pool [3]                                       Disadvantaged Pool to Match Actual                    Feasibility [4]
                                                                                                                                                                                                        [A]                [B]
                                                             Percent of Admitted                                      Number of           Percent of Admitted                                       Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Students       Avg. Test Score [2]                  Students                 Students       Avg. Test Score [2]                    Students        Avg. Test Score                      out of 100
African American                           360                      8.8%                1214                             429                    42.9%                1109                                -69                N/A                                  0
Asian                                      519                     12.7%                1380                              62                     6.2%                1149                                457               1411                                  0
Hispanic                                   241                      5.9%                1255                             199                    19.9%                1113                                 42               1932                                  0
Native American                             74                      1.8%                1272                              53                     5.3%                1111                                 21               1678                                  0
Pacific Islander                             4                      0.1%                1270                               2                     0.2%                1159                                   2              1381                                  0
White                                   2,727                      66.7%                1342                             254                    25.4%                1151                              2,473               1361                                  0
Missing                                    161                      3.9%                1378                               -                          -                  -                               161               1378                                  -
Total                                   4,086                     100.0%                1330                             999                   100.0%                1123                              3,087               1398                                  0
Total URM [5]                              675                     16.5%                1235                             681                    68.2%                1110                                 -6                N/A                                  0
Total Non-URM [5]                       3,411                      83.5%                1349                             318                    31.8%                1151                              3,093               1370

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such
that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009 College
Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's
ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The index was estimated using NCERDC 2013-14 data and applied to NCERDC 2014-15 data. Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account
for the likelihood that not all identified students will apply to UNC.
[4] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15. Students admitted in the SES disadvantaged step are removed. Students to
fill the UNC class are then randomly drawn from this pool 100 times. For example, if 999 seats are filled in the disadvantaged step, then 3,087 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a given
race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are
greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                         Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 136 of 196
      EXHIBIT 8 TABLE 8
                                         Admissions Modeling Based on Race Predicting Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Highest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                  Percent of                                          Number of                Percent of                                           Number of                                          Feasible Trials
        Race/Ethnicity             Number of Students            Matriculants          Avg. Test Score [2]           Students [4]             Matriculants          Avg. Test Score [2]              Students        Avg. Test Score                     out of 100
African American                           235                       9.2%                     1191                        331                    42.9%                     1101                          -96                N/A                                 0
Asian                                      365                      14.3%                     1356                         53                     6.9%                     1140                          312               1393                                 0
Hispanic                                   162                       6.3%                     1234                        157                    20.4%                     1106                             5              5270                                 0
Native American                             46                       1.8%                     1262                         41                     5.3%                     1105                             5              2543                                 0
Pacific Islander                             2                       0.1%                     1325                          2                     0.3%                     1151                             0               N/A                                 0
White                                   1,656                       64.7%                     1329                        187                    24.3%                     1143                        1,469               1353                                 0
Missing                                     95                       3.7%                     1359                          -                         -                        -                          95               1359                                 -
Total                                   2,561                      100.0%                     1314                        771                   100.0%                     1115                        1,790               1400                                 0
Total URM [6]                              443                      17.3%                     1214                        529                    68.6%                     1103                          -86                N/A                                 0
Total Non-URM [6]                       2,118                       82.7%                     1335                        242                    31.4%                     1142                        1,876               1360

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The index was estimated using NCERDC 2013-14 data and applied to NCERDC 2014-15 data. The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC
admits: matriculation is regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, and White students. For Native American and Pacific
Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation
probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 771 seats are filled in the disadvantaged step, then 1,790 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                         Confidential – Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 137 of 196
  EXHIBIT 9 FIGURE 1

                Admissions Modeling Based on Four-Year College-Related
                     Socioeconomic Index: "Disadvantaged Stage"
Avg Test Score of             Admitted Students, 2014-15
URM Students
1600


1500
                                                                                        Zone in which disadvantaged stage attains
                                                                                            both higher test scores and more
1400
                                                                                                  racial/ethnic diversity
1300


                                 750 (25%)                                           Actual Class
1200                                       1000 (25%)
                                   750 (20%)
                                                      1250 (25%)
                                     750 (15%)1000 (20%)         1500 (25%)
                                                           1250 (20%)
                                                   1000 (15%)           1500 (20%)
1100                                       750 (10%)            1250 (15%)
                                                       1000 (10%)           1500 (15%)
                                                                    1250 (10%)
                                                 750 (5%)                          1500 (10%)
1000
                                                                   1000 (5%)
                                                                                         1250 (5%)
                                                                                                               1500 (5%)
 900


 800
       0        100        200        300        400        500         600     700     800                    900    1000    1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 138 of 196
  EXHIBIT 9 FIGURE 2

                Admissions Modeling Based on Four-Year College-Related
                     Socioeconomic Index: "Disadvantaged Stage"
Avg Test Score of            Matriculated Students, 2014-15
URM Students
1600


1500
                                                             Zone in which disadvantaged stage attains both higher
                                                                  test scores and more racial/ethnic diversity
1400


1300


                          750 (25%)
1200                                                     Actual Class
                                  1000 (25%)
                            750 (20%)
                                            1250 (25%)
                                      1000 (20%)
                               750 (15%)             1500 (25%)
                                                 1250 (20%)
1100                                       1000 (15%)       1500 (20%)
                                     750 (10%)        1250 (15%)
                                                1000 (10%)       1500 (15%)
                                                            1250 (10%)
1000                                        750 (5%)                     1500 (10%)
                                                           1000 (5%)
                                                                              1250 (5%)
 900                                                                                                1500 (5%)



 800
       0        100        200        300        400        500         600     700     800                    900   1000     1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 139 of 196
  EXHIBIT 9 FIGURE 3

                Admissions Modeling Based on Two-or-Four-Year College-
                  Related Socioeconomic Index: "Disadvantaged Stage"
Avg Test Score of              Admitted Students, 2014-15
URM Students
1600


1500
                                                                                        Zone in which disadvantaged stage attains
                                                                                            both higher test scores and more
1400
                                                                                                  racial/ethnic diversity
1300


                                 750 (25%)                                     Actual Class
1200
                                           1000 (25%)
                                    750 (20%)
                                                       1250 (25%)
                                                1000 (20%)
                                         750 (15%)                1500 (25%)
                                                            1250 (20%)
1100                                                   1000 (15%)        1500 (20%)
                                               750 (10%)              1250 (15%)
                                                              1000 (10%)           1500 (15%)
                                                                             1250 (10%)
1000                                                 750 (5%)                                 1500 (10%)
                                                                           1000 (5%)
                                                                                                   1250 (5%)
 900                                                                                                                  1500 (5%)



 800
       0        100        200        300        400        500         600     700     800                    900   1000     1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 140 of 196
  EXHIBIT 9 FIGURE 4

                Admissions Modeling Based on Two-or-Four-Year College-
                  Related Socioeconomic Index: "Disadvantaged Stage"
Avg Test Score of             Matriculated Students, 2014-15
URM Students
1600


1500
                                                             Zone in which disadvantaged stage attains both higher
                                                                  test scores and more racial/ethnic diversity
1400


1300


                          750 (25%)
1200                                                   Actual Class
                                  1000 (25%)
                            750 (20%)
                                            1250 (25%)
                                       1000 (20%) 1500 (25%)
                                 750 (15%)
                                                1250 (20%)
1100                                         1000 (15%)    1500 (20%)
                                       750 (10%)          1250 (15%)
                                                    1000 (10%)       1500 (15%)
                                                                  1250 (10%)
1000                                          750 (5%)                          1500 (10%)
                                                                  1000 (5%)
                                                                                       1250 (5%)
 900                                                                                                           1500 (5%)



 800
       0        100        200        300        400        500         600     700     800                    900     1000   1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 141 of 196
  EXHIBIT 9 FIGURE 5

                                   Admissions Modeling Based on Striver Index:
                                             "Disadvantaged Stage"
Avg Test Score of                          Admitted Students, 2014-15
URM Students
1600


              750
              750 (15%)
                  (20%)
                  (25%)
                  (10%)
                  (5%)
1500           1000  (10%)
                     (15%)
                     (20%)
                     (25%)
                1000  (5%)
                  1250
                   1250
                   1250
                    1500(15%)
                        (20%)
                        (25%)
                         (10%)
                         (5%)
                           (15%)
                           (20%)
                           (25%)
                          (10%)
                      1500 (5%)
                                                                                        Zone in which disadvantaged stage attains
                                                                                            both higher test scores and more
1400
                                                                                                  racial/ethnic diversity
1300


                                                                                     Actual Class
1200


1100


1000


 900


 800
       0        100        200        300        400        500         600     700     800                    900   1000     1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 142 of 196
  EXHIBIT 9 FIGURE 6

                                   Admissions Modeling Based on Striver Index:
                                            "Disadvantaged Stage"
Avg Test Score of                         Matriculated Students, 2014-15
URM Students
1600


            750
            750 (10%)
                (15%)
                (20%)
                (25%)
                (5%)
1500         1000 (10%)
                  (15%)
                  (20%)
                  (25%)
             1000
              1250
              1250
                   (5%)
               1500(25%)
                    (15%)
                    (20%)
                    (10%)
                    (5%)
                     (15%)
                     (20%)
                     (25%)
                     (10%)                                   Zone in which disadvantaged stage attains both higher
                1500 (5%)
                                                                  test scores and more racial/ethnic diversity
1400


1300


1200                                                     Actual Class


1100


1000


 900


 800
       0        100          200      300        400        500         600     700     800                    900   1000     1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                             Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 143 of 196
  EXHIBIT 9 FIGURE 7

                        Admissions Modeling Based on Race Predicting Index:
                                     "Disadvantaged Stage"
Avg Test Score of                   Admitted Students, 2014-15
URM Students
1600


1500
                                                                                        Zone in which disadvantaged stage attains
                                                                                            both higher test scores and more
1400
                                                                                                  racial/ethnic diversity
1300


                                                750 (25%)                            Actual Class
1200
                                                        750 (20%)1000 (25%)
                                                                                 1250 (25%)
                                                                         1000 (20%)
                                                               750 (15%)                       1500 (25%)
                                                                                              1250 (20%)
1100                                                                               1000 (15%)                 1500 (20%)
                                                                       750 (10%)                        1250 (15%)
                                                                                            1000 (10%)                     1500 (15%)
                                                                                                                  1250 (10%)
1000                                                                                                                                            1500 (10%)
                                                                                   750 (5%)
                                                                                                               1000 (5%)
                                                                                                                                   1250 (5%)
 900                                                                                                                                                         1500 (5%)



 800
       0        100        200        300        400        500         600     700     800                    900     1000   1100       1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 144 of 196
  EXHIBIT 9 FIGURE 8

                        Admissions Modeling Based on Race Predicting Index:
                                     "Disadvantaged Stage"
Avg Test Score of                  Matriculated Students, 2014-15
URM Students
1600


1500
                                                             Zone in which disadvantaged stage attains both higher
                                                                  test scores and more racial/ethnic diversity
1400


1300


                                    750 (25%)
1200                                                     Actual Class
                                                  1000 (25%)
                                            750 (20%)
                                                          10001250
                                                               (20%)(25%) 1500 (25%)
                                                   750 (15%)
                                                                          1250 (20%)
1100                                                              1000 (15%)           1500 (20%)
                                                           750 (10%)                 1250 (15%)
                                                                             1000 (10%)              1500 (15%)
                                                                                                1250 (10%)
1000                                                                                                                        1500 (10%)
                                                                       750 (5%)
                                                                                                 1000 (5%)
                                                                                                                      1250 (5%)
 900                                                                                                                                          1500 (5%)


 800
       0        100        200        300        400        500         600     700     800                    900   1000      1100      1200        1300       1400
                                                                       Number of URM Students
       Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk;
       "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
       Department of Education
       Note: For each data point, the label indicates the number of seats reserved for the "disadvantaged stage" and the threshold used to categorize students as
       disadvantaged. For example, 1000 (10%) represents 1000 seats reserved for the bottom 10% of students on the SES index.



                                                                  Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 145 of 196
    EXHIBIT 10 TABLE 1

  Admissions Modeling Using Estimated Admissions Model and Race Prediction Using Socioeconomic
                                            Proxies [1]
                                 Predicted Admitted Class, 2014-15

                                       Actual UNC NC Resident                                    Predicted UNC NC Resident Public School Admits,                       Predicted UNC NC Resident Public School Admits,
                                       Public School Admits [2]                                              using Actual Races [3][4]                                            using Predicted Races [4][5]
                                            Percent of                                                            Percent of                                                             Percent of
Race/Ethnicity [6]             Number         Admits     Avg Test Score [7]                         Number          Admits      Avg Test Score [7]                        Number          Admits      Avg Test Score [7]
African American                  360           8.8%            1214                                   275           6.7%              1258                                  170            4.2%               1270
Asian                             519          12.7%            1380                                   365           8.9%              1408                                  371            9.1%               1406
Hispanic                          241           5.9%            1255                                   169           4.1%              1314                                  143            3.5%               1321
Native American                    74           1.8%            1272                                    57           1.4%              1201                                   20            0.5%               1260
Pacific Islander                    4           0.1%            1270                                     3           0.1%              1353                                    5            0.1%               1355
White                           2,727          66.7%            1342                                 3,083          75.5%              1360                                3,255           79.7%               1355
Missing                           161           3.9%            1378                                      -               -                -                                    -               -                 -
Multi-racial                         -              -               -                                  135           3.3%              1348                                  122            3.0%               1354
Total                           4,086        100.0%             1330                                  4,086              100.0%                    1353                     4,086              100.0%                    1355
Total URM [6]                     675          16.5%            1235                                    615               15.1%                    1285                       438               10.7%                    1306
Total non-URM [6]               3,411          83.5%            1349                                  3,471               84.9%                    1365                     3,648               89.3%                    1360

Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North
Carolina Public High School List; U.S. Department of Education
Note:
[1] Historic data contains 285,591 NCERDC students in the high school graduation year 2011-12 through 2013-14. 2014-15 is the predicted year, containing 98,843 students, of which 6,309 are matched to Connect
    Carolina based on a crosswalk from UNC.
[2] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity,
    which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on
    Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent
    comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.

[3] A Probit regression of the actual UNC admission decision is run using only students in the 2014-15 NCERDC graduation year that are also in Connect Carolina data. Explanatory variables, from NCERDC, include
    SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, citizenship status, and race/ethnicity. For each NCERDC student in 2014-15, the
    coefficients from this regression are used along with his or her actual non-race and race/ethnicity data to determine an Admission Index. Of these students, those with test scores are then ranked from highest to
    lowest Admission Index and admitted going down the list until the predicted admitted class size is approximately equal to the actual number of NC resident public school admitted students at UNC in 2014-15.

[4] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to UNC.

[5] For 285,272 students in the historic years that have non-missing race/ethnicity, a Multinomial Logit regression of race/ethnicity on several SES variables, listed in the text at ¶ 165, is run. The coefficients from this
    regression are used to generate predictions of race/ethnicity for each 2014-15 student. For each student in 2014-15, these predictions are used as inputs, along with the non-race data, into the estimated Probit
    regression of the actual UNC admission decision to determine a SES-Predicted Admission Index. Of these students, those with test scores are then ranked from highest to lowest SES-Predicted Admission Index and
    admitted going down the list until the predicted admitted class size is approximately equal to the actual number of NC resident public-school admitted students at UNC in 2014-15.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect Carolina
    identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined
    ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT
    section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite
    score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                         Confidential – Subject to Protective Order


                                      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 146 of 196
 EXHIBIT 10 TABLE 2

  Admissions Modeling Using Estimated Admissions Model and Race Prediction Using Socioeconomic
                                            Proxies [1]
                                Predicted Matriculated Class, 2014-15

                                       Actual UNC NC Resident                                      Predicted UNC NC Resident Public School                            Predicted UNC NC Resident Public School
                                     Public School Matriculants [2]                                  Matriculants, using Actual Races [3] [4]                         Matriculants, using Predicted Races [4] [5]
                                             Percent of                                                           Percent of                                                         Percent of
Race/Ethnicity [6]            Number        Matriculants Avg Test Score [7]                       Number        Matriculants Avg Test Score [7]                      Number        Matriculants Avg Test Score [7]
African American                 235            9.2%                1191                              171            6.7%               1241                             102            4.0%              1249
Asian                            365           14.3%                1356                              257           10.0%               1396                             262           10.2%              1393
Hispanic                         162            6.3%                1234                              109            4.2%               1301                              92            3.6%              1306
Native American                   46            1.8%                1262                               41            1.6%               1193                              14            0.5%              1248
Pacific Islander                   2            0.1%                1325                                2            0.1%               1341                               3            0.1%              1346
White                          1,656           64.7%                1329                            1,901           74.2%               1348                           2,018           78.8%              1343
Missing                           95            3.7%                1359                                -                -                   -                             -                -                  -
Multi-racial                       -                -                  -                               80            3.1%               1323                              70            2.7%              1330
Total                          2,561          100.0%                1314                            2,561             100.0%                   1340                     2,561            100.0%                    1343
Total URM [6]                    443           17.3%                1214                              389              15.2%                   1267                       268             10.5%                    1287
Total non-URM [6]              2,118           82.7%                1335                            2,172              84.8%                   1353                     2,293             89.5%                    1349

Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North
Carolina Public High School List; U.S. Department of Education
Note:
 [1] Historic data contains 285,591 NCERDC students in the high school graduation year 2011-12 through 2013-14. 2014-15 is the predicted year, containing 98,843 students, of which 6,309 are matched to Connect
     Carolina based on a crosswalk from UNC.
 [2] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for
     race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED
     Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for
     consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized
     as Hispanic.
 [3] A Probit regression of the actual UNC admission decision is run using only students in the 2014-15 NCERDC graduation year that are also in Connect Carolina data. Explanatory variables, from NCERDC, include
     SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, citizenship status, and race/ethnicity. For each NCERDC student in 2014-15, the
     coefficients from this regression are used along with his or her actual non-race and race/ethnicity data to determine an Admission Index. Of these students, those with test scores are then ranked from highest to
     lowest Admission Index and admitted going down the list until the predicted matriculating class size is approximately equal to the actual number of NC resident public school matriculants at UNC in 2014-15.
 [4] The matriculation probability for each NCERDC student is predicted based on a Probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT combined
     test score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native American and Pacific
     Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation probability based on 2010 Census
     data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary statistics are calculated across all admitted
     students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying them by 0.75 to account for the likelihood that not all
     identified students will apply to UNC.
[5] For 285,272 students in the historic years that have non-missing race/ethnicity, a Multinomial Logit regression of race/ethnicity on several SES variables, listed in the text at ¶ 165, is run. The coefficients from this
    regression are used to generate predictions of race/ethnicity for each 2014-15 student. For each student in 2014-15, these predictions are used as inputs, along with the non-race data, into the estimated Probit
    regression of the actual UNC admission decision to determine a SES-Predicted Admission Index. Of these students, those with test scores are then ranked from highest to lowest SES-Predicted Admission Index and
    admitted going down the list until the predicted matriculating class size is approximately equal to the actual number of NC resident public school matriculants at UNC in 2014-15.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect Carolina
    identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined
    ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT
    section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their
    Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).



                                                                                      Confidential – Subject to Protective Order


                                    Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 147 of 196
     EXHIBIT 11 TABLE 1

    Class Rank Admissions Modeling by Accepting Students in Top 7.95% by Class Rank Percentile
                                Predicted Admitted Class, 2014-15
                                                                                                              Predicted UNC NC Resident
                                               Actual UNC NC Resident                                      Public School Admitted Students                                           Change vis-à-vis
                                         Public School Admitted Students [1]                                  from the Top 7.95% Pool [2]                                           Current Actuals [3]
                                                      Percent of                                                       Percent of                                                       Percent of
                                                       Admitted   Avg Test Score                                       Admitted    Avg Test Score                                       Admitted      Avg Test Score
    Race/Ethnicity [4]                 Number          Students         [5]                            Number          Students           [5]                          Number           Students            [5]
African American                         349              8.8%          1212                             416             10.5%          1082                              67                1.7%          -129
Asian                                    494             12.4%          1375                             284              7.2%          1335                            -210              -5.3%            -40
Hispanic                                 238              6.0%          1254                             230              5.8%          1155                              -8              -0.2%            -99
Native American                           70              1.8%          1264                              19              0.5%          1122                             -51              -1.3%           -142
Pacific Islander                           4              0.1%          1270                               5              0.1%          1133                               1                0.0%          -137
White                                  2,664             67.1%          1341                           2,904             73.1%          1278                             240                6.1%           -63
Missing                                  154              3.9%          1376                                -                 -             -                           -154              -3.9%               -
Multi-racial                               -                  -              -                           113              2.8%          1232                             113                2.8%              -
Total                                  3,973           100.0%           1329                           3,971            100.0%          1252                              -2                0.0%           -77
Total URM [4]                            657             16.5%          1233                             761             19.2%          1124                             104                2.6%          -109
Total non-URM [4]                      3,316             83.5%          1348                           3,210             80.8%          1282                            -106              -2.6%            -65

Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
Department of Education
Note:
[1] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing ranking data and test scores. The federal
waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white
(2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To
allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is
categorized as Hispanic.
[2] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to
UNC.
[3] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC admitted students.
[4] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect Carolina
identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[5] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest
combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest
combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase
their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                       Confidential – Subject to Protective Order


                                      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 148 of 196
     EXHIBIT 11 TABLE 2

    Class Rank Admissions Modeling by Accepting Students in Top 7.29% by Class Rank Percentile
                              Predicted Matriculated Class, 2014-15
                                                                                                            Predicted UNC NC Resident
                                              Actual UNC NC Resident                                    Public School Matriculated Students                                         Change vis-à-vis
                                       Public School Matriculated Students [1]                              from the Top 7.29% Pool [2]                                            Current Actuals [3]
                                                     Percent of                                                      Percent of                                                        Percent of
                                                    Matriculated Avg Test Score                                     Matriculated Avg Test Score                                       Matriculated Avg Test Score
    Race/Ethnicity [4]                 Number         Students          [5]                           Number         Students           [5]                           Number           Students          [5]
African American                         229             9.2%           1187                            284            11.4%          1065                               55                2.2%        -122
Asian                                    350            14.0%           1352                            199             8.0%          1313                             -151              -6.0%          -39
Hispanic                                 160             6.4%           1233                            156             6.3%          1137                               -4              -0.2%          -96
Native American                           45             1.8%           1260                             11             0.4%          1131                              -34              -1.4%         -128
Pacific Islander                           2             0.1%           1325                              3             0.1%          1121                                1                0.0%        -204
White                                  1,617            64.8%           1328                          1,772            71.1%          1265                              155                6.2%         -63
Missing                                   92             3.7%           1358                              -                  -            -                             -92              -3.7%             -
Multi-racial                               -                 -               -                           69             2.8%          1208                               69                2.8%            -
Total                                  2,495          100.0%            1312                          2,494           100.0%          1236                               -1                0.0%         -77
Total URM [4]                            434            17.4%           1212                            510            20.4%          1105                               76                3.0%        -107
Total non-URM [4]                      2,061            82.6%           1334                          1,984            79.6%          1269                              -77              -3.0%          -64

Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List; U.S.
Department of Education
Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing ranking data and test scores. The federal
waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white
(2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American.
To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is
categorized as Hispanic.
[2] The matriculation probability for each NCERDC student is predicted based on a Probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT
combined test score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native American
and Pacific Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation probability based on
2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary statistics are calculated across
all admitted students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying them by 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[3] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC matriculated students.
[4] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect
Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[5] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest
combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest
combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors
increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                      Confidential – Subject to Protective Order


                                      Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 149 of 196
    EXHIBIT 12

                            Distribution of URMs and Other Students
              Across Highly URM Segregated and Desegregated Graduating Classes:
                              by Level of Academic Preparation [1]
                          North Carolina Public School Students, 2014-15

                                                  Distribution of URM Students [2]                                           Distribution of Non-URM Students [2]
                                          Highly URM Class          More Desegregated Class                           Highly URM Class            More Desegregated Class

All Levels of Preparedness                          13%                                 87%                                     1%                                      99%
SAT Score Above 1000 [3]                            10%                                 90%                                     1%                                      99%
SAT Score Above 1100 [3]                             8%                                 92%                                     0%                                     100%
SAT Score Above 1120 [3]                             8%                                 92%                                     0%                                     100%
SAT Score Above 1220 [3]                             6%                                 94%                                     0%                                     100%
SAT Score Above 1260 [3]                             6%                                 94%                                     0%                                     100%

Source: 2010 Census; College Board; Connect Carolina; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC

Note:
[1] A high school class is considered highly URM if URMs make up 75 percent or more of the class.
[2] Under-represented minorities ("URM") include African American, Hispanic, and Native American students.
[3] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT
value for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores
are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being
adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
The bottom 20th percentile SAT score for the URMs admitted to UNC from North Carolina in 2014-15 was 1120. The bottom 20th percentile SAT score for all students admitted to
UNC from North Carolina in 2014-15 was 1220. The bottom 20th percentile SAT score for non-URMs admitted to UNC from North Carolina in 2014-15 was 1260.




                                                                         Confidential – Subject to Protective Order


                                Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 150 of 196
      EXHIBIT 13 TABLE 1

   Admissions Modeling by Accepting Students Ranked within North Carolina Using a GPA and
                                SAT Score Admission Index
                             Predicted Admitted Class, 2014-15 [1]
                                                   Actual UNC NC Resident                                   Predicted UNC NC Resident                                      Change vis-à-vis
                                             Public School Admitted Students [2]                       Public School Admitted Students [3][4]                             Current Actuals [5]
                                                          Percent of                                                 Percent of                                               Percent of
                                                           Admitted     Avg Test                                     Admitted      Avg Test                                   Admitted        Avg Test
       Race/Ethnicity [6]                    Number        Students     Score [7]                       Number       Students      Score [7]                       Number     Students        Score [7]
African American                                357           8.8%        1,214                            143          3.5%         1,302                           -214       -5.3%            88
Asian                                           517         12.7%         1,380                            382          9.4%         1,400                           -135       -3.3%            20
Hispanic                                        241           5.9%        1,255                            137          3.4%         1,337                           -105       -2.6%            82
Native American                                  73           1.8%        1,271                               7         0.2%         1,358                            -66       -1.6%            87
Pacific Islander                                  4           0.1%        1,270                               5         0.1%         1,301                              1        0.0%            31
White                                         2,714         66.7%         1,342                          3,260         80.2%         1,358                            546       13.4%            16
Missing                                         161           4.0%        1,378                               -             -              -                         -161       -4.0%             -
Multi-racial                                       -              -            -                           133          3.3%         1,361                            133        3.3%             -
Total                                         4,067        100.0%         1,330                          4,067        100.0%         1,359                             -1        0.0%            29
Total URM [6]                                   671         16.5%         1,235                            399          9.8%         1,332                           -272       -6.7%            97
Total non-URM [6]                             3,396         83.5%         1,349                          3,667         90.2%         1,362                            271        6.7%            13

Source: 2010 Census; Connect Carolina; College Board; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School
List; U.S. Department of Education
Note:
[1] In comparison to an admissions plan that recruits students by, in part, considering the historical UNC admissions rate in their census tract, this plan recruits students based on their academic
qualifications only, without considering the students' geographic area.
[2] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing GPA, test scores, and census tract.
The federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific
Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and
Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a
Hispanic and African American individual is categorized as Hispanic.
[3] Two z-scores are calculated for NCERDC students' weighted GPA and SAT score across all students in the 2014-15 cohort. The two z-scores are weighted equally and summed up to create an
Admission Index value for each student. Of these students, those with GPA and test scores are ranked from highest to lowest Admission Index and admitted going down the list until the predicted admitted
class is approximately equal to the actual number of NC resident public school admits at UNC in 2014-15.
[4] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will
apply to UNC.
[5] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC admitted students.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in
Connect Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students'
highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for
students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students
first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                    Confidential – Subject to Protective Order


                                     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 151 of 196
      EXHIBIT 13 TABLE 2

  Geography-Based Admissions Modeling by Accepting Top 22.58% of Qualified Students from
   Each North Carolina Census Tract Sorted by Descending Historical UNC Admissions Rate
                            Predicted Admitted Class, 2014-15 [1]
                                                    Actual UNC NC Resident                                   Predicted UNC NC Resident                                     Change vis-à-vis
                                              Public School Admitted Students [2]                       Public School Admitted Students [3][4]                            Current Actuals [5]
                                                           Percent of                                                 Percent of                                              Percent of
                                                            Admitted     Avg Test                                     Admitted      Avg Test                                  Admitted        Avg Test
       Race/Ethnicity [6]                     Number        Students     Score [7]                       Number       Students      Score [7]                      Number     Students        Score [7]
African American                                 357           8.8%        1,214                            265          6.5%         1,208                           -92       -2.3%            -6
Asian                                            514         12.6%         1,380                            326          8.0%         1,397                          -189       -4.6%            17
Hispanic                                         241           5.9%        1,255                            194          4.8%         1,261                           -47       -1.1%             5
Native American                                   73           1.8%        1,271                             10          0.2%         1,328                           -63       -1.6%            58
Pacific Islander                                   4           0.1%        1,270                               4         0.1%         1,278                             0        0.0%             8
White                                          2,714         66.8%         1,342                          3,134         77.1%         1,330                           420       10.4%           -12
Missing                                          161           4.0%        1,378                               -             -              -                        -161       -4.0%             -
Multi-racial                                        -              -            -                           131          3.2%         1,314                           131        3.2%             -
Total                                          4,064        100.0%         1,330                          4,064        100.0%         1,324                            -1        0.0%            -7
Total URM [6]                                    671         16.5%         1,235                            580         14.3%         1,248                           -91       -2.2%            13
Total non-URM [6]                              3,393         83.5%         1,349                          3,483         85.7%         1,336                            90        2.2%           -13

Source: 2010 Census; Connect Carolina; College Board; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School
List; U.S. Department of Education
Note:
[1] For all available census tracts in the 2014-15 NCERDC cohort, a historical UNC admissions rate is calculated as the total number of students in the tract with a GPA of at least 3.0 and SAT score of at
least 1000 who were admitted by UNC, divided by the total number of students in the tract with a GPA of at least 3.0 and SAT score of at least 1000. Students in the 2011-12 to 2013-14 cohorts are pooled
for this calculation.
[2] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing GPA, test scores, and census tract.
The federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific
Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and
Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a
Hispanic and African American individual is categorized as Hispanic. The census tract must also be one that appears in the NCERDC data.
[3] Two z-scores are calculated for NCERDC students' weighted GPA and SAT score across all students in the 2014-15 cohort. The two z-scores are weighted equally and summed up to create an
Admission Index value for each student. Qualified students (those with GPA of at least 3.0 and SAT score of at least 1000) are then sorted within census tracts and placed into within census tract
percentiles. Census tracts are sorted (low to high) by historical UNC admissions rate. Qualified students in the top percentiles are then admitted, in census tract order, until the predicted admitted class
size is approximately the total number of actual admitted students. This occurs when students in the top 22.58th percentile are admitted.
[4] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will
apply to UNC.
[5] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC admitted students.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in
Connect Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students'
highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for
students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students
first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).



                                                                                    Confidential – Subject to Protective Order


                                     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 152 of 196
   EXHIBIT 13 TABLE 3

   Admissions Modeling by Accepting Students Ranked within North Carolina Using a GPA and
                                SAT Score Admission Index
                           Predicted Matriculated Class, 2014-15 [1]
                                                  Actual UNC NC Resident                                  Predicted UNC NC Resident                                       Change vis-à-vis
                                                Public School Matriculants [2]                          Public School Matriculants [3][4]                                Current Actuals [5]
                                                            Percent of         Avg Test                              Percent of         Avg Test                              Percent of         Avg Test
       Race/Ethnicity [6]                   Number         Matriculants        Score [7]             Number         Matriculants        Score [7]             Number         Matriculants        Score [7]
African American                              234              9.2%             1191                    82              3.2%             1290                  -152           -6.0%                 98
Asian                                         363             14.2%             1356                   272             10.7%             1388                   -91           -3.6%                 32
Hispanic                                      162              6.4%             1234                    86              3.4%             1328                   -76           -3.0%                 94
Native American                                45              1.8%             1260                     4              0.1%             1360                   -41           -1.6%                100
Pacific Islander                                2              0.1%             1325                     4              0.1%             1299                     2            0.1%                -26
White                                       1,648             64.7%             1329                 2,026             79.5%             1350                   378           14.8%                 21
Missing                                        95              3.7%             1359                     -                  -               -                   -95           -3.7%                  -
Multi-racial                                    -                  -               -                    77              3.0%             1347                    77            3.0%                  -
Total                                       2,549            100.0%             1314                 2,549            100.0%             1351                     0            0.0%                 37
Total URM [6]                                 441             17.3%             1214                   236              9.3%             1321                  -205           -8.0%                106
Total non-URM [6]                           2,108             82.7%             1335                 2,312             90.7%             1354                   204            8.0%                 19

Source: 2010 Census; Connect Carolina; College Board; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School
List; U.S. Department of Education
Note:
[1] In comparison to an admissions plan that recruits students by, in part, considering the historical UNC admissions rate in their census tract, this plan recruits students based on their academic
qualifications only, without considering the students' geographic area.
[2] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing GPA, test scores, and census
tract. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian,
Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American
and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that
a Hispanic and African American individual is categorized as Hispanic.
[3] Two z-scores are calculated for NCERDC students' weighted GPA and SAT score across all students in the 2014-15 cohort. The two z-scores are weighted equally and summed up to create an
Admission Index value for each student. Of these students, those with GPA and test scores are ranked from highest to lowest Admission Index and admitted going down the list until the predicted
matriculating class is approximately equal to the actual number of NC resident public school matriculants at UNC in 2014-15.
[4] The matriculation probability for each NCERDC student is predicted based on a Probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT
combined test score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native
American and Pacific Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation
probability based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary
statistics are calculated across all admitted students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying
them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[5] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC matriculated students.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in
Connect Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students'
highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for
students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students
first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).



                                                                                Confidential – Subject to Protective Order


                                  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 153 of 196
EXHIBIT 13 TABLE 4

  Geography-Based Admissions Modeling by Accepting Top 21.51% of Qualified Students from
   Each North Carolina Census Tract Sorted by Descending Historical UNC Admissions Rate
                           Predicted Matriculated Class, 2014-15 [1]
                                                   Actual UNC NC Resident                                 Predicted UNC NC Resident                                        Change vis-à-vis
                                                 Public School Matriculants [2]                         Public School Matriculants [3][4]                                 Current Actuals [5]
                                                            Percent of         Avg Test                              Percent of         Avg Test                               Percent of        Avg Test
       Race/Ethnicity [6]                   Number         Matriculants        Score [7]             Number         Matriculants        Score [7]             Number          Matriculants       Score [7]
African American                              234              9.2%            1191                    174              6.8%            1189                   -60             -2.4%                -3
Asian                                         360             14.1%            1356                    222              8.7%            1386                  -138             -5.4%                31
Hispanic                                      162              6.4%            1234                    128              5.0%            1246                   -34             -1.3%                11
Native American                                45              1.8%            1260                      6              0.2%            1316                   -39             -1.5%                56
Pacific Islander                                2              0.1%            1325                      3              0.1%            1274                     1              0.0%               -51
White                                       1,648             64.7%            1329                  1,934             76.0%            1319                   286             11.3%               -10
Missing                                        95              3.7%            1359                      -                  -               -                  -95             -3.7%                 -
Multi-racial                                    -                  -               -                    79              3.1%            1292                    79              3.1%                 -
Total                                       2,546            100.0%            1314                  2,546            100.0%            1312                     0              0.0%                -2
Total URM [6]                                 441             17.3%            1214                    375             14.7%            1229                   -66             -2.6%                14
Total non-URM [6]                           2,105             82.7%            1335                  2,171             85.3%            1326                    66              2.6%                -9

Source: 2010 Census; Connect Carolina; College Board; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School
List; U.S. Department of Education
Note:
[1] For all available census tracts in the 2014-15 NCERDC cohort, a historical UNC admissions rate is calculated as the total number of students in the tract with a GPA of at least 3.0 and SAT score of at
least 1000 who were admitted by UNC, divided by the total number of students in the tract with a GPA of at least 3.0 and SAT score of at least 1000. Students in the 2011-12 to 2013-14 cohorts are pooled
for this calculation.
[2] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing GPA, test scores, and census tract.
The federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific
Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and
Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a
Hispanic and African American individual is categorized as Hispanic. The census tract must also be one that appears in the NCERDC data.
[3] Two z-scores are calculated for NCERDC students' weighted GPA and SAT score across all students in the 2014-15 cohort. The two z-scores are weighted equally and summed up to create an Admission
Index value for each student. Qualified students (those with GPA of at least 3.0 and SAT score of at least 1000) are then sorted within census tracts and placed into within census tract percentiles. Census
tracts are sorted (low to high) by historical UNC admissions rate. Qualified students in the top percentiles are then admitted, in census tract order, until the predicted class size is approximately the total
number of actual matriculated students. This occurs when students in the top 21.51th percentile are admitted.
[4] The matriculation probability for each NCERDC student is predicted based on a Probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT
combined test score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native
American and Pacific Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation
probability based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary
statistics are calculated across all admitted students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying
them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[5] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC matriculated students.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect
Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest
combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest
combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors
increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).



                                                                                Confidential – Subject to Protective Order


                                Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 154 of 196
 EXHIBIT 14 TABLE 1

   Admissions Modeling Using Estimated Admissions Model and Race Prediction Using Socioeconomic
                                     and Geographic Proxies [1]
                                  Predicted Admitted Class, 2014-15

                                           Actual UNC NC Resident                                 Predicted UNC NC Resident Public School Admits,                       Predicted UNC NC Resident Public School Admits,
                                           Public School Admits [2]                                           using Actual Races [3][4]                                            using Predicted Races [4][5]
                                                Percent of                                                         Percent of                                                             Percent of
Race/Ethnicity [6]             Number             Admits     Avg Test Score [7]                     Number           Admits      Avg Test Score [7]                       Number           Admits      Avg Test Score [7]
African American                  360               8.8%            1214                                275            6.7%             1258                                  168            4.1%               1274
Asian                             519              12.7%            1380                                365            8.9%             1408                                  374            9.2%               1407
Hispanic                          241               5.9%            1255                                169            4.1%             1314                                  142            3.5%               1322
Native American                    74               1.8%            1272                                 57            1.4%             1201                                   20            0.5%               1260
Pacific Islander                    4               0.1%            1270                                  3            0.1%             1353                                    5            0.1%               1347
White                           2,727              66.7%            1342                              3,083           75.5%             1360                                3,255           79.7%               1356
Missing                           161               3.9%            1378                                   -               -                -                                    -               -                 -
Multi-racial                        -                   -               -                               135            3.3%             1348                                  122            3.0%               1355
Total                            4,086            100.0%            1330                               4,086              100.0%                    1353                      4,086             100.0%                     1356
Total URM [6]                      675             16.5%            1235                                 615               15.1%                    1285                        433              10.6%                     1308
Total non-URM [6]                3,411             83.5%            1349                               3,471               84.9%                    1365                      3,653              89.4%                     1361

Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina
Public High School List; U.S. Department of Education
Note:
 [1] Historic data contains 285,591 NCERDC students in the high school graduation year 2011-12 through 2013-14. 2014-15 is the predicted year, containing 98,843 students, of which 6,309 are matched to Connect
     Carolina based on a crosswalk from UNC.
 [2] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity,
     which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on
     Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent
     comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[3] A race-conscious Probit regression of the actual UNC admission decision is run using only students in the 2014-15 NCERDC graduation year that are also in Connect Carolina data. Explanatory variables, from NCERDC,
    include SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, citizenship status, and race/ethnicity. For each NCERDC student in 2014-15, the
    coefficients from this regression are used along with his or her actual non-race and race/ethnicity data to determine an Admission Index. Of these students, those with test scores are then ranked from highest to lowest
    Admission Index and admitted going down the list until the predicted admitted class size is approximately equal to the actual number of NC resident public school admitted students at UNC in 2014-15.
[4] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to UNC.

[5] For 285,272 students in the historic years that have non-missing race/ethnicity, a Multinomial Logit regression of race/ethnicity on several SES variables, listed in the text at ¶ 165, and geographic variables is run.
    Geographic variables include the historic admission rate among qualified students (GPA >= 3.0 and SAT adjusted score >= 1000) within the census tract, indicators for whether the student's predicted "fit" with UNC is
    within the top 0% to 5%, 5% to 10%, 10% to 15%, and 15% of 20% of qualified students in his/her tract, by year, and the student's best test score only if he or she is in the top 20% of qualified students in the tract, by
    year, as measured by "fit." Fit is calculated using a race-blind Probit regression of the actual UNC admission decision using students in the historic NCERDC data that are also in Connect Carolina data. Explanatory
    variables, from NCERDC, include SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, and citizenship status. Fitted values from this regression
    determine a student’s fit. The coefficients from the Multinomial Logit regression of race/ethnicity are used to generate predictions of race/ethnicity for each 2014-15 student. For each student in 2014-15, these predictions
    are used as inputs, along with the non-race data, into the estimated race-conscious Probit regression of the actual UNC admission decision to determine a SES-and-Geography-Predicted Admission Index. Of these
    students, those with test scores are then ranked from highest to lowest a SES-and-Geography-Predicted Admission Index and admitted going down the list until the predicted admitted class size is approximately equal to
    the actual number of NC resident public school admitted students at UNC in 2014-15.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect Carolina
    identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT
    section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section
    scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by
    1.1 points by their final test session (Harmston and Crouse, 2016).



                                                                                         Confidential – Subject to Protective Order


                                     Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 155 of 196
EXHIBIT 14 TABLE 2
   Admissions Modeling Using Estimated Admissions Model and Race Prediction Using Socioeconomic
                                     and Geographic Proxies [1]
                                 Predicted Matriculated Class, 2014-15

                                        Actual UNC NC Resident                                      Predicted UNC NC Resident Public School                             Predicted UNC NC Resident Public School
                                      Public School Matriculants [2]                                  Matriculants, using Actual Races [3] [4]                         Matriculants, using Predicted Races [4] [5]
                                              Percent of                                                           Percent of                                                         Percent of
  Race/Ethnicity [6]            Number       Matriculants Avg Test Score [7]                       Number        Matriculants Avg Test Score [7]                       Number        Matriculants Avg Test Score [7]
  African American                 235           9.2%                1191                              171            6.7%              1241                               101           3.9%             1252
  Asian                            365          14.3%                1356                              257           10.0%              1396                               262          10.2%             1395
  Hispanic                         162           6.3%                1234                              109            4.2%              1301                                91           3.5%             1307
  Native American                   46           1.8%                1262                               41            1.6%              1193                                14           0.5%             1248
  Pacific Islander                   2           0.1%                1325                                2            0.1%              1341                                 3           0.1%             1346
  White                          1,656          64.7%                1329                            1,901           74.2%              1348                             2,020          78.9%             1344
  Missing                           95           3.7%                1359                                -                -                  -                               -               -                  -
  Multi-racial                       -               -                  -                               80            3.1%              1323                                70           2.7%             1331
  Total                          2,561         100.0%                1314                             2,561            100.0%                   1340                     2,561             100.0%                   1343
  Total URM [6]                    443          17.3%                1214                               389             15.2%                   1267                       265              10.4%                   1288
  Total non-URM [6]              2,118          82.7%                1335                             2,172             84.8%                   1353                     2,295              89.6%                   1350

  Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North
  Carolina Public High School List; U.S. Department of Education
  Note:
  [1] Historic data contains 285,591 NCERDC students in the high school graduation year 2011-12 through 2013-14. 2014-15 is the predicted year, containing 98,843 students, of which 6,309 are matched to Connect
      Carolina based on a crosswalk from UNC.
  [2] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for
      race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED
      Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for
      consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as
      Hispanic.
  [3] A race-conscious Probit regression of the actual UNC admission decision is run using only students in the 2014-15 NCERDC graduation year that are also in Connect Carolina data. Explanatory variables, from
      NCERDC, include SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, citizenship status, and race/ethnicity. For each NCERDC student in 2014
      15, the coefficients from this regression are used along with his or her actual non-race and race/ethnicity data to determine an Admission Index. Of these students, those with test scores are then ranked from highest to
      lowest Admission Index and admitted going down the list until the predicted matriculating class size is approximately equal to the actual number of NC resident public school matriculants at UNC in 2014-15.
  [4] The matriculation probability for each NCERDC student is predicted based on a Probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT combined test
      score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native American and Pacific
      Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation probability based on 2010 Census
      data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary statistics are calculated across all admitted
      students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying them by 0.75 to account for the likelihood that not all
      identified students will apply to UNC.
  [5] For 285,272 students in the historic years that have non-missing race/ethnicity, a Multinomial Logit regression of race/ethnicity on several SES variables, listed in the text at ¶ 165, and geographic variables is run.
      Geographic variables include the historic admission rate among qualified students (GPA >= 3.0 and SAT adjusted score >= 1000) within the census tract, indicators for whether the student's predicted "fit" with UNC is
      within the top 0% to 5%, 5% to 10%, 10% to 15%, and 15% of 20% of qualified students in his/her tract, by year, and the student's best test score only if he or she is in the top 20% of qualified students in the tract, by
      year, as measured by "fit." Fit is calculated using a race-blind Probit regression of the actual UNC admission decision using students in the historic NCERDC data that are also in Connect Carolina data. Explanatory
      variables, from NCERDC, include SAT combined score, ACT Comprehensive score, percentile based on class rank, GPA, sex, high school sports participation, and citizenship status. Fitted values from this regression
      determine a student’s fit. The coefficients from the Multinomial Logit regression of race/ethnicity are used to generate predictions of race/ethnicity for each 2014-15 student. For each student in 2014-15, these
      predictions are used as inputs, along with the non-race data, into the estimated race-conscious Probit regression of the actual UNC admission decision to determine a SES-and-Geography-Predicted Admission Index.
      Of these students, those with test scores are then ranked from highest to lowest a SES-and-Geography-Predicted Admission Index and admitted going down the list until the predicted matriculating class size is
      approximately equal to the actual number of NC resident public school matriculants at UNC in 2014-15.
  [6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students in Connect Carolina
      identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
  [7] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined
      ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest combined ACT
      section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite
      score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                      Confidential – Subject to Protective Order


                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 156 of 196
                          Appendix A




Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 157 of 196
      EXHIBIT 8 TABLE A.1
                             Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                   750 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 5% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        159                     26.0%                     996                           76               1599                                  0
Asian                                      365                       14.3%                    1356                         17                      2.8%                    1015                          348               1373                                  0
Hispanic                                   162                        6.3%                    1234                        143                     23.4%                    1010                           19               2923                                  0
Native American                             46                        1.8%                    1262                          9                      1.5%                    1021                           37               1320                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.2%                     998                             1              1652                                  0
White                                   1,656                        64.7%                    1329                        282                     46.2%                    1038                        1,374               1389                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        611                    100.0%                    1019                        1,950               1406                                  0
Total URM [6]                              443                       17.3%                    1214                        311                     50.9%                    1003                          132               1712                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        300                     49.1%                    1036                        1,818               1384

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 611 seats are filled in the disadvantaged step, then 1,950 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 158 of 196
      EXHIBIT 8 TABLE A.2
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                  750 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 10% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        112                     19.3%                    1076                          123               1296                                  0
Asian                                      365                       14.3%                    1356                         21                      3.6%                    1088                          344               1372                                  0
Hispanic                                   162                        6.3%                    1234                        127                     21.9%                    1088                           35               1764                                  0
Native American                             46                        1.8%                    1262                          9                      1.6%                    1108                           37               1299                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1086                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        310                     53.5%                    1117                        1,346               1378                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        579                    100.0%                    1102                        1,982               1376                                  0
Total URM [6]                              443                       17.3%                    1214                        248                     42.8%                    1084                          195               1381                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        331                     57.2%                    1115                        1,787               1376

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 579 seats are filled in the disadvantaged step, then 1,982 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 159 of 196
      EXHIBIT 8 TABLE A.3
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                  750 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                         78                     14.0%                    1141                          157               1216                                  0
Asian                                      365                       14.3%                    1356                         20                      3.6%                    1164                          345               1367                                  0
Hispanic                                   162                        6.3%                    1234                        104                     18.7%                    1142                           58               1400                                  0
Native American                             46                        1.8%                    1262                         13                      2.3%                    1154                           33               1304                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.2%                    1090                             1              1560                                  0
White                                   1,656                        64.7%                    1329                        340                     61.2%                    1164                        1,316               1371                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        556                    100.0%                    1156                        2,005               1358                                  0
Total URM [6]                              443                       17.3%                    1214                        195                     35.1%                    1142                          248               1271                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        361                     64.9%                    1164                        1,757               1370

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 556 seats are filled in the disadvantaged step, then 2,005 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 160 of 196
      EXHIBIT 8 TABLE A.4
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                  750 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 20% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                         72                     13.4%                    1178                          163               1197                                  0
Asian                                      365                       14.3%                    1356                         19                      3.5%                    1196                          346               1365                                  0
Hispanic                                   162                        6.3%                    1234                         89                     16.5%                    1176                           73               1306                                  0
Native American                             46                        1.8%                    1262                         11                      2.0%                    1189                           35               1285                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1163                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        348                     64.6%                    1197                        1,308               1364                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        539                    100.0%                    1191                        2,022               1347                                  0
Total URM [6]                              443                       17.3%                    1214                        172                     31.9%                    1177                          271               1238                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        367                     68.1%                    1197                        1,751               1364

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 539 seats are filled in the disadvantaged step, then 2,022 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 161 of 196
      EXHIBIT 8 TABLE A.5
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                  750 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 25% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                         66                     12.6%                    1211                          169               1184                                  0
Asian                                      365                       14.3%                    1356                         20                      3.8%                    1231                          345               1363                                  0
Hispanic                                   162                        6.3%                    1234                         71                     13.5%                    1220                           91               1246                                  0
Native American                             46                        1.8%                    1262                         14                      2.7%                    1214                           32               1283                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1220                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        354                     67.4%                    1225                        1,302               1357                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        525                    100.0%                    1222                        2,036               1338                                  0
Total URM [6]                              443                       17.3%                    1214                        151                     28.8%                    1215                          292               1214                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        374                     71.2%                    1225                        1,744               1358

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 525 seats are filled in the disadvantaged step, then 2,036 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 162 of 196
      EXHIBIT 8 TABLE A.6
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                 1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 5% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        240                     28.8%                     959                           -5                N/A                                  0
Asian                                      365                       14.3%                    1356                         21                      2.5%                     986                          344               1379                                  0
Hispanic                                   162                        6.3%                    1234                        197                     23.7%                     976                          -35                N/A                                  0
Native American                             46                        1.8%                    1262                         14                      1.7%                     979                           32               1386                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                     985                             1              1665                                  0
White                                   1,656                        64.7%                    1329                        359                     43.1%                    1005                        1,297               1419                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        832                    100.0%                     984                        1,729               1473                                  0
Total URM [6]                              443                       17.3%                    1214                        451                     54.2%                     967                           -8                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        381                     45.8%                    1004                        1,737               1408

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 832 seats are filled in the disadvantaged step, then 1,729 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 163 of 196
      EXHIBIT 8 TABLE A.7
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 10% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        171                     21.7%                    1046                           64               1579                                  0
Asian                                      365                       14.3%                    1356                         27                      3.4%                    1065                          338               1379                                  0
Hispanic                                   162                        6.3%                    1234                        167                     21.2%                    1065                           -5                N/A                                  0
Native American                             46                        1.8%                    1262                         11                      1.4%                    1090                           35               1316                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                    1018                             1              1632                                  0
White                                   1,656                        64.7%                    1329                        412                     52.2%                    1085                        1,244               1410                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        789                    100.0%                    1072                        1,772               1422                                  0
Total URM [6]                              443                       17.3%                    1214                        349                     44.2%                    1056                           94               1801                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        440                     55.8%                    1084                        1,678               1401

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 789 seats are filled in the disadvantaged step, then 1,772 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 164 of 196
      EXHIBIT 8 TABLE A.8
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 20% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        108                     14.7%                    1146                          127               1230                                  0
Asian                                      365                       14.3%                    1356                         26                      3.5%                    1166                          339               1371                                  0
Hispanic                                   162                        6.3%                    1234                        132                     18.0%                    1146                           30               1624                                  0
Native American                             46                        1.8%                    1262                         15                      2.0%                    1164                           31               1309                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1137                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        454                     61.8%                    1171                        1,202               1388                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        735                    100.0%                    1163                        1,826               1375                                  0
Total URM [6]                              443                       17.3%                    1214                        255                     34.7%                    1147                          188               1306                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        480                     65.3%                    1171                        1,638               1383

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 735 seats are filled in the disadvantaged step, then 1,826 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 165 of 196
      EXHIBIT 8 TABLE A.9
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,000 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 25% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                         97                     13.5%                    1182                          138               1198                                  0
Asian                                      365                       14.3%                    1356                         28                      3.9%                    1204                          337               1369                                  0
Hispanic                                   162                        6.3%                    1234                        113                     15.7%                    1183                           49               1353                                  0
Native American                             46                        1.8%                    1262                         18                      2.5%                    1193                           28               1306                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1184                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        462                     64.3%                    1200                        1,194               1379                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        718                    100.0%                    1195                        1,843               1360                                  0
Total URM [6]                              443                       17.3%                    1214                        228                     31.8%                    1183                          215               1247                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        490                     68.2%                    1201                        1,628               1375

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 718 seats are filled in the disadvantaged step, then 1,843 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 166 of 196
      EXHIBIT 8 TABLE A.10
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                 1,250 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 5% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        335                     31.6%                     927                         -100                N/A                                  0
Asian                                      365                       14.3%                    1356                         26                      2.5%                     963                          339               1386                                  0
Hispanic                                   162                        6.3%                    1234                        250                     23.6%                     948                          -88                N/A                                  0
Native American                             46                        1.8%                    1262                         20                      1.9%                     936                           26               1513                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                     969                             1              1681                                  0
White                                   1,656                        64.7%                    1329                        428                     40.4%                     980                        1,228               1451                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,060                    100.0%                     954                        1,501               1568                                  0
Total URM [6]                              443                       17.3%                    1214                        605                     57.1%                     936                         -162                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        455                     42.9%                     979                        1,663               1432

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,060 seats are filled in the disadvantaged step, then 1,501 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 167 of 196
      EXHIBIT 8 TABLE A.11
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,250 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 10% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        234                     23.3%                    1021                             1            41093                                   0
Asian                                      365                       14.3%                    1356                         31                      3.1%                    1051                          334               1384                                  0
Hispanic                                   162                        6.3%                    1234                        214                     21.3%                    1040                          -52                N/A                                  0
Native American                             46                        1.8%                    1262                         14                      1.4%                    1055                           32               1352                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                    1011                             1              1639                                  0
White                                   1,656                        64.7%                    1329                        509                     50.7%                    1060                        1,147               1448                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,003                    100.0%                    1046                        1,558               1487                                  0
Total URM [6]                              443                       17.3%                    1214                        462                     46.1%                    1030                          -19                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        541                     53.9%                    1059                        1,577               1429

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,003 seats are filled in the disadvantaged step, then 1,558 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 168 of 196
      EXHIBIT 8 TABLE A.12
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,250 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        195                     20.2%                    1074                           40               1764                                  0
Asian                                      365                       14.3%                    1356                         35                      3.6%                    1105                          330               1383                                  0
Hispanic                                   162                        6.3%                    1234                        194                     20.1%                    1088                          -32                N/A                                  0
Native American                             46                        1.8%                    1262                         21                      2.2%                    1108                           25               1391                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.2%                    1049                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        518                     53.7%                    1117                        1,138               1425                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        965                    100.0%                    1102                        1,596               1442                                  0
Total URM [6]                              443                       17.3%                    1214                        410                     42.5%                    1082                           33               2857                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        555                     57.5%                    1116                        1,563               1413

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 965 seats are filled in the disadvantaged step, then 1,596 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 169 of 196
      EXHIBIT 8 TABLE A.13
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,250 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 20% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        164                     17.5%                    1116                           71               1366                                  0
Asian                                      365                       14.3%                    1356                         35                      3.7%                    1139                          330               1379                                  0
Hispanic                                   162                        6.3%                    1234                        173                     18.5%                    1125                          -11                N/A                                  0
Native American                             46                        1.8%                    1262                         19                      2.0%                    1145                           27               1344                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.2%                    1077                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        544                     58.1%                    1153                        1,112               1415                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        937                    100.0%                    1140                        1,624               1414                                  0
Total URM [6]                              443                       17.3%                    1214                        356                     38.0%                    1122                           87               1593                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        581                     62.0%                    1152                        1,537               1404

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 937 seats are filled in the disadvantaged step, then 1,624 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 170 of 196
      EXHIBIT 8 TABLE A.14
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,250 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 25% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        136                     14.9%                    1156                           99               1239                                  0
Asian                                      365                       14.3%                    1356                         33                      3.6%                    1186                          332               1373                                  0
Hispanic                                   162                        6.3%                    1234                        150                     16.4%                    1160                           12               2164                                  0
Native American                             46                        1.8%                    1262                         23                      2.5%                    1169                           23               1355                                  0
Pacific Islander                             2                        0.1%                    1325                          0                      0.0%                    1165                             2              1325                                  0
White                                   1,656                        64.7%                    1329                        570                     62.5%                    1181                        1,086               1407                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                        912                    100.0%                    1173                        1,649               1392                                  0
Total URM [6]                              443                       17.3%                    1214                        309                     33.9%                    1159                          134               1342                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        603                     66.1%                    1181                        1,515               1396

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 912 seats are filled in the disadvantaged step, then 1,649 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 171 of 196
      EXHIBIT 8 TABLE A.15
                            Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                 1,500 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 5% on Index
                                                   Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        446                     34.6%                     898                         -211                N/A                                  0
Asian                                      365                       14.3%                    1356                         29                      2.2%                     947                          336               1391                                  0
Hispanic                                   162                        6.3%                    1234                        304                     23.6%                     924                         -142                N/A                                  0
Native American                             46                        1.8%                    1262                         27                      2.1%                     905                           19               1769                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                     955                             1              1695                                  0
White                                   1,656                        64.7%                    1329                        482                     37.4%                     962                        1,174               1480                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,289                    100.0%                     929                        1,272               1704                                  0
Total URM [6]                              443                       17.3%                    1214                        777                     60.3%                     908                         -334                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        512                     39.7%                     961                        1,606               1454

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,289 seats are filled in the disadvantaged step, then 1,272 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 172 of 196
      EXHIBIT 8 TABLE A.16
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,500 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 10% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        299                     24.5%                     999                          -64                N/A                                  0
Asian                                      365                       14.3%                    1356                         36                      3.0%                    1032                          329               1392                                  0
Hispanic                                   162                        6.3%                    1234                        271                     22.2%                    1015                         -109                N/A                                  0
Native American                             46                        1.8%                    1262                         17                      1.4%                    1033                           29               1396                                  0
Pacific Islander                             2                        0.1%                    1325                          1                      0.1%                    1004                             1              1646                                  0
White                                   1,656                        64.7%                    1329                        596                     48.9%                    1040                        1,060               1491                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,220                    100.0%                    1024                        1,341               1578                                  0
Total URM [6]                              443                       17.3%                    1214                        587                     48.1%                    1007                         -144                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        633                     51.9%                    1040                        1,485               1461

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,220 seats are filled in the disadvantaged step, then 1,341 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 173 of 196
      EXHIBIT 8 TABLE A.17
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,500 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 15% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        252                     21.5%                    1055                          -17                N/A                                  0
Asian                                      365                       14.3%                    1356                         40                      3.4%                    1090                          325               1389                                  0
Hispanic                                   162                        6.3%                    1234                        231                     19.7%                    1072                          -69                N/A                                  0
Native American                             46                        1.8%                    1262                         25                      2.1%                    1086                           21               1471                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.2%                    1047                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        624                     53.2%                    1096                        1,032               1470                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,174                    100.0%                    1082                        1,387               1511                                  0
Total URM [6]                              443                       17.3%                    1214                        508                     43.3%                    1064                          -65                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        666                     56.7%                    1095                        1,452               1445

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,174 seats are filled in the disadvantaged step, then 1,387 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 174 of 196
      EXHIBIT 8 TABLE A.18
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,500 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 20% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        218                     19.1%                    1094                           17               2433                                  0
Asian                                      365                       14.3%                    1356                         44                      3.9%                    1118                          321               1389                                  0
Hispanic                                   162                        6.3%                    1234                        216                     18.9%                    1106                          -54                N/A                                  0
Native American                             46                        1.8%                    1262                         24                      2.1%                    1122                           22               1414                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.2%                    1073                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        638                     55.9%                    1135                        1,018               1451                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,142                    100.0%                    1120                        1,419               1470                                  0
Total URM [6]                              443                       17.3%                    1214                        458                     40.1%                    1101                          -15                N/A                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        684                     59.9%                    1133                        1,434               1431

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,142 seats are filled in the disadvantaged step, then 1,419 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 175 of 196
      EXHIBIT 8 TABLE A.19
                           Admissions Modeling Based on Four-Year College-Related Socioeconomic Index
                1,500 Admission Seats Set Aside for Disadvantaged Students where Disadvantage is Lowest 25% on Index
                                                  Predicted Matriculated Class, 2014-15
                                                         Actual UNC NC Resident                                  Predicted UNC NC Resident Public School Matriculants from                            Students Needed from Non-
                                                       Public School Matriculants [1]                                             Disadvantaged Pool [3]                                          Disadvantaged Pool to Match Actual                    Feasibility [5]
                                                                                                                                                                                                        [A]                [B]
                                                                   Percent of                                         Number of                 Percent of                                          Number of                                           Feasible Trials
        Race/Ethnicity             Number of Students             Matriculants         Avg. Test Score [2]           Students [4]              Matriculants         Avg. Test Score [2]              Students        Avg. Test Score                      out of 100
African American                           235                        9.2%                    1191                        178                     16.0%                    1136                           57               1364                                  0
Asian                                      365                       14.3%                    1356                         41                      3.7%                    1163                          324               1380                                  0
Hispanic                                   162                        6.3%                    1234                        188                     16.9%                    1142                          -26                N/A                                  0
Native American                             46                        1.8%                    1262                         28                      2.5%                    1154                           18               1430                                  0
Pacific Islander                             2                        0.1%                    1325                          2                      0.2%                    1091                             0               N/A                                  0
White                                   1,656                        64.7%                    1329                        675                     60.7%                    1163                          981               1443                                  0
Missing                                     95                        3.7%                    1359                          -                          -                       -                          95               1359                                  -
Total                                   2,561                       100.0%                    1314                      1,112                    100.0%                    1155                        1,449               1436                                  0
Total URM [6]                              443                       17.3%                    1214                        394                     35.4%                    1140                           49               1812                                  0
Total Non-URM [6]                       2,118                        82.7%                    1335                        718                     64.6%                    1163                        1,400               1423

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016;
NCERDC; North Carolina Public High School List; U.S. Department of Education

Note:
[1] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The federal waterfall for race/ethnicity, which is used by NCERDC, identifies
individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect
Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall,
such that a Hispanic and African American individual is categorized as Hispanic.
[2] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value for students' highest combined ACT section scores (using the 2009
College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a
student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[3] The matriculation probability for each NCERDC student is predicted based on a Probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is regressed on maximum test score for students with a maximum test score
between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic, White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size.
Summary statistics are calculated across all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by multiplying them by 0.75 to
account for the likelihood that not all identified students will apply to UNC.
[4] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and
1.3% Pacific Islander.
[5] Feasibility is determined as follows. The Connect Carolina – NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school matriculants for 2014-15. Students admitted in the SES disadvantaged step are removed.
Students to fill the UNC class are then randomly drawn from this pool 100 times. For example, if 1,112 seats are filled in the disadvantaged step, then 1,449 students are drawn in each of the trials. A trial is considered “feasible” if 1) the number of students of a
given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the
average test score for students picked of that race/ethnicity in the trail. If the number of students needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool
are greater or less than the average test scores for the actual students. Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[6] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                                                          Confidential - Subject to Protective Order


                                              Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 176 of 196
                          Appendix B




Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 177 of 196
                                 CAROLINE M. HOXBY
                                   Curriculum Vitae


Office Address:      Department of Economics
                     Stanford University
                     Stanford, California 94305
                     telephone: (650) 725-8719
                     fax: (650) 725-5702
                     e-mail: choxby@stanford.edu
                     https://economics.stanford.edu/faculty/hoxby
                     assistant: Samantha Pringnitz spring1@stanford.edu

Employment:          2007-current: Scott and Donya Bommer Professor of Economics,
                                   Stanford University
                     2005-07:      Harvard College Professor, Harvard University
                     2001-07:      Allie S. Freed Professor of Economics, Harvard University
                     1997-00 :     Morris Kahn Associate Professor of Economics, Harvard
                                   University
                     1994-97:      Assistant Professor of Economics, Harvard University

Other Affiliations   Senior Fellow, Hoover Institution; member, Hoover Koret Task Force on
and positions:               K–12 Education
                     Director, Economics of Education Program, National Bureau of Economic
                             Research
                     Senior Fellow, Stanford Institute for Economic Policy Research
                     Research Associate, Labor, Public Economics, and Children programs,
                             National Bureau of Economic Research
                     Visiting Professor, Paris School of Economics, 2006-07

Education:           Ph.D., Economics, Massachusetts Institute of Technology, May 1994
                     M.Phil., Economics, University of Oxford (England), June 1990
                     A.B. summa cum laude, Economics, Harvard University, June 1988

Honors and           2016: Fellow (elected), The Society of Labor Economists
Fellowships          2014: John and Lydia Pearce Mitchell University Fellow in
                            Undergraduate Education
                     2013: The Smithsonian Institution Ingenuity Award
                     2013: Stanford Economics Department Award, Teacher of the Year
                     2008: Global Leader of Tomorrow, World Economic Forum
                     2006: Thomas B. Fordham Prize for Distinguished Scholarship in
                            Education

                                                   1


                               Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 178 of 196
CAROLINE M. HOXBY                                                               JANUARY 2018

Honors and           2006: Phi Beta Kappa Prize for Excellence in Teaching
Fellowships,         2002 and 2003: Global Leader of Tomorrow, World Economic Forum
continued            2000: Carnegie Scholar, Carnegie Corporation of New York
                     1999: Alfred P. Sloan Research Fellowship in Economics
                     1997-2004: Fellow, MacArthur Foundation, Inequality and Social
                            Interactions Network
                     1998: John M. Olin Junior Faculty Fellowship in Economics
                     1996: Bunting Institute Fellow
                     1994: National Tax Association Award, Best Dissertation in Public
                            Economics.
                     1993: Ford Foundation Fellowship
                     1993: Spencer Foundation Fellowship for Research Related to Education
                     1990-93: National Science Foundation Graduate Fellowship
                     1990: Best M.Phil. Thesis in Economics, University of Oxford
                     1988: Rhodes Scholarship; Best Thesis in Economics, Hoopes Prize, Phi
                            Beta Kappa, Harvard University.

Keynote, Plenary, and Endowed Lectures (selected):
      Alfred Marshall Lectures, University of Cambridge, 2018.
      The Joan Muysken Lectures, Maastricht University, 2018.
      The Burt Weisbrod Lecture, University of Wisconsin, 2018.
      The Snyder Lecture, University of California Santa Barbara, 2018.
      Martin S. Feldstein Lecture, National Bureau of Economic Research, 2016.
      The Fellows Lecture, Society of Labor Economists, 2016.
      Irish Economics Association, Keynote Speaker (annual meeting), 2016.
      Baxter Liberty Initiative lecture, University of California-Berkeley, 2015.
      The Donald Gilbert Memorial lecture, University of Rochester, 2014.
      The Council of Independent Colleges, Keynote Speaker, 2014.
      The Provost's Forum on the Public University and Social Good lecture, University of
              California-Davis, 2013.
      The Bocconi Lecture, Università Bocconi, 2011.
      The American Enterprise Lecture, Furman University, 2011.
      The 2010 Clarendon Lectures in Economics, University of Oxford.
      Distinguished Lecture, Notre Dame University, 2010.
      Canadian Economic Association, Plenary Speaker (annual meeting), 2007.
      The Gorman Lectures, University College London, 2007.
      Econometric Society, Plenary Speaker (summer meeting), 2007.
      The J. Douglas Gibson Lecture, Queens University, 2006.
      New Zealand Association of Economists, Plenary Speaker (annual meeting), 2005.
      Royal Economic Society, Plenary Speaker (annual meeting), 2004.
      European Association of Labour Economics, Plenary Speaker, September 2003.
      Southern Economics Association annual meetings, Plenary Speaker, November 2003.

                                                    2


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 179 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018

         The University of Chicago Political Economy lecture, November 2003
         National School Boards Association Annual Meeting 2003.
         The 25th Anniversary Howard T. McMyler Memorial Lecture, 2003.

Grants           2016: Robin Hood Foundation grant to support the College Investment Project,
                        $350,000
                 2013: Smith-Richardson Foundation grant to support the College Investment
                        Project, $350,000.
                 2009: Bill & Melinda Gates Foundation grant to support the Expanding College
                        Opportunities project, $3,100,000.
                 2009: U.S. Institute for Education Sciences grant to support the Expanding
                        College Opportunities project, $3,000,000 .
                 2009: Smith-Richardson Foundation grant to support the Expanding College
                        Opportunities project, $300,000.
                 2008: Mellon Foundation grant to support the Expanding College Opportunities
                        project, $75,000.
                 2008: Lincoln Institute for Land Policy grant to support work on property tax
                        salience, $15,000.
                 2007: Spencer Foundation for Education Research grant to support work on
                        college opportunities for low-income students, $25,000.
                 2005-13: U.S. Institute for Education Sciences, Major Grant, $1,550,000
                 2004-08: Bradley Foundation Grant, $25,000 annually
                 2004: McNair Foundation Grant, $25,000
                 2002-03: Mellon Full-Year Fellowship, Mellon Foundation
                 2002-03: Russell Sage Grant for research on School Finance Inequality
                 1998-2003: National Institute of Child Health and Development grant
                 1996-2006 : Mellon Foundation grant for higher education research
                 1995-98: National Science Foundation grant

Public Service          2014-current: Trustee, Grace Cathedral, San Francisco
and Service to          2014-current: Consumer Financial Protection Bureau, Scientific
the Profession                Committee
                        2012-current: Senior Advisor, Brookings Papers on Economic Activity
                        2010-current: Editor, Annual Review of Economics
                        2009-2014: Board Member, College Track
                        2009-2012: American Economics Association, Honors and Awards
                              Committee
                        2008-2012: Board Member, Foundation for Teaching Economics
                        2004-09: Presidential Appointee, National Board for Education Sciences
                        2009-10: Society of Labor Economists, Program Committee
                        2004-10: Editor, The B.E. Journals in Economic Analysis and Policy
                        2008: The Econometric Society, Program Committee

                                                      3


                                  Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 180 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018

                    2008-2014: Quantitative Economics, the new journal of the Econometric
                          Society, founding editorial board member
                    2005: The Econometric Society, Program Committee
                    2004-07: Review Panel, The Spencer Foundation

Public Service      2003-05: Governor’s Appointee, Texas Joint Select Committee on Public
and Service to             School Finance
the Profession,     2003: American Economics Association, Program Committee
continued           2003-06: Associate Editor, Review of Economics and Statistics
                    2002-03: Advisory Council on Education Statistics, U.S. Department of
                           Education
                    2001-03: National Science Foundation Economics Panel
                    2001-current: Education Next, Editorial Board
                    2000: The Econometrics Society, Program Committee
                    1997-00: National Academy of Sciences Panel, Forecasting in Science
                           and Engineering
                    1996-current : Advice and testimony for Texas, Massachusetts,
                           California, New Hampshire, Ohio, Nebraska, Florida, Arkansas,
                           other state legislatures/courts on school finance equalization,
                           charter school legislation, accountability; testimony for U.S.
                           Congress on higher education, elementary and secondary education
                           initiatives, college costs
                    1994-current: Referee for American Economic Review, Quarterly Journal
                           of Economics, Journal of Political Economy, Journal of Public
                           Economics, Journal of Labor Economics, and numerous other
                           journals.

Graduate            Public Finance: 1996-current
Teaching:                  Tax incidence and efficiency. Optimal taxation. Fundamental tax
                           reform. Transfers intended to alleviate poverty. The effect of taxes
                           on earnings. Fees designed to internalize externalities like
                           pollution. Tax salience and evasion. School finance and fiscal
                           federalism. Local public goods including schools. Sophisticated
                           applications of modern applied econometric methods including
                           synthetic controls, regression discontinuity and kink, advanced
                           instrumental variables, integration of reduced-form and structural
                           techniques.
                    Labor Market Analysis and Applied Methods: 1994-2007
                           Human capital investments, wage determination, personnel
                           economics, labor supply and demand.



                                                   4


                               Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 181 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018


Undergraduate       The Economics of Education: 1994-current
Teaching:                  How investment is education is determined by factors including
                           ability and family. Topics such as vouchers and charter schools,
                           accountability, teacher effects and incentives, peer effects, class
                           size, the teacher labor market, spending equalization among
                           schools. The market for college education. Effects of financial aid.
                           How college tuition is determined and whether students are
                           matched efficiently with colleges. The effect of education on
                           economic growth, focusing on developing countries. Theory,
                           current applied methods, and empirical research.
                    Education as Self-Fashioning: 2012-current
                           Moving through history from the Rome of the Emperor Hadrian, to
                           the city-states of Renaissance Italy, to the 18th century republic of
                           the United States, we examine how self-made individuals fashion
                           themselves and their surroundings by educating themselves
                           broadly. We ask how a liberal education made their careers rich
                           and transformational. We take up the great debate on whether a
                           liberal education or vocational training is the surest path to
                           advancement. We engage the debate through the works of W.E.B.
                           Du Bois and Booker T. Washington and also through today's
                           struggle over the same issues.
                    Public Finance: 1999-2007
                           Social insurance, unemployment, disability, the effect of taxes on
                           earnings, local public finance.
                    Applied Econometrics: 1995-1997
                           Proof-based simultaneous equations, instrumental variables,
                           measurement error, discrete choice. Current applied methods.


University Committee Work:
       2017-current: Faculty Senate
       2016-current: Committee on the Libraries (C-LIB)
       2014-2016: Faculty Senate
       2014-2016: Committee on Undergraduate Admissions and Financial Aid
       2012-2016: Committee on Course Evaluation
       2011-2013: Faculty Senate
       2010-2012: Study of Undergraduate Education at Stanford (SUES), Breadth
                     Subcommittee
       2009-2013: Undergraduate Advisory Council (UGAC, H&S)
       2007-08:      Task Force on Undergraduate Expansion (University)
       2007-10:      Statistics Subcommittee, Committee on Undergraduate Admissions and

                                                   5


                               Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 182 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018

                      Financial Aid (H&S)
       2006-07:       Advisory Committee to the President for the selection of the Dean of the
                      Faculty of Arts and Sciences (University)
       2001-07:       The Resources Committee (FAS)
       2004-05:       Advisory Committee to the President for the selection of the Dean of the
                      Graduate School of Education (University)
       2003-07:       The Committee on Research Policy (FAS)
       2005-07:       Subcommittee on university policy with respect to electronic publications,
                      copyright, and archival storage (University)
       1996-99:       Faculty Council (FAS)


Department Committee Work:
      2015-16:      Co-chair, Graduate Student Recruiting
      2010-16:      Graduate Policy Committee
      2008-09:      Co-chair, Junior Faculty Recruiting
      2008-09:      Co-chair, Graduate Student Recruiting
      1994-present: service on many departmental committees, including many search
                    committees, Ph.D. student job placement (chair), junior faculty recruiting
                    (chair), graduate admissions, prizes and honors (chair), graduate
                    instruction, and undergraduate instruction.

Selected Papers (most recent to least recent)

Hoxby, Caroline. "The Returns to Online Postsecondary Education," in Valerie Ramey and
Charlies Hulten, editors. Education, Skills, and Technical Change: Implications for Future U.S.
GDP Growth. Chicago: University of Chicago Press, 2018.

Hoxby, Caroline. "The Productivity of U.S. Postsecondary Institutions," in Caroline Hoxby and
Kevin Stange, editors. Productivity in Higher Education. Chicago: University of Chicago
Press, 2018.

Hoxby, Caroline and Kevin Stange. "Productivity in Higher Education, An Introduction," in
Caroline Hoxby and Kevin Stange, editors. Productivity in Higher Education. Chicago:
University of Chicago Press, 2018.

Hoxby, Caroline, Douglas Staiger, and Kevin Stange. "What Healthcare Teaches Us About
Measuring Productivity in Higher Education," in Caroline Hoxby and Kevin Stange, editors.
Productivity in Higher Education. Chicago: University of Chicago Press, forthcoming.

Hoxby, Caroline. "It's Not the Student's Major: It's the Student." NBER Working Paper
(forthcoming).

                                                     6


                                 Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 183 of 196
CAROLINE M. HOXBY                                                                 JANUARY 2018

Hoxby, Caroline. "The Value-Added of U.S. Postsecondary Institutions," U.S. Treasury,
Statistics of Income Division Working Paper, 2015.

Hoxby, Caroline and George Bulman, "The Returns to the Federal Tax Credits for Higher
Education," Tax Policy and the Economy, Volume 29, 2016.
http://www.nber.org/chapters/c13465.pdf

Hoxby, Caroline and Sarah Turner, "What High-Achieving Low-Income Students Know About
College," The American Economic Review (P&P), May 2015.
https://www.aeaweb.org/aea/2015conference/program/retrieve.php?pdfid=1278

Hoxby, Caroline and Jeffrey Brown, editors. How the Financial Crisis and Great Recession
Affected Higher Education. Chicago: University of Chicago Press, 2015.
http://press.uchicago.edu/ucp/books/book/chicago/H/bo19198130.html

Dinerstein, Michael, Caroline Hoxby, Jonathan Meer, and Pablo Villaneuva,"Did the Fiscal
Stimulus Work for Universities? How the Financial Crisis and Great Recession Affected Higher
Education. Chicago: University of Chicago Press, 2014.

Hoxby, Caroline, "Endowment Management Based on a Positive Model of the University," How
the Financial Crisis and Great Recession Affected Higher Education. Chicago: University of
Chicago Press, 2014.
http://www.nber.org/papers/w18626

Hoxby, Caroline. "The Economics of Online Postsecondary Education: MOOCs, Nonselective
Education, and Highly Selective Education," American Economic Review (P&P), May 2014.
http://www.nber.org/papers/w19816

Hoxby, Caroline and Christopher Avery, "The Missing "One-Offs": The Hidden Supply of
High-Achieving, Low-Income Students," Brookings Papers on Economic Activity, 2014.
http://www.brookings.edu/~/media/Projects/BPEA/Spring%202013/2013a_hoxby.pdf

Hoxby, Caroline, "Covering the Costs," in What Lies Ahead for America's Children and Their
Schools, eds. Chester Finn and Richard Sousa, 2014.
http://www.hoover.org/sites/default/files/research/docs/finnsousa_whatliesahead_final_ch9.pdf
See also an abbreviated version in Defining Ideas, March 2014.
http://www.hoover.org/research/global-achievement-gap




                                                    7


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 184 of 196
CAROLINE M. HOXBY                                                                 JANUARY 2018

Hoxby, Caroline, "Rewarding and Employing Teachers Based on Their Value-Added" Education
Next, 2014.
http://educationnext.org/rewarding-and-employing-teachers-based-on-their-value-added/?utm_so
urce=feedburner&utm_medium=email&utm_campaign=Feed%3A+EducationNext+%28Educati
on+Next%29

Avery, Christopher, Mark Glickman, Caroline Hoxby, and Andrew Metrick, "A Revealed
Preference Ranking of American Colleges and Universities," Quarterly Journal of Economics,
2013.
http://qje.oxfordjournals.org/content/128/1/425

Hoxby, Caroline and Sarah Turner, "Expanding College Opportunities for
High-Achieving, Low Income Students," SIEPR Discussion Paper No. 12-014, 2013.
http://siepr.stanford.edu/?q=/system/files/shared/pubs/papers/12-014paper.pdf

Hoxby, Caroline and Sarah Turner, "Informing Students about Their College Options:
A Proposal for Broadening the Expanding College Opportunities Project," The Hamilton Project
Discussion Paper 2013-03, June 2013.
http://www.hamiltonproject.org/files/downloads_and_links/THP_HoxbyTurner_FINAL.pdf

Hoxby, Caroline, and Marika Cabral, "The Hated Property Tax: Salience, Tax Rates, and Tax
Revolts," NBER Working Paper 18514, 2013.
http://www.nber.org/papers/w18514

Hoxby, Caroline and Sarah Turner, "Expanding College Opportunities," Education Next, Vol. 13,
No. 4, 2013.
http://educationnext.org/expanding-college-opportunities/

Hoxby, Caroline, Competitive New World: The Changing Market for Higher Education,
Princeton University Press, under contract.

Hoxby, Caroline, and Philippe Aghion, Education and Economic Growth, Princeton University
Press, under contract.

Hoxby, Caroline and members of the Hoover-Koret Task Force on Education, Choice and
Federalism: Defining the Federal Role in Education, Stanford: Hoover Institution Press, 2012.
http://www.hoover.org/sites/default/files/research/docs/choice-and-federalism.pdf




                                                    8


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 185 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018

Aghion, Philippe, Matthias Dewatripont, Caroline Hoxby, Andreu Mas-Colell, and Andre Sapir,
"The Governance and Performance of Research Universities: Evidence from Europe and the
U.S.," Economic Policy, 2010.
http://onlinelibrary.wiley.com/doi/10.1111/j.1468-0327.2009.00238.x/abstract

Hoxby, Caroline, "The Changing Selectivity of American Colleges," Journal of Economic
Perspectives, 2009.
https://www.aeaweb.org/articles.php?doi=10.1257/jep.23.4.95

Aghion, Philippe, Matthias Dewatripont, Caroline Hoxby, Andreu Mas-Colell, and Andre Sapir,
"Why Reform Europe's Universities?" Bruegel Policy Brief, September 2007.
http://www.bruegel.org/publications/publication-detail/publication/34-why-reform-europes-unive
rsities/

Hoxby, Caroline, Jenny Kang, and Sonali Murarka. How New York City Schools Affect
Achievement. Policy report and technical report. Cambridge: NBER, 2009.
http://users.nber.org/~schools/charterschoolseval/how_NYC_charter_schools_affect_achievemen
t_sept2009.pdf

Hoxby, Caroline and Sonali Murarka, "Methods of Assessing the Achievement of Students in
Charter Schools," Charter Schools Outcomes. Mahwah, NJ: Lawrence Erlbaum Associates,
2008.
http://www.vanderbilt.edu/schoolchoice/research.publications_outcomes.html

Aghion, Philippe, Leah Platt Boustan, Caroline M. Hoxby, and Jerome Vandenbussche,
"Exploiting States' Mistakes to Identify the Causal Impact of Education on Growth," NBER
Conference Paper, 2006.
https://www.bportugal.pt/en-US/EstudosEconomicos/Conferencias/Documents/2011LabourMark
et/paper1_e.pdf

Hoxby, Caroline and Sonali Murarka, "A Tapestry of Choice Programs," in ed. Paul Peterson,
Reforming Education in Florida. Stanford: Hoover Institution Press, 2006.
http://www.hoover.org/sites/default/files/uploads/documents/ktf_florida_book_167.pdf

Hoxby, Caroline, "The Supply of Charter Schools," in ed. Paul Hill, Charter Schools Against the
Odds. Stanford: Hoover Institution Press, 2006.
research.policyarchive.org/12295.pdf or
http://www.amazon.com/Charter-Schools-against-Odds-PUBLICATION/dp/0817947620




                                                     9


                                 Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 186 of 196
CAROLINE M. HOXBY                                                                 JANUARY 2018

Avery, Christopher, Caroline M. Hoxby, Clement Jackson, Kaitlin Burek, Glenn Pope, and
Mridula Raman, "Cost Should Be No Barrier: An Evaluation of the First Year of Harvard's
Financial Aid Initiative," NBER Working Paper 12029, 2006.
http://www.nber.org/papers/w12029

Hoxby, Caroline and Gretchen Weingarth Salyer, "School Reassignment and the Structure of
Peer Effects," NBER Conference Paper, 2005.
https://www.aeaweb.org/assa/2006/0108_1300_0803.pdf

Hoxby, Caroline, "Adequate Yearly Progress Refining the Heart of the No Child Left Behind
Act," in ed. John E. Chubb, Within Our Reach: How America Can Educate Every Child.
Lanham, MD: Rowman and Littlefield, 2005.
https://rowman.com/ISBN/9780742548879

Hoxby, Caroline, "Inadequate Yearly Progress: Unlocking the Secrets of NCLB," in Education
Next, Vol. 5, No. 3, 2005.
http://educationnext.org/inadequate-yearly-progress/

Hoxby, Caroline M., and Andrew Leigh, "Pulled Away or Pushed Out? Explaining the Decline
of Teacher Aptitude in the United States," American Economic Review P&P, 93.2, 2004.
https://www.aeaweb.org/articles.php?doi=10.1257/0002828041302073

Alesina, Alberto, Reza Baqir, and Caroline M. Hoxby, “Political Jurisdictions in Heterogeneous
Communities,” Journal of Political Economy, 112.2, 2004.
http://nrs.harvard.edu/urn-3:HUL.InstRepos:4552532

Hoxby, Caroline M. “School Choice and School Competition: Evidence from the United
States,” Swedish Economic Policy Review, 10.2, 2004.
http://www.regeringen.se/content/1/c6/09/52/71/66cbb4f6.pdf

Hoxby, Caroline M., ed., College Choices: The Economics of Where to Go, When to Go, and
How to Pay for It, Chicago: University of Chicago Press, spring 2004.
http://press.uchicago.edu/ucp/books/book/chicago/C/bo3643231.html

Avery, Christopher, and Caroline M. Hoxby, "Do and Should Financial Aid Decisions Affect
Students' College Choices?" in Caroline Hoxby, ed. College Choices: The New Economics of
Choosing, Attending, and Completing College. University of Chicago Press, 2004.
http://www.nber.org/chapters/c10102




                                                   10


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 187 of 196
CAROLINE M. HOXBY                                                                 JANUARY 2018

Hoxby, Caroline. "Productivity in Education: The Quintessential Upstream Industry," Southern
Economic Journal, Vol. 71, No. 2, 2004.
http://www.jstor.org/stable/4135289

Hoxby, Caroline, and Ilyana Kuziemko, "Robin Hood and His Not So Merry Plan," NBER
Working Paper 10722, 2004.
http://www.nber.org/papers/w10722

Hoxby, Caroline. "Achievement in Charter Schools and Regular Public Schools in the United
States: Understanding the Differences," Harvard, NBER and Vanderbilt report, 2004.
http://www.vanderbilt.edu/schoolchoice/downloads/papers/hoxby2004.pdf

Hoxby, Caroline, and Jonah Rockoff. "The Impact of Charter Schools on Student Achievement,"
NBER Conference Paper, 2004.
http://users.nber.org/~confer/2004/hiedf04/hoxby.pdf

Hoxby, Caroline. Reforming Education in Texas. Hoover Institution Press, 2004.
http://www.hoover.org/research/reforming-education-texas

Hoxby, Caroline. "A Straightforward Comparison of Charter Schools and Regular Public
Schools in the United States," HIER paper, 2004.
http://ebook.worldlibrary.net/eBooks/WPLBN0000701747-A-Straightforward-Comparison-of-C
harter-Schools-and-Regular-Public-Schools-in-the-United-States-by-Hoxby--Caroline-M-.aspx?

Gordon, Nora, and Caroline M. Hoxby, "Achievement Effects of Bilingual Education vs. English
Immersion: Evidence from California's Proposition 227, Harvard manuscript, 2004.

Hoxby, Caroline M., ed. The Economics of School Choice, Chicago: University of Chicago
Press, 2003.
http://press.uchicago.edu/ucp/books/book/chicago/E/bo3627349.html

Hoxby, Caroline M. "A Nation at Risk, Then and Now: What has Changed and What has Not,"
in P. Peterson, ed. Our Schools and Our Future. Stanford: Hoover Institution Press, 2003.
http://www.scribd.com/doc/61383856/Our-Schools-Our-Future-Are-We-Still-at-Risk-by-Paul-E-
Peterson

Hoxby, Caroline M. "School Choice and School Productivity (Or, Could School Choice be a
Rising Tide that Lifts All Boats?," in C. Hoxby, ed. The Economics of School Choice, Chicago:
University of Chicago Press, 2003.
http://www.nber.org/chapters/c10091.pdf



                                                   11


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 188 of 196
CAROLINE M. HOXBY                                                               JANUARY 2018

Hoxby, Caroline M. “The Power of Peers: How Does the Makeup of a Classroom Influence
Achievement,” Education Next, 2.2, 2003.
http://educationnext.org/the-power-of-peers/

Hoxby, Caroline M., “Would School Choice Change the Teaching Profession?” Journal of
Human Resources, Vol. 38, No. 4, 2002.
http://www.jstor.org/stable/3069619

Hoxby, Caroline M., “The Cost of Accountability,” in Williams Evers and Herbert Walberg,
eds., School Accountability. Stanford: Hoover Press, 2002.
http://media.hoover.org/sites/default/files/documents/0817938826_47.pdf

Hoxby, Caroline M., “How School Choice Affects the Achievement of Public School Students,”
in Paul Hill, ed., Choice with Equity. Stanford: Hoover Press, 2002, pp. 141-178.
http://media.hoover.org/documents/0817938923_141.pdf

Hoxby, Caroline M., "All School Finance Equalizations Are Not Created Equal," Quarterly
Journal of Economics, Vol. 116, No. 4, 2001.
http://qje.oxfordjournals.org/content/116/4/1189.short

Hoxby, Caroline M., "If Families Matter Most, Where Do Schools Come In?" in T. Moe, ed. A
Primer on American Schools. Stanford: Hoover Institution Press, 2001.
http://www.scribd.com/doc/60466668/A-Primer-on-America-s-Schools-edited-by-Terry-Moe

Hoxby, Caroline M., "Where Should Federal Education Initiatives Be Directed? K-12 Education
Versus Higher Education," in M. Kosters, ed. Financing College Tuition. Washington, DC: AEI
Press, 2001.
http://www.aei.org/wp-content/uploads/2014/07/-financing-college-tuition_103330705239.pdf

Hoxby, Caroline M. “Rising Tide: New Evidence on Competition and the Public Schools,”
Education Next, 1.4, 2001.
http://educationnext.org/rising-tide/

Hoxby, Caroline M. "Changing the Profession: How Choice Would Affect Teachers,"
Education Next, 1.1, 2001.
http://educationnext.org/changing-the-profession/

Hoxby, Caroline M., "Does Competition Among Public Schools Benefit Students and
Taxpayers?" American Economic Review, 90.5, 2000.
http://www.jstor.org/stable/2677848



                                                   12


                                Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 189 of 196
CAROLINE M. HOXBY                                                                  JANUARY 2018

Hoxby, Caroline M., "The Effects of Class Size on Student Achievement: New Evidence from
Population Variation," Quarterly Journal of Economics, 115.4, 2000.
http://www.jstor.org/stable/2586924

Hoxby, Caroline M., "The Productivity of Schools and Other Local Public Goods Producers,”
Journal of Public Economics, 74.1, 1999.
http://www.sciencedirect.com/science/article/pii/S0047272799000250

Hoxby, Caroline M., "The Effects of School Choice on Curriculum and Atmosphere," in Susan
Mayer and Paul Peterson, eds., Earning and Learning: How Schools Matter. Washington,
D.C.: Brookings Institution Press,1999.
http://www.brookings.edu/research/books/1999/earning

Hoxby, Caroline M., "How Much Does School Spending Depend on Family Income? The
Historical Origins of the Current School Finance Dilemma," American Economic Review, 88.2,
1998.
http://www.jstor.org/stable/116939

Hoxby, Caroline M., "Tax Incentives for Higher Education" in J. Poterba, ed., Tax Policy and the
Economy. Cambridge, Mass.: MIT Press, 1998.
http://www.nber.org/chapters/c10913.pdf

Hoxby, Caroline M., "Analyzing School Choice Reforms Using America’s Traditional Forms of
School Choice," in Bryan Hassel and Paul Peterson, eds., Learning from School Choice.
Washington, D.C.: Brookings Institution Press,1998. (Republished in Can the Market Save Our
Schools? ed. Claudia Hepburn, Vancouver: Fraser, 2001.)
http://oldfraser.lexi.net/publications/books/market_schools/6_hoxby.pdf

Hoxby, Caroline M., “What Do America’s `Traditional’ Forms of School Choice Teach Us
About School Choice Reforms?” Economic Policy Review, 4.1, 1998.
http://papers.ssrn.com/sol3/papers.cfm?abstract_id=1023719

Hoxby, Caroline M., "How Teachers' Unions Affect Education Production," Quarterly Journal of
Economics, 111.3, 1996.
http://qje.oxfordjournals.org/content/111/3/671.short

Hoxby, Caroline M., "Are Efficiency and Equity in School Finance Substitutes or
Complements?" Journal of Economic Perspectives, 10.4, 1996.
http://pubs.aeaweb.org/doi/pdfplus/10.1257/jep.10.4.51




                                                    13


                                 Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 190 of 196
CAROLINE M. HOXBY                                                               JANUARY 2018

Hoxby, Caroline M., "Evidence on Private School Vouchers: Effects on Schools and Students,"
in Helen Ladd, ed. Holding Schools Accountable: Performance-Based Approaches to School
Reform. Washington, D.C.: Brookings Institution, 1996.
http://books.google.com/books?id=UuRDDXgMllwC&lpg=PA1&ots=742LXsBSPl&lr&pg=PA
1#v=onepage&q&f=false


Ph.D. Dissertations Advised (most recent to least recent):

Barbara Biasi, Davide Malacrino, Vilsa Curto, Monica Bhole, Kevin Nguyen, Constantine
Yannelis, Igor Popov, Nicola Bianchi, Michael Dinerstein, Rebecca Dizon-Ross, Troy Smith,
Marinho Bertanha, Scott Baker, Andrey Fradkin, Brianna Cardiff, Wichsinee Wibulpolprasert,
Patricia Foo, Misha Dworsky, George Bulman, Theresa Kuchler, Shirlee Lichtman, Luke Stein,
Johannes Stroebel, Arthur Van Bentham, Jennifer Doleac, Gabriela Calderon-Guemez,
Alessandra Voena, Marika Cabral, Neale Mahoney, Sara Champion, Justin Wong, Katrina
Kosec, Jesse Cuhna, Catherine Pakaluk, Juan Saavedra, Jonathan Meer, Rodrigo Barros,
Alejandrina Salcedo, Oren Rigbi, Matthew Weinzierl, Alexander Gelber, Gauri Kartini Shastry,
Lisa Kahn, Hanley Chiang, Ilyana Kuziemko, Karthik Muralidharan, Clement Jackson, Leah
Platt Boustan, Elsa Vila-Artadi, Carola Frydman, Bryan Graham, Monica Singhal, Abigail
Waggoner, David Evans, Joseph Aldy, Seema Jayachandran, Ofer Malamud, Gonzalo Reyes,
Jonah Rockoff, Phanwadee Khananusapkul, Andrew Leigh, Raj Chetty, Cristian Pop-Eleches,
Sarah Reber, Stephen Shore, Christel Vermeersch, Tara Watson, Dean Yang, Alma Cohen, Nuria
Mas-Canal, Francisco Perez-Gonzalez, Betsey Stevenson, Emiliana Vegas, Nora Gordon, Ulrike
Malmendier, Albert Monroe, Marta Ruiz, Gavin Samms, Mario Centeno, Edward Drozd, Regina
Garcia-Cuellar, Judith Li, Bridget Terry Long, Carolina Sanchez Paramo, Chor-Ching Goh,
Joseph Sevilla, Johanna Chua, Maya Federman, Marianne Bertrand, Kei Hirano, John Horn,
Sandra Black, David Bravo, Ashish Garg, Sadek Wabah.




                                                    14


                                 Confidential - Subject to Protective Order


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 191 of 196
                          Appendix C




Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 192 of 196
                     Appendix C: Materials Relied Upon

Academic Articles

      Abdulkadiroglu, Atila, Parag A. Pathak, Alvin E. Roth, and Tayfun Sönmez. 2006.
       “Changing the Boston School Choice Mechanism: Strategyproofness as Equal Access.”
       National Bureau of Economic Research Working Paper 11965.
      Baker, George P., “Incentive Contracts and Performance Measurement,” Journal of
       Political Economy 100, no. 3 (1992): 598–614.
      Chan, Jimmy and Erik Eyster, “Does Banning Affirmative Action Lower College Student
       Quality?” The American Economic Review 93, no. 3 (2003): 858–872.
      Chavez Juarez, Florian, “SHAPLEY2: Stata module to compute additive decomposition
       of estimation statistics by regressors or groups of regressors,” Statistical Software
       Components S457543, Boston College Department of Economics, revised June 17, 2015.
      Courant, Paul, and Sarah Turner, “Faculty Deployment in Research Universities”, in
       Productivity in Higher Education, (2017), Caroline M. Hoxby and Kevin Stange, editors,
       available at: http://papers.nber.org/books/hoxb-2.
      Cullen, Julie Berry, Mark C. Long, and Randal Reback, “Jockeying for position:
       Strategic high school choice under Texas' top ten percent plan,” Journal of Public
       Economics 97 (2013): 32–48.
      Ellison, Glenn and Parag A. Pathak, “The Efficiency of Race-Neutral Alternatives to
       Race-Based Affirmative Action: Evidence from Chicago’s Exam Schools,” June 2016,
       https://bfi.uchicago.edu/sites/default/files/research/Parag%20Pathak%20-%20AA30.pdf.
      Epple, Dennis, Richard Romano, and Holger Sieg, “Diversity and Affirmative Action in
       Higher Education,” Journal of Public Economic Theory 10 (2008): 475–501.
      Fryer, Roland G., Jr., Glenn C. Loury, and Tolga Yuret, “An Economic Analysis of
       Color-Blind Affirmative Action,” The Journal of Law, Economics, and Organization 24,
       no. 2 (2008): 319–355.
      Gaertner, Matthew N. and Melissa Hart, “Considering Class: College Access and
       Diversity,” Harvard Law and Policy Review 7 (2013): 367–403.
      Holmstrom, Bengt, “Moral Hazard and Observability,” The Bell Journal of Economics,
       10, no. 1 (1979): 74–91.
      Holmstrom, Bengt and Paul Milgrom, “Multitask Principal Agent Analyses: Incentive
       Contracts, Asset Ownership, and Job Design,” Journal of Law, Economics, &
       Organization 7 (1991): 24–52.
      Hoxby, Caroline M., “The Dramatic Economics of the U.S. Market for Higher Education:
       The Full Spectrum from Greatness to Mediocrity,” in The NBER Reporter no. 3 (2016),
       shorter text-based version available at
       http://www.nber.org/reporter/2016number3/#report.
      Hoxby, Caroline M., “The Dramatic Economics of the U.S. Market for Higher Education:
       The Full Spectrum from Greatness to Mediocrity,” in The NBER Reporter no. 3 (2016),
       http://www.nber.org/feldstein_lecture_2016/feldsteinlecture_2016.html.
      Hoxby, Caroline M., “The Changing Selectivity of American Colleges,” Journal of
       Economic Perspectives 23, no. 4 (2009): 95–118.




                               Confidential - Subject to Protective Order                   1


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 193 of 196
      Hoxby, Caroline M., and Sarah Turner “What high-achieving low-income students know
       about college,” American Economic Review: Papers & Proceedings 105, no. 5 (2015):
       514–517.
      Hoxby, Caroline and Christopher Avery “The Missing “One-Offs”: The Hidden Supply
       of High-Achieving, Low-Income Students,” Brookings Papers on Economic Activity 1
       (2013): 1–65.
      Moffitt, Robert, “Economic Effects of Means-Tested Transfers in the U.S.,” Tax Policy
       and the Economy 16 (2002): 1–35.

Books and Book Chapters

      Allen, Danielle, “Talent is Everywhere: Using ZIP Codes and Merit to Enhance
       Diversity,” in The Future of Affirmative Action: New Paths to Higher Education
       Diversity after Fisher v. University of Texas, edited by Richard Kahlenberg, New York:
       The Century Foundation Press, 2014.
      Avery, Christopher and Caroline M. Hoxby, “Do and Should Financial Aid Packages
       Affect Students’ College Choices?” in College Choices: The Economics of Where to Go,
       When to Go, and How to Pay for It, edited by Caroline M. Hoxby, Chicago: University of
       Chicago Press, 2004.
      Carnevale, Anthony P. and Jeff Strohl, “How Increasing College Access Is Increasing
       Inequality, and What to Do about It,” in Rewarding Strivers: Helping Low-Income
       Students Succeed in College, edited by Richard D. Kahlenberg, The Century Foundation
       Press, 2010.
      Cashin, Sheryll, Place not Race: A New Vision of Opportunity in America, Boston:
       Beacon Press, 2014.
      Gaertner, Matthew N., “Advancing College Access with Class-Based Affirmative Action:
       The Colorado Case,” in The Future of Affirmative Action: New Paths to Higher
       Education Diversity after Fisher v. University of Texas, edited by Richard Kahlenberg,
       New York: The Century Foundation Press, 2014.

Websites

      “About UNC,” The University of North Carolina at Chapel Hill,
       https://www.unc.edu/about.
      “ACT Frequently Asked Questions (FAQ) 2016–17,” North Carolina Department of
       Public Instruction, available at
       http://www.ncpublicschools.org/docs/accountability/policyoperations/1617actfaq.pdf.
      “Admissions,” The University of Chapel Hill at North Carolina,
       http://admissions.unc.edu/counselors-and-colleagues/frequently-asked-questions/.
      “Class Profile,” The University of North Carolina at Chapel Hill,
       https://admissions.unc.edu/apply/class-profile-2.
      “Deadlines,” The University of North Carolina at Chapel Hill,
       http://admissions.unc.edu/apply/deadlines/.
      “Facts & Figures, May 2017,” The University of North Carolina at Chapel Hill,
       http://uncnews.unc.edu/facts-about-carolina/facts-figures.




                                Confidential - Subject to Protective Order                     2


 Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 194 of 196
   •   “First Statewide Act Test Administration Sets Baseline for North Carolina,” North
       Carolina Department of Public Instruction, available at
       http://www.ncpublicschools.org/newsroom/news/2012-13/20120907-01.
   •   “Geography: 2010 Census, Tallies of Census Tracts, Block Groups & Blocks,” United
       States Census Bureau, available at https://www.census.gov/geo/maps-
       data/data/tallies/tractblock.html.
   •   “Income Eligibility Guidelines,” https://www.gpo.gov/fdsys/pkg/FR-2014-
       0305/pdf/2014-04788.pdf.
   •   “National School Lunch Program Fact Sheet”, last updated August 2017, USDA’s Food
       and Nutrition Service, accessed May 2017, https://fns-
       prod.azureedge.net/sites/default/files/cn/NSLPFactSheet.pdfhttps://www.fns.usda.gov/sit
       es/default/files/NSLPFactSheet.pdf.
   •   “North Caroline United States Zip Code 5 Plus 4,” available at
       https://nc.postcodebase.com/.
   •   “Out-of-State Undergraduate Enrollment,” The UNC Policy Manual, available at http://
       www.northcarolina.edu/apps/policy/index.php?pg=vs&id=450&added=1.
   •   “Overfiting,” Oxford English Dictionaries,
       https://en.oxforddictionaries.com/definition/us/overfitting.
   •   Texas Administrative Code (Title 19, Part 1, Chapter 5, Subchapter A, Rule §5.5),
       available at:
       http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=R&app=9&p_dir=&p_rloc=&
       p_tloc=&p_ploc=&pg=1&p_tac=&ti=19&pt=1&ch=5&rl=5.

Other
   • “SAT® Percentile Ranks for Males, Females, and Total Group” by College Board.
   • Harmston, Matt and Jill Crouse, “Multiple Testers: What Do We Know About Them?”
      ACT Inc., 2016.

Documents Produced in Litigation

      Defendants’ Responses and Objections to Plaintiff’s Second Interrogatories, Students for
       Fair Admissions, Inc., v. University of North Carolina, et al., dated June 30, 2017.
      UNC0000010.
      UNC0000022.
      UNC0014633.
      UNC0014634.
      UNC0079290.
      UNC0079430.
      UNC0079438.
      UNC0323603
      UNC0326625.
      UNC0349251.
      UNC0379667–9.




                                Confidential - Subject to Protective Order                        3


  Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 195 of 196
      UNC0379671.
      UNC0379797–8.
      UNC0379826.
      UNC0379827.
      UNC0379828.
      UNC0379829.
      Students for Fair Admissions, Inc. v. University of North Carolina et al., Complaint,
       dated November 17, 2014.

Data

      2010 Census.
      2010-2014 American Community Survey 5-Year Estimates.
      2016-17 Flat File Definitions.
      ACT and SAT® Concordance Tables, The College Board, October 2009.
      Flat File Data Definitions.xls
      North Carolina Education Research Data Center (NCERDC).
      North Carolina Public High School List.
      Parent Education Level Data Dictionary.xlsx
      Parental Education Fields.
      UNC0079247.
      UNC0079250.
      UNC0379830–3.
      UNC0379834–7.




                                 Confidential - Subject to Protective Order                    4


 Case 1:14-cv-00954-LCB-JLW Document 166-7 Filed 01/18/19 Page 196 of 196
